Case 1:15-cv-06549-CI\/|-RWL Document 186 Filed 12/26/18 Page 1 of 135

UNITED STATES BISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SERGEANTS BENEVOLENT ASSOCIATION
HEALTH & WELFARE FUND, individually and on
behalf of itself and all others similarly Situated,

Plaintiff,
-against-

ACTAVIS, PLC, and FOREST LABORATORIES,

LLC, MERZ PHARMA GMBH & CO. KGAA, l\/IERZ
GMBH & CO. KGAA, MERZ PHARl\/lACEUTICALS
GMBH, AMNEAL PHARMACEUTICALS, LLC,
TEVA PHARMACEUTICAL INDUSTRlES, LTD.,
BARR PHARMACEUTICALS, lNC., COBALT
LABORATORIES, lNC., UPSHER~SMITH
LABORATORIES, INC., WOCKHARDT LIMITED,
WOCKHARDT USA LLC, SUN PHARMACEUTICALS
INDUSTR_IES, LTD., DR. REDDY’S LABORATORIES
LTD., AND DR. REDDY’S LABORATORIES INC.,

Defendants.

 

ORDER

Mcl\/lahon, C.J.:

 

 

l“- -' ~~\,nr,~_ .` ,.
leisure l RC=)N l '¢'”` \ v ,t "\

 

 

15 Civ. 6549 (cM)

The Complaint in this action, Which Was filed following an earlier civil enforcement

action by the New Yorl< Attorney General, alleges a two-part scheme to prolong the monopoly of

Defendant Forest Laboratories, LLC (“Forest”), over the blockbuster Alzheirner’s drug

memantine hydrochloride, or Namenda®. According to the Cornplaint, Forest and its patent

licensor l\/Ierz1 first entered into agreements with generic manufacturers to stay out of the market

until the exclusivity period for Forest’s existing, twice-a-day Namenda IR formulation had

 

1 “Merz” refers to three entities, all named as Det`endants in the Complaint: Merz GmbH & Co. KGaA,

Merz Pharma GmbH & Co. KGaA, and Merz Pharmaceuticals GmbH.

1

Case 1:15-cv-06549-CI\/|-RWL Document 186 Filed 12/26/18 Page 2 of 135

nearly expired (“pay for delay”). With this maneuver, Forest bought itself time to gain
regulatory approval for a new, once~a-day Namenda XR formulation and to pull from the market
the old, twice-a-day Namenda IR formulation (the “product hop” or “hard switch”). Although a
preliminary injunction prevented Forest from Withdrawing the old formulation, a successful
switch Would have effectively forestalled generic competition until the year 2029.

Under the United States Supreme Court’s decision in Hlinois Brick Co. v. Illinois, 431
U.S. 720, 745-46 (1977), indirect purchasers of products sold at supra-competitive prices lack
standing to sue under federal antitrust statutes HoWever, under its later decision in California v.
ARC Am_ Corp., 490 U.S. 93, 105-06 (1989), indirect purchasers may still bring suit under state
antitrust laws, if a state permits such claims Therefore, it is common in private antitrust
litigation for two groups of purchasers, direct and indirect, to file separate cases arising out of the
same nucleus of operative fact, but to allege different causes of action_direct purchasers under
federal law and indirect purchasers under state laWs.

That is precisely What happened here. In a parallel “direct purchaser” case, drug
Wholesaler plaintiffs, Which bought Namenda directly from Forest, brought a suit alleging five
counts under the federal antitrust laws against Forest, Merz, and Forest’s parent company
Actavis, plc (“Actavis”). That case, captioned fn re Namenda Direcr Purchaser Am‘itrust
Lftigarion, No. l$-cv-7488 (S.D.N.Y.), is currently pending before this Court. l refer to the drug
Wholesaier plaintiffs in that case as the Direct Purchaser Plaintiffs, or “DPPs,” and l refer to that
case as the “DP Action.”

ln the instant case, employee health plan Sergeants Benevolent Association Health &

Welfare Fund, Which purchased Namenda indirectly, separately brought a suit alleging 123

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 3 of 135

claims under state antitrust, consumer protection, and restitution laws.2 This case, captioned
Sergeanrs Benevolent Association Health & Welfare Fund v. Actavis, plc, No. 15-cv-6549
(S.D.N.Y.), names Actavis, Forest, Merz, and eight generic drug manufacturers3 (the “Generic
Defendants”), which Were not named in the DP Action. l refer to the Plaintiff here, Sergeants
Benevolent Association Health & Welfare Fund, as the lndirect Purchaser Plaintiff, or “lPP,” and
l refer to this case as the “IP Action.”

The complaints in the DP and lP Actions Were filed around the same time. The parties,
with the exception of Merz, sought consolidated briefing on motions to dismiss, (Dl<t. No. 63),
which was granted, (Dkt. No. 64). Merz eventually joined the consolidated briefing (See, e.g.,
Dkt. No. 85.)

Ruling on the motions to dismiss both the DPPs’ and lPP’s complaints, this Court held
that most of the federal antitrust counts in the DPPs’ complaint survived. Sergeants Benevolent
Association Health & Wei.'fare Fund v. Actavis, plc, Nos. 15-cv-6549, 15-cv-7488, 2016 WL
4992690, at *16-*17 (S.D.N.Y. Sept. 13, 2016). ln the interest of efficiently resolving common
factual and legal issues, it then denied without prejudice the motions to dismiss the IPP
complaint, and placed all 123 state law claims on its suspense calendar While the federal antitrust

claims in the DP Action Were pending Id. at *17.

 

2 The lPP’s Complaint includes four counts, with dozens of state law claims under each count. 1 recognize

that plaintiffs will sometimes style their complaints this way. Frankly, however, each of these state law claims
should be its own cause of action, such that the IPP Cornplaint would properly contain 123 separate counts.

3 These are: Barr Phannaceuticals, ]nc. (“Barr”); Teva Phannaceuticals lndustries, Ltd. and Teva
Pharrnaceuticals USA, Inc. (jointly, “Teva”); Cobalt Laboratories, lnc. (“Cobait”); Upsher-Srnith Laboratories, Inc.
(“Upsher-Smith”); Arnneal Pharmaceuticals, LLC (“Amneal”); Wockhardt Limited and Wockhardt USA LLC
(jointly, “Wocldiardt”); Sun India Pharmaceuticals Industries, Ltd. (“Sun”); and Dr. Reddy’s Laboratories Ltd.
and/or Dr. Reddy’s Laboratories, Inc. (jointly, “Dr. Reddy’s”). ‘

3

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 4 of 135

The DP Action proceeded through class certification and denial of Defendants’ motion
for summary judgment before the parties expressed interest in mediation. (See Dkt. No. 122.)4
However, it Was determined that mediation Would be successful only if the lP Action came off of
the suspense calendar and the lPP came back into the proceedings '(Ici)

As a result, the lPP’s 123 state law claims are presently before the Court on separate
motions to dismiss by (1) Actavis, Forest, and Merz and (2) the Generic Defendants. The parties
have also recently submitted supplemental briefing (See Dkt. Nos. l29~33, 146, 149-56.)

For the reasons below, the motions to dismiss the lP Action are GRANTED IN PART

and DENIED IN PART.

 

4 Unless otherwise noted, all references herein are to the docket in Sergeants Benevolent Assocz'atfon Health

& Welfare Fzmd v. Actcrvis, plc, No. 15~cv-6549 (S.D.N.Y.).
4

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 5 of 135

Table of Contents

l. Overview of Claims and Jurisdiction ...................................................................................... 9
ll. Factual Baclrground .............................................................................................................. 10
A. The Parties ...................................................................................................................... 11
B. The Re gulatory Scheme ................................................................................................. 12
C. Drug Substitution Laws and Product Hopping .............................................................. 17
D. The Narnenda Settlement Agrecments ........................................................................... 18
E. The c‘Hard Switch” ......................................................................................................... 20
lll. Procedural History ............................................................................................................. 21
IV. Standard of Review ............................................................................................................ 24

V. Count One: Monopolization Under the Laws of 27 States Against Actavis, Forest, and
Merz .............................................................................................................................................. 24
A. The lPP’s Underlying Factual Allegations State a Claim for Monopolization .............. 26

l. The lPP Has Stated a Claim for Monopolization Based on the Hard Switch from
Namenda IR to Narnenda XR ............................................................................................... 26

2. The IPP States a Claim for Monopolization Based on the Settlement Agreements 32
3. The Court’s Earlier Ruling Regarding the DPPs’ Overarching Scheme Claim Does

Not Support Dismissing Count One ..................................................................................... 38
4. The Statute of Limitations Argument ls inadequately Briefed With Respect to the lP
Action .................................................................................................................................... 40

B. The IPP States a Claim for Monopolization Under the Laws of Some States But Not
Others41

1. The lPP Has Article lIl Standing To Bring State Law Monopolization Claims on

Behalf of Class Members Who l\/lade Purchases in Those States ........................................ 42
2. The IPP Fails to State a Claim for Monopolization in Three States That Follow
Illinofs Brick (Florida, Massachusetts, and Utah) ................................................................. 45
3. The lPP’s Failure To Satisfy Pre-Suit Notification Requirements Does Not Warrant
Disrnissal of the Claims in Three States (Hawaii, Arizona, and Nevada) ............................ 49
4. The IPP Fails To State a Claim for Monopolization Under the LaW of Kansas ........ 55
C. ln Conclusion, the IPP Has Stated A Claim for l\/lonopolization Under Count One With
Respect to the Laws of 23 States .............................................................................................. 59
Vl. Count Two: Conspiracy To Monopolize Under the Laws of 27 States Against Actavis,
Forest, l\/lerz, and the Generic Defendants .................................................................................... 59
A. The IPP States a Claim for Conspiracy To Monopolize ................................................ 62
B. lllinois ............................................................................................................................. 65

5

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 6 of 135

C. Oregon ............................................................................................................................ 66
D. In Conclusion, the IPP Has Stated a Claim for Conspiracy to l\/lonopolize Under Count
Two With Respect to the LaWs of 25 States ............................................................................. 67
VII. Count Three: Consumer Protection and Unfair and Deceptive Trade Practices Under the
Laws of 25 States Against Actavis, Forest, Merz, and the Generic Defendants .......................... 67
A. The IPP Adequately Pleads lts State Law Claims Under Twombly and Iqbal ............... 69
B. The lPP Is Not Required to Plead lts Complaint in Accordance With Federal Rule of
Civil Procedure 9(b) .................................................................................................................. 71
C. Hlinoz's Brick Does Not Bar the lPP’s Consurner Protection Claims 72
D. The lPP States a Claim Under the Consumer Protection Laws of Some States But Not
Others73
1. Alabama 73
2. Arizona ....................................................................................................................... 75
3. California .................................................................................................................... 75
4. District of Columbia ................................................................................................... 77
5. Florida ......................................................................................................................... 79
6. Hawaii ......................................................................................................................... 80
7. ldaho ........................................................................................................................... 81
8. Illinois ......................................................................................................................... 82
9. Kansas ......................................................................................................................... 85
10. Maine .......................................................................................................................... 86
l l. Massachusetts ............................................................................................................. 87
12. Michigan ..................................................................................................................... 88
13. Missouri ...................................................................................................................... 90
14. Montana ...................................................................................................................... 90
15 . Nebraska ..................................................................................................................... 91
16. Nevada ........................................................................................................................ 92
17. NeW Hampshire .......................................................................................................... 93
18. New Mexico ............................................................................................................... 94
19. New Yorl< ................................................................................................................... 95
20. North Carolina ............................................................................................................ 96
21. Rhode lsland ............................................................................................................... 96
22. Tennessee .................................................................................................................... 97

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 7 of 135

23. Utah ............................................................................................................................ 98
24. Vermont .................................................................................................................... 102
25. West Virginia ............................................................................................................ 103
E. ln Conclusion, the IPP l~las Stated a Claim for Violation of State Consumer Protection
Laws Under Count Three Under the Laws of 14 States ......................................................... 105
Vill. Count Four: Unjust Enrichment Under the Laws of 44 States Against Actavis, Forest,
l\/lerz, and the Generic Defendants .............................................................................................. 105
A. Count Four Does Not State a Claim With Respect to the Generic Defendants Under the
Laws of Any State ................................................................................................................... 107

B. The Unjust Enrichrnent Claims Under the Laws of Ten States Are Barred By Illinois
Brick (Alaska, Colorado, Connecticut, Delaware, Montana, New Jersey, Oklahoma, South
Carolina, Virginia, and Washington) ...................................................................................... 110

C. Autonomous Unjust Enrichment Claims in States That Do Not Follow Illinois Brz'ck
Survive (Arkansas and Wyoming) .......................................................................................... 112

D. The IPP States a Claim for Unjust Enrichment Under the Laws of Some States But Not
Others 1 1 4

1. Alabama .................................................................................................................... 1 14
2. Arizona ................................................................................. l .................................... l 15
3 . California .................................................................................................................. 1 16
4. District of Columbia ................................................................................................. 117
5. Florida ....................................................................................................................... l 17
6. ldaho ......................................................................................................................... 1 18
7. lllinois ....................................................................................................................... 1 19
8. Kansas ....................................................................................................................... 120
9. Maine ........................................................................................................................ 121
10. Massachusetts ........................................................................................................... 122
11. Michigan ................................................................................................................... 122
12. l\/lississippi ................................................................................................................ 123
13 . New York ................................................................................................................. 124
14. North Carolina .......................................................................................................... 126
15. North Dal<ota ............................................................................................................ 127
16. Rhode lsland ............................................................................................................. 128
17. Tennessee .................................................................................................................. 129
1 8. Utah .......................................................................................................................... 130

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 8 of 135

1 9. Washington ............................................................................................................... l 3 1
20. West Virginia and Wisconsin ................................................................................... 132
21. Wyommg 133

E. ln Conclusion, the IPP Has Stated a Claim for Unjust Enrichment Under Count Four
With Respect to Actavis, Forest, and l\/lerz Under the LaWs of 31 States .............................. 134

lX. Conclusion ....................................................................................................................... 134

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 9 of 135

BACKGROUND
I. Overview of Claims and Jurisdiction

This case, Sergeants Benevolenr Associ`atz`on Heali‘h & WeUare Fund v. Aci‘avis, No. 15~
cv-6549 (S.D.N.Y.) (the “IP Action”), proceeds in parallel with the factually similar case, In re
Namena'a Direct Purchaser Ani‘itrusr Lz'rigation, No. 15~cv-7488 (S.D.N.Y.) (the “DP Action”).

Although this Court accepted these two cases on its docket as related cases pursuant to
Local Rule 13, (see 15-cv-7488, entry of OCt. 6, 2015), and although this Court granted certain
Defendants’ motion for consolidated briefing on the motions to dismiss pursuant to its individual
rules, (15-cv-6549, Dkt. No. 64), it never consolidated the cases under Federal Rule of Civil
Procedure 42(a), nor joined the claims and parties under Federal Rules of Civil Procedure 18 and
19, respectively

As a result, the IP Action proceeds as an entirely separate action composed solely of state
law claims. Tlie complaint in the IP Action alleges a total of 123 state law claims, under the law
of 44 states, aggregated as four “counts”: (l) monopolization (27 state law ciaims);

(2) conspiracy to monopolize (27 state law claims); (3) violation of consumer protection and
unfair and deceptive trade practices statutes (25 state law claims); and (4) unjust enrichment (44
state law claims).

Since not a single federal interest is implicated in the IP Action, the Court exercises
jurisdiction over these 123 state law claims pursuant to the Class Action Fairness Act, 28 U.S.C.
§ 1332(d) (“CAFA”). CAFA’s prerequisites are met. The IPP’s Consolidated Amended
Complaint (“CAC”) alleges that the aggregate amount in controversy exceeds $5,000,000.00.
(CAC 11 31.) ln addition, the IPP, a New Yorl< trust, is diverse from several of the Defendants,

including Actavis, Merz, and the majority of the Generic Defendants. (CAC 1[‘11 15-29.)

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 10 of 135

II. Factual Background

The factual nucleus from which the lP Action arises has been described exhaustiver in
several published opinions, including those of Judge Sweet and the Second Circuit in the earlier
civil enforcement action by the New York Attorney General, and those of this Court in the
parallel DP Action.

The relevant opinions are: (i) New York v. Acl‘avis, plc, No. l4~cv-7473, 2014 WL
7015198 (S.D.N.Y. Dec. 11, 2014) (Namenda ]), in which the district court (Sweet, J.)
preliminarily enjoined Actavis and Forest from withdrawing Namenda IR, the twice-a-day or
“immediate release” formulation, from the market; (ii) Schneiderman ex rel. New York v. Acravz`s
plc, 787 F.3d 638 (2d Cir. 2015) (Namenda I]), in which the Second Circuit upheld the
preliminary injunction granted in Namenda I; and (iii) three opinions from the private, follow-on
litigation before this Court.

The first opinion, on which the Court granted consolidated briefing, denied Actavis,
Forest, and Merz’s motion to dismiss the DP Action; denied all Defendants’ motions to dismiss
the IP Action without prejudice; and placed the 123 state law claims in the IP Action on the
Court’s suspense calendar. Sergeants BenevolenrAssociarion Healrh & We!fare Fzmd v. Acravfs,
PLC, Nos. 15-cv-7488, 15-cv~6549, 2016 WL 4992690 (S.D.N.Y. Sept. 13, 2016) (Namenda
HI).

The second opinion of this Court granted in part and denied in part the DPPs’ motion for
collateral estoppel and partial summary judgment against Actavis and Forest, on the basis of
facts established about the product hop in Namenda l and Namenda I]. 111 re Namenda Direct
Purchaser Anrflrust Lz'tl`g. , No. 15-cv-7488, 2017 WL 435 8244 (S.D.N.Y. May 23, 2017)

(Namenda IV).

10

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 11 of 135

The third opinion denied Actavis’ s and Forest’s post-discovery motion for summary
judgment and granted the DPPS’ motion for class certification fn re Namenda Direcr Purchaser
Antifrusr Litz`g., 331 F. Supp. 3d 152 (S.DN.Y. 2018) (Namenda V).

ln light of the detailed factual history discussed in these opinions, the Court provides only
an abridged summary of the relevant facts here.

A. The Parties

Defendant Forest Laboratories, LLC (“Forest”) is a limited liability company
incorporated in Delaware with offices in New York and New lersey. Namenda IH, 2016 WL
4992690, at *2. lt is wholly owned by Defendant Actavis, plc (“Actavis”).5 Id.; (CAC 1[ 16.)
The lPP also describes Actavis as Forest’s successor~in-interest. (See CAC11 192.)

in 2000, Forest entered into a patent licensing and cooperation agreement with Merz
GmbH & Co. KGaA, l\/lerz Pharma Gmbl-l & Co. KGaA, and Merz Pharmaceuticals GmbH
(collectively, “l\/lerz”)6 to develop a memantine hydrochloride-based drug for the treatment of
moderate-to~severe forms of Alzheimer’s disease. Namenda HI, 2016 WL 4992690, at *2;
Namenda IV, 2017 WL 4358244, at *2.

The resulting drug was launched in 2004 as a twice~daily immediate release formula
(“Namenda IR”), generating $1.5 billion in annual sales for Forest in 2012 and 2013. Namena'a
II, 787 F.3d at 646-47.

Defendants Ba;rr Pharmaceuticals, lnc. (“Barr”); Teva Pharmaceuticals lndustries, Ltd.

and Teva Pharmaceuticals USA, lnc. (jointly, “Teva”); Cobalt Laboratories, lnc. (“Cobalt”);

 

5 Allergaii plc was formerly known as Actavis, plc. (See In re Namenda Dr`rect Purchaser Antitrust Litr‘g.,

No. 18-2421 (2d Cir.), Dl<t. No. 1 at 2 (corporate disclosure statement).) This opinion uses “Actavis” throughout to
reflect the fact that the IPP has not moved for a substitution of parties in the lP Action.

5 The DPPS subsequently dismissed all three Merz entities nom the DP Action on April 20, 2017. (15-cv-
7488, Dkt. No. 207.) They remain parties to the IP Action, however.

11

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 12 of 135

Upsher-Smith Laboratories, lnc. (“Upsher-Smith”); Amneal Pharmaceuticals, LLC (“Amneal”);
Wockhardt Limited and Wockhardt USA LLC (jointly, “Wockhardt”); Sun lndia
Pharmaceuticals lndustries, Ltd. (°‘Sun”); and Dr. Reddy’s Laboratories Ltd. and/or Dr. Reddy’s
Laboratories, lnc. (jointly, “Dr. Reddy’s”) (collectively, the “Generic Defendants” and, together
with Actavis, Forest, and Merz, the “Defendants”) each developed generic formulations of
Namenda IR and sought approval from the FDA to take these generic formulations to market
Namenda IH, 2016 WL 4992690, at *2.

Plaintiff Sergeants Benevolent Association Health & Welfare Fund (the “IPP,” or, where
appropriate, the “Named Plaintiff”) is a New Yorl< trust that provides prescription drug benefits
for active and retired New York City Police Department sergeants and their dependents through
its participant plans. Id. ; (CAC 11 15). As a third-party payor of pharmaceutical claims for
members of its plans, the lPP alleges that it was an indirect purchaser of branded Namenda IR
during the relevant period. (CAC 11 15.) The lPP alleges that, beginning in April 14, 2010 and
continuing through the present day (the “Class Period”), it indirectly purchased branded
Namenda lR in 11 states7 at prices higher than it would have otherwise paid absent Defendants’
unlawful anticompetitive conduct ([d. 1111 15, 146)

The lPP also alleges that it purchased (z`.e. paid for) branded Namenda XR indirectly
during the Class Period, when it would otherwise have purchased low-cost, generic Nainenda IR
absent Defendants’ unlawful competitive conduct. (Id. 11 202.)

B. The Regulatory Scheme

The Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et seq., governs

the manufacture, sale, and marketing of prescription pharmaceuticals in the United States.

 

7 The [PP does not, however, bring claims under the laws of all 1 l states. (Compare CAC 11 15 with CAC
1111 201, 207, 215, 226.)

12

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 13 of 135

Namerlda III, 2016 WL 4992690, at *2. The FDCA requires a pharmaceutical company to
submit a New Drug Application (“NDA”) to the FDA before it can bring a new drug to market
Id.

The Dru g Price Competition and Patent Terrn Restoration Act (the c‘l-latch-\ll/'ai)<man
Act”), Pub. L. No. 98~417, 98 Stat. 1585, was enacted to serve the “dual purposes of
incentivizing innovation,” by rewarding brand-name drug manufacturers for bringing new
therapies to market, and “lowering drug prices for consumers,” by rewarding generic drug
manufacturers who attempt to compete with costly branded drugs Id. at *3.

Rewards under the l-latch~Waxman Act take the form of granting an exclusive share of
the prescription pharmaceutical market through one of two legal regimes: patents and
exclusivities. See FrequenrlyAsked Quesi‘z`ons on Patents and Exclusz'vfly, FDA (last updated
May 2, 2018), https://www.fda. gov/drugs/developmentapprovalprocess/ucm07903 l.htm
(“FAQS”). Patents are property interests granted by the U.S. Patent and Trademark Office
(“PTO”), while exclusivities are statutory protections granted by the Food and Drug
Administration (“FDA”). See Namenda IV, 2017 WL 4358244, at *3', see also FAQs at l.

Patents. Manufacturers may claim patents for new drug compounds, drug products, and
methods of use. See fn re Actos End~Payor Arztitrust Litig., 848 F.3d 89, 94 (2d Cir. 2017)
(Actos I]). Patents vary in duration but typically last for twenty years. See FAQs at 2. During
the lifetime of the patent, brand manufacturers are provided a legal monopoly on their irivention,
which can enable favorable price-setting Id. at l.

Patent protection is so valuable to pharmaceutical companies that entering the period
following patent expiration is known as going off the “patent cliff.” Namendcz LU, 2016 WL

4992690, at *3. ln 2012, patent cliffs collectively caused the entire U.S. pharmaceutical market

13

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 14 of 135

to shrink by 1%. Eric Sagonowsky, Bz`g Pharmafaces $26. 5B in losses this year as next big
patent clij”looms, analyst says, FiercePharma, Apr. 21, 2017,
https://Www.fiercepharma.com/pharma/big-pharma-faces-26-5b-patent-loss-threats-year-analyst-
says.

The Hatch-Waxrnan Act allows a brand-name drug manufacturer to extend any patent
submitted as part of an NDA for an additional five years, to compensate for the time elapsed
during the FDA’s approval process. 35 U.S.C. § 156; Namenda HI, 2016 WL 4992690, at *3.

Exclusiviiy. Both the FFDCA and the Hatch-Waxman Act also provide for statutory
periods of “marketing exclusivity” in connection with the approval of certain NDAS. Orsuka
Pharm. Co., Ltd. v. Prz'ce, 869 F.3d 987, 988 (D.C. Cir. 2017); see also FAQS at 3. “When a
drug earns a period of exclusivity, the Food and Drug Adrninistration must withhold approval of
certain competing drugs,” including generics, “if various conditions are satisfied.” Orsuka
Pharm., 869 F.3d at 988.

Not all NDAS will qualify for statutory exclusivities. F or example, the FDA may grant
exclusivities for, among other things, a new chemical entity (five years), 21 C.F.R. § 314.108; or
an “orphan” drug intended to treat rare diseases (seven years), 21 C.F.R. § 316.31. See FAQs at
3. The FDA may also grant additional exclusivities later in the life of a drug, well after
submission of the initial NDA. For instance, the FDA may grant a six-month period of
exclusivity for studying the drug’s efficacy in children (“pediatric exclusivity”). 21 U.S.C.

§ 355a; Namenda H, 787 F.3d at 644.

Interaction. To a degree, exclusivity interacts with patent protection See FAQs at 4.

For example, when a brand manufacturer submits an NDA to the FDA, it must list any patents

that claim drugs, drug products, or methods of use that are the subject of that NDA. See 111 re

14

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 15 of 135

Acros End Payor Antitrust Litig. , No. 13-cv-9244, 2015 WL 5610752, at *1 (S.D.N.Y. 2015)
(Actos l). The FDA lists all existing patents and exclusivities in the °‘Orange Book.” Io'.; FAQs
at 5.

Patent protection also interacts with exclusivity when a generic manufacturer seeks FDA
approval to market a generic version of a branded drug that is still “on patent.” Specitically, the
Hatch-Waxman Act provides for a 180-day period of “patent challenge” exclusivity for the first
generic manufacturer to file a certification with the FDA that contests the validity of the brand
manufacturer’s patent. Namenda III, 2016 WL 4992690, at *3; see also FAQs at 3. This period
of exclusivity is valid against other generic manufacturers, although multiple filers may share the
exclusivity period if they file on the same day. See FTC v. Actovis, Irzc_, 570 U.S. 136, 174475
(2013) (Roberts, J., dissenting) (citing 21 U.S.C. § 355@)(5)(B)(iv)(ll)(bb); FDA, Guidance for
lndustry: 180-Day Exclusivity When Multiple ANDAS Are Submitted on the Same Day 4 (July
2003)). Patent challenge exclusivity is highly valuable, ‘°possibly worth several hundred million
dollars.” Acravis, 570 U.S. at 144 (citing C. Scott. Hemphill, Payingfor Delay: Pharmoceutical
Parerit Settlement as a Regufarory Desz'gn Problem, 81 N.Y.U. L. Rev. 1553, 1579 (2006)).

To win the 180-day period of patent challenge exclusivity, a generic manufacturer must
file an Abbreviated New Drug Application (“ANDA”) with the FDA, which relies on the NDA
submitted by the brand manufacturer to show the drug is safe and effective Aci‘avis, 570 U.S. at
142. As part of this process, a generic manufacturer must certify that the generic drug “has the
same active ingredients as, and is biologically equivalent” to the brand drug. Id. (internal
citations omitted). ln addition, and critical to gaining the 180-day exclusivity period, the first-

filer generic manufacturer must also certify that the brand name drug is patented, but that the

15

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 16 of 135

patent is invalid or the generic will not infringe it, a so-called “Paragraph lV” certification Id. at
143.

The Hatch-Waxman Act allows a brand manufacturer to treat the filing of a Paragraph lV
certification as an infringing action and to sue the generic filer for patent infringement Ia’. The
filing of a patent infringement action triggers an automatic, 30-month stay on the FDA’s
approval of the generic manufacturer’s ANDA. Ia'. During this time, however, the FDA may
tentatively approve the ANDA, such that the generic drug is set for final approval and launch
after the 30-month stay expires Namenda IV, 2017 WL 43 5 8244, at *4.

At this point, a generic manufacturer defending a patent infringement action based on its
Paragraph IV certification has several options. First, it may defend the patent infringement
action by arguing that the underlying patent is invalid or that its generic drug does not otherwise
infringe the patent. lf successful, a judgment in the infringement action results not only in the
invalidation of the underlying patent or a finding of non-infringement but also entitles the
generic manufacturer to the coveted 180-day exclusivity period. See Shashank Upadhye,
Generic Pharmaceurical Parenr and FDA Law §§ 28:9.50, 29:5 (2018~19 ed.).

Second, a generic manufacturer may launch its generic product “at risk,” once it has
gained FDA approval and the 30-month stay has expired, but while the litigation is ongoing lai
§ 32.

Third, the brand manufacturer and generic manufacturer may enter into a settlement
agreement to resolve the litigation, which allows the generic manufacturer to extract certain
concessions from the brand manufacturer (“reverse payments”). See Hemphill, supra, at 1568;
see also Actavis, 570 U.S. at 140-41. Settlement agreements containing reverse payments may

raise antitrust scrutiny if the payments flowing from the brand manufacturer to the generic

16

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 17 of 135

manufacturer are “1arge and unjustified.” Actavis, 570 U.S. at 158. Brand manufacturers are
particularly incentivized to settle with first-filer generics because, under the Hatch-Waxman Act,
no later-filing generic is eligible for the 180-day period of patent challenge exclusivity, thereby
minimizing such °‘Paragraph lV” challenges

C. Drug Substitution Laws and Product Hopping

Apart from the federal Hatch-Waxman Act, state law regimes also facilitate generic
competition and the provision of cheaper prescription drugs to consumers by allowing, or in
some cases requiring, pharmacists to fill a prescription for a branded drug with a “therapeutically
equivalent” generic drug. Namenda IV, 2017 WL 4358244, at *4. States define therapeutic
equivalence differently, but most use the comparatively strict definition adopted by the FDA. Ia'.
at *4-*5. This definition only allows a pharmacist to substitute a generic drug if the FDA
designates the generic as “AB-rated” in the Orange Book. Namenda HI, 2016 WL 4992690, at
*3.

As this Court has previously observed, “The requirement that substituted drugs meet
therapeutic equivalence standards, although intended to protect patients, allows brand-name drug
manufacturers to ‘ game the system’ through a practice known as ‘product hopping.”’ Namena’a
IV, 2017 WL 4358244, at *5.

ln a product hop, a brand manufacturer re-patents a slightly different formulation of the
drug shortly before any generic competitors are legally allowed to enter the market Namenda II,
787 F.3d at 643 & n.2 (citing Alan Devlin, Exclusionary Siraregies in the Harch- Waxman
Conrext, 2007 Mich. St. L. Rev. 631, 658 (2007)). At its core, product hopping is regulatory
arbitrage-etaking advantage of the comparatively forgiving “improvement” standard under the

federal patent laws and the relatively strict “therapeutically equivalent” standard under state drug

17

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 18 of 135

substitution laws. See Devlin, supra, at 657 n.139. Examples of product hops have included
embedding the drug’s active ingredient in a different inactive substrate, fn re Asacol Arztz'rrust
Lz`tig., 323 F.R.D. 451, 462 (D. Mass. 2017) (Asacol I]); introducing a tablet in place of a
capsule, Mylan Pharm. Irzc. v. Wamer Chz'lcol‘r Pub. er_, 838 F.3d 421, 429 (3d Cir. 2016); or
re-apportioning the “scoring” lines on a tablet that allow patients to break the pill into smaller
dosages, ial at 429-30.

Once the re-formulated product is re-patented, but before generic versions of the old
formulation can legally enter the market and gain a foothoid through state drug substitution laws,
a brand manufacturer may try to persuade physicians to prescribe their patients the new
formulation (a “soft switch”). Namenda U, 787 F.3d at 648. ln the alternative, a brand
manufacturer might withdraw the old formulation from the market altogether or severely restrict
access, forcing physicians to adopt the new formulation in order to avoid interruptions to their
patients’ medication regimens (“hard switch”). Icl.

A product hop raises antitrust scrutiny when it “coerces consumers and impedes
competition.” Ia`. at 652.

D. The Namenda Settlement Agreements

After entering into the June 2000 patent licensing and cooperation agreement with Merz,
in December 2002 Forest submitted an NDA to the FDA for 5 ing and 10 mg memantine
hydrochloride tablets for the treatment of Alzheimer’s disease. (CAC 11 63.) The drug was based
on Patent No. 5,061,703 (the “’703 patent”), which was obtained in 1991 and was set to expire
on April 11, 2010. (Id. ‘11‘11 4, 64.)

ln October 2003, the FDA approved 1Eorest’s NDA for Namenda IR tablets and listed the

‘703 patent in the Orange Book. ([d. 1111 64_65.)

18

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 19 of 135

On October 16, 2007, at least fourteen generic manufacturers filed ANDAs with
Paragraph IV certifications for AB-rated generic formulations of Namenda lR. (Ia'. ‘11 69.)
Beginning in January 2008, Forest and Merz filed patent infringement lawsuits against these
generic manufacturers, including the Generic Defendants, in the U.S. District Court for the
District of Delaware. (Ia'. 1111 70-71.) This triggered 30-month stays on these first-to-file
ANDAS, which the IPP alleges would have begun to expire in April 2010. (Id. ‘11 72.)

Forest and Merz then obtained a patent extension on the ‘703 patent under the l-latch-
Waxman Act. ln March 2009, the ‘703 patent was extended for five years based on the duration
of the FDA’s approval process for the NDA. (Id. ‘11 67.)8 This extended the ‘703 patent’s
expiration date from April 11, 2010 to April 11, 2015. (Id.)

Between July 2009 and December 2009, while the 30-rnonth ANDA stays were in effect,
Forest and Merz entered into settlement agreements with the Generic Defendants. (Ia'. 11 75.)
Pursuant to these settlement agreements, the Generic Defendants agreed to delay market entry
until as late as July 11, 2015. (Id. 11 76.)

All of the Generic Defendants received tentative approval of their ANDAS from the FDA
between .1 anuary 2010 and April 2010, and all had received final approval of their ANDAS by
October 2011. (Id. 11 82-83.)

ln 2014, Forest was granted an additional six months of pediatric exclusivity for
Namenda IR based on studies of the drug’s efficacy in children with autism. (Id. 11 68.) This
tacked an additional six months of statutory market exclusivity for Namenda lR onto the end of

the ‘703 patent protection period. (Ial.)

 

5 lt is not clear from the face of the lPP Complaint how Forest was able to obtain a live-year patent
extension, the maximum permitted, when the FDA approval process for the Namenda IR NDA allegedly took only
one year.

19

Case 1:15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 20 of 135

E. 'I`he “Hard Switch”

On August 21, 2009, “less than a month after it had announced the first wave of
settlements with generics challenging the Namenda lR patent,” Forest submitted an NDA for a
once-a~day, extended release formulation of memantine hydrochloride, Namenda XR. (Id. 11 98.)
The IPP alleges that the NDA did not demonstrate that Namenda XR was more efficacious than
Namenda IR. (Id.)

The FDA approved the NDA for Namenda XR on June 21, 2010, but Forest did not
launch the drug until June 2013. (Id. fm 99, 102.)

Af`ter the launch of Namenda XR, F crest used aggressive marketing to begin encouraging
patients and physicians to switch from Narnenda lR to Namenda XR. (Id. ‘|l 105.) The IPP
alleges that, when that “soft switch” strategy failed, Forest began implementing a strategy in
February 2014 that involved discontinuing and/or severely limiting the distribution of Namenda
IR. (Id. 11 95, 127-28.) This “hard switch” strategy included: (i) seeking to have the Centers for
Medicare and Medicaid Services (“CMS”) remove Namenda IR from its reference list;

(ii) signing an exclusive distribution agreement with a mail-order only pharmacy; and

(iii) requiring physicians to certify that it was medically necessary for patients to take Namenda
IR rather than Namenda XR. (Id. 11 95.) F crest planned to discontinue retail Sales of Namenda
IR in January 2015. (Id.)

In September 2014, New York State filed a complaint against Actavis and Forest alleging
violations of the federal Sherrnan Antitrust Act and New York’s Donnelly Act on the basis of the
hard switch, and seeking to preliminarily enjoin the defendants from withdrawing Namenda IR
from the market Namenda H, 787 F.3d at 649.

In December of 2014, the U.S. District Court for the Southern District of New York

(Sweet, J.) entered an order preliminarily enjoining Actavis and F crest from withdrawing

20

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 21 of 135

Namenda IR from retail shelves. Namenda I, 2014 WL 7015198, at *46. The Second Circuit
upheld the injunction Namenda II, 787 F.3d at 663.
The enforcement action was followed by several private, follow-on suits seeking treble

damages under federal and state antitrust laws, which are described below.

III. Procedural History

'l`he IP Action was filed in August of 2015 as a putative class action on behalf of:
All persons or entities in the United States and its territories who
indirectly purchased, paid and/or provided reimbursement for some
or all of the purchase price for branded Namenda lR 5 or 10 mg
tablets, or Namenda XR capsules, for consumption by themselves,
their families, or their members, employees, insureds, participants,
or beneficiaries, other than for resale, at any time during the period
from April 14, 2010 and continuing until the anticompetitive effects
of Defendants’ unlawful conduct ceases (the “Class Period”).
(CAC 11 146.)

The DP Action was filed the following rnonth.9 Both the lP Action and the DP Action
were placed on this Court’s docket as related actions shortly thereafter (See 15~cv-7488, entry
of Oct. 6, 2015.)

Like the enforcement action, the private plaintiffs sought damages on the basis of the
“hard switch,” but they also alleged damages stemming from the settlement agreements entered
into with generic manufacturers (See, e.g., CAC 1111 84-86.)

Early in the litigation, this Court granted the parties’ request for consolidated briefing on

the motions to dismiss both the DP and IP Actions. (Dkt. No. 6»4.)10 Thereafter, Actavis, Forest,

 

9 Plaintiff Rochester Drug Co-Operative, lnc., also filed a complaint on behalf of direct purchasers that did
not name the Generic Defendants. (l 5-cv-10083, Dkt. No. 1.) On January 26, 2016, Plaintiffs JM Sinith
Corporation and Rochester Drug Co-Operative, lnc. stipulated to consolidating the cases (lS-cv-7488, Dkt. No.
65.)

10 As discussed, Merz did not join the motion for consolidated briefing, (Dkt. No. 63 at 2 n. l), but later joined
Actavis and Forest’s brief, (Dkt. No. 85).

21

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 22 of 135

and Merz submitted a single memorandum of law in support of` their motion to dismiss the DP
anle Actions. (Dkt. No. 85 or “Forest Br.”.) The Generic Defendants, who had not been
named in the DP Action, submitted a separate memorandum of law in support of their motion to
dismiss the IP Action. (Dkt. No. 81 or “Gen. Defs. Br.”.)

Roughly speaking, Actavis, Forest, and Merz’s briefing challenged the sufficiency of the
facts alleged in the DPPS’ and lPP’s Complaints as a whole, while the Generic Defendants’
briefing challenged the IPP’s ability to bring individual claims as a matter of state law. Each
group of Defendants expressly adopted the arguments of the other group, to the extent
applicable, in full.

In the lP Action, the IPP filed two separate memoranda of law in opposition to
(i) Actavis, Forest, and Merz’s motion and (ii) the Generic Defendants’ motion (Dkt. No. 87 or
“lPP Resp. to Forest Br.”; Dkt. No. 88 or “IPP Resp. to Gen. Defs. Br.”.) Actavis, Forest, and
hhmhkdmwmm%mmdemmmDmmmmmdemmhi(DMNQ90MWHMMRYWH
Dkt. No. 89 or “Gen. Defs. Reply.”)

On September 13, 2016, this Court issued an order (i) denying in part and granting in part
Actavis, Forest, and Merz’s motion to dismiss the DP Action; (ii) denying without prejudice
Actavis, Forest, and Merz’s and the Generic Defendants’ motions to dismiss the lP Action; and
(iii) placing the 123 state law claims from the IP Action on the Court’s suspense calendar
pending resolution of the federal antitrust claims in the DP Action.11 Namenda [II, 2016 WL

4992690, at *16-*17.

 

“ This Court had previously ordered that “the Indirect Purchaser Plaintift’s claims are severed and placed on
the Court’s suspense calendar.” Namenda IH, 2016 WL 49992690, at *17 (emphasis added). The use of the word
“sever,” however, did not connote that the cases had been consolidated under Rule 42(a) or joined for purposes of
Rules 18 and 19.

22

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 23 of 135

The DP Action proceeded through discovery, summary judgment, and class certification
See Namenda IV, 2017 WL 4358244; Namenda V, 2018 WL 3970674. Defendants in the DP
Action recently sought and were denied leave to appeal this Court’s grant of class certification
(15~cv-7488, Dkt. No. 600.)

On September 10, 2018, after the parties to the DP Action expressed interest in
mediation, this Court lifted its stay of the IP Action and referred the parties to l\/lagistrate Judge
Lehrburger for supervision of “such non-duplicative discovery as is necessary to get the parties
to the IPP case up to speed[.]” (Dkt. No. 122 at 2.) The order of September 10, 2018
acknowledged that the 123 state law claims in the IP Action were the subject of a pending
motion to dismiss and had yet to be addressed (Id.)

Subsequently, Actavis, Forest, Merz, and the Generic Defendants filed renewed motions
to dismiss the IP Action, along with supplemental briefing (Dkt. No. 131-1 or “Gen. Defs.
Suppl. Br.”; Dkt. No. 133 or “Forest Suppl. Br.”; Dkt. No. 152 or “IPP Resp. to Forest Suppl.
Br.”; Dkt. No. 158 or “lPP Resp. to Gen. Defs. Suppl. Br.”; Dkt. No. 159 or “Forest Suppl.
Reply”', and Dkt. No. 160 or “Gen. Defs. Suppl. Reply.”) Defendants again divided the briefing,
with Actavis, Forest, and Merz focusing on the sufficiency of the factual allegations regarding
the underlying anticompetitive conduct, and the Generic Defendants briefing the requirements of
each state’s laws in detail.

Presently before the Court are the motions of (1) Actavis, Forest, and Merz and (2) the

Generic Defendants to dismiss all 123 state law claims in the IP Action.

23

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 24 of 135

DISCUSSION

IV. Standard of Review

ln deciding a motion to dismiss pursuant to Rule 12(b)(6), the Court must liberally
construe all claims, accept all factual allegations in the complaint as true, and draw all reasonable
inferences in favor of the plaintiff See Cargo Parmer AG v. Albatrans, Inc. , 352 F.3d 41, 44 (2d
Cir. 2003); see also Rorh v. Jennings, 489 F.3d 499, 510 (2d Cir. 2007).

To survive a motion to dismiss, “a complaint must contain sufficient factual matter . . . to
‘state a claim to relief that is plausible on its face.”’ Ashcrofr v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility
when the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly,
550 U.S. at 556).

Finally, a motion to dismiss must be supported by “information contained in the ‘four
corners’ of the complaint.” Hayden v. Cly. ofNa.s‘sau, 180 F.3d 42, 54 (2d Cir. 1999). This
principally includes facts alleged in the complaint and materials attached to or incorporated by
reference into the complaint limmer v. Time Wamer Inc., 937 F.2d 767, 773 (2d Cir. 1991). lt

also includes information of which the court takes judicial notice. Icl

V. Count One: Monopolization Under the Laws of 27 States Against Actavis, Forest,
and Merz

The IPP first brings 27 separate state law claims grouped under the heading “Count One:
Monopolization Under State Law.” (CAC at 46.) These 27 state laws are all state antitrust or
fair competition laws. (CAC 11 201.) The IPP asserts these claims against Actavis, Forest, and

l\/lerz, but not against the Generic Defendants. (CAC 11 201.)

24

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 25 of 135

Count One alleges unlawful monopolization based on two separate, anticompetitive acts:
(i) the “hard switch” from Namenda IR to Namenda XR and (ii) the “pay to delay” settlement
agreements with generic competitors (CAC 1111 193-96.)

The lPP alleges that both of these acts were part of an c‘overall scheme,” (CAC 11 195),
perpetuated to “maintain and extend [Forest’s] monopoly power in the memantine hydrochloride
market,” (CAC 11 197). In turn, “Forest’s unlawful anticompetitive scheme to prevent, delay, and
or minimize the success of the introduction into the United States marketplace of any generic
versions of Namenda lR enabled Forest to continue charging supra~competitive prices for
memantine hydrochloride without a substantial loss of sales.” (Id.)

The bulk of the parties’ briefing is directed to this Count and to Count Two, for
conspiracy to monopolize

Actavis, Forest, and Merz bring a full arsenal of arguments to dismiss Count One, viz.:

¢ Judge Sweet’s preliminary injunction in the earlier enforcement action
prevented any “hard switc ” from Namenda lR to Namenda XR from
occurring, and in any case the lPP will be unable to offer any evidence that its

plan participants or any member of the Class switched to Namenda XR as a
result of the withdrawal announcement, (Forest Br. at 15-34);

¢ The lPP has expressly disclaimed that it is relying on a theory of unlawful
“reverse payments” under Actavis, 570 U.S. at 158, to show anticompetitive
conduct with respect to the settlement agreements and, even if the lPP were
to rely on such a theory, it cannot plausibly allege that any of the reverse
payments made pursuant to the agreements were improper, (Forest Br. at 34f
60);

¢ The lPP’s “injuries” caused by the settlement agreements are purely
speculative, (Gen. Defs. Br. at 26);

0 Because this Court previously dismissed the DPPs’ claim for an “overarching
scheme,” and because the IPP has failed to plead any independently
anticompetitive conduct with respect to either the hard switch or the
settlement agreements, this Count must be dismissed, (Forest Br. at 60#62);
and

25

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 26 of 135

¢ The antitrust laws of 26 states have limitations periods of five years or fewer,
making it “likely” that all of the state law claims asserted under Count One are
time~barred, (id. at 65 n.42).
Actavis, Forest, Merz, and the Generic Defendants also argue for the dismissal of
particular state law claims that are part of Count One, viz.:
» The IPP lacks Article ill standing to assert claim in states where it has not made
purchases and thereby suffered injury-in-fact, which are all but nine states, (Forest

Br. at 65-66);

¢ Hlinois Brl`ck bars the lPP’s claims in five states12 that have not enacted so-called
“]llinois Brick repealer statutes,” (Gen. Defs. Suppl. Br. at 10-11);

¢ The IPP has failed to satisfy statutory requirements in four states that any plaintiff
first notify the state’s attorney general before filing a private damages suit, (Gen.
Defs. Suppl. Br. at 11_13); and

¢ Claims for unilateral monopolization are inactionable under the laws of three
states, (Forest Br. at 82).

A. The IPP’s Underlying Factual Allegations State a Claim for Moncpolization

1. The IPP Has Stated a Claim for Monopolization Based on the Hard
Switch from Namenda IR to Namenda XR

“Well-established case law makes clear that product redesign is anticompetitive when it
coerces consumers and impedes competition.” Namendo II, 787 F.3d at 652. While
withdrawing an old product and substituting a new product does not constitute anticompetitive
conduct per Se, “when a monopolist combines product withdrawal with some other conduct, the
overall effect of which is to coerce consumers rather than persuade them on the merits, and to

impede competition, its actions are anticompetitive[.]” Id. at 654 (internal citations omitted).

 

12 Generic Defendants also argue that Illinois Bri'ck bars the IPP’s claims under two additional states_lllinois

and Oregon~_under Count One. (Gen. Defs. Suppl. Br. at 10-1 1.) However, the IPP Complaint does not allege
lllinois and Oregon claims under Count One; instead, it alleges them only under Count Two. (See CAC 11 201.)
'l`his Court therefore addresses the Illinois and Oregon arguments in the portion of the opinion that discusses Count
Two.

26

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 27 of 135

As part of Count One, the IPP alleges that the IPP “unlawfully switched the conversion of
the memantine hydrochloride market from Namenda IR to Namenda XR” through a variety of
anticompetitive measures, including “(i) publicizing to doctors, caregivers and the general public
that the discontinuation of Namenda IR was imminent; (ii) significantly limiting or attempting to
limit the distribution of Namenda lR; and (iii) requesting that CMS remove Namenda IR tablets
from the 2015 Formulary Reference File,” all while knowing that Namenda XR was neither safer
nor more effective than Narnenda lR. (CAC 11 195.)

In its original, consolidated briefing, Actavis, l?orest1 and l\/lerz argued that both the DPPs
and the lPP had failed to state claims for the hard switch because Judge Sweet’s preliminary l
injunction in the earlier enforcement action, Namenda I, had prevented the withdrawal of
Namenda lR and therefore any alleged exclusionary conduct from occurring (Forest Br. at 15.)
Defendants also argued that both the DPPs and the IPP had failed to allege injury in fact and to
adequately plead antitrust injury resulting from the announcement that Forest was discontinuing
Namenda lR. (Ia'. at 30.) Defendants have renewed these arguments in supplemental briefing

(Forest Suppl. Br. at 10.)

a) Actavis and Forest Are Collaterally Estopped From Arguing
That the Anticompetitive Hard Switch Took Place

“Collateral estoppel, or issue preclusion, prevents the relitigation of an issue that was
raised, litigated, and actually decided by a judgment in a prior proceeding.” Jim Beom Bronds
Co. v. Beamish & Crawford Ltd., 937 F.2d 729, 734 (2d Cir. 1991). ln order to establish that an
issue was determined in a former adjudication, a party asserting collateral estoppel must establish
four things: (l) the issues in the prior proceeding and the current proceeding are identical;

(2) the issue raised in the current action was in fact actually decided in the prior proceeding;

(3) there was full and fair opportunity to litigate the issue in the prior proceeding; and (4) the

27

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 28 of 135

issue previously litigated and decided was necessary to support a valid and final judgment on the
merits fn re FCHASSOCS., 949 F.2d 585, 593 (2d Cir. 1991).

After discovery in the parallel DP Action had closed, the DPPs sought partial summary
judgment on the first count of their Complaint, which alleged that the Defendants’ February
2014 announcement of the upcoming withdrawal of Namenda IR from the market constituted
unlawful monopolization in violation of Section 2 ofthe Sherman Act. Namenda Il/, 2017 WL
4358244, at *9.

ln Namenda IV, this Court ruled, as against Actavis and Forest, that they were collaterally
estopped from ‘°relitigating the questions of (1) whether [Forestj possessed monopoly power over
the U.S. memantine market up until the entry of generic competition; (2) whether its February
2014 announcement of the upcoming discontinuation ofNamenda lR was coercive and
anticompetitive ; and (3) whether Forest had any non-pretextual procompetitive justification for
its illegal conduct.” 2017 WL 4358244, at *9~*16. However, this Court denied the DPPS’
motion for collateral estoppel with respect to the issue of whether plaintiffs had suffered an
antitrust injury, i. e. , been forced to switch from Namenda IR to Namenda XR as a result of
Forest’s withdrawal announcement Id. at *16.13

The IPP sought the same relief in connection with the lP Action, (Dkt. Nos. 112, 113),
which the Court stayed, (Dkt. No. 120 at 1).

The stay has now been lifted, and the motion is ripe for decision.

 

13 Later, in Nameado V, this Court ultimately found that the DPPS, which were drug wholesalersJ could rely
on classwide economic models at trial to show that they had suffered antitrust injury. Nomenda V, 331 F. Supp. 3d
at 177 . ln addition, although the DPPs had originally moved for collateral estoppel on Count One against Actavis,
Forest, and Merz, (15-cv~7488, Dl<t. No. 134), the parties subsequently stipulated to the dismissal of Merz from the
action, (l$-cv-7488, Dkt. No. 207). ln an accident oft'nning, therefore, Merz was dismissed after the parties had
submitted briefing on the collateral estoppel motion but before this Court had ruled on that motion

28

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 29 of 135

The Court grants the motion. For the reasons discussed in Nomenda IV, 2017 WL
4358244, at *9-*16, Actavis and Forest are collaterally estopped from relitigating the issues of
“(1) whether [Forest] possessed monopoly power over the U.S. memantine market up until the
entry of generic competition; (2) whether its February 2014 announcement of the upcoming
discontinuation of Narnenda lR was coercive and anticompetitive; and (3) whether Forest had
any non-pretextual procompetitive justification for its illegal conduct.” Id. at *16. The same
findings with respect to Namenda I and II that created estoppel in that case apply equally here.

By the same token, Actavis and Forest are not estopped from making arguments related

to the IPP’s injury. Their injury argument is addressed in subpart c), injra.

b) Even T hough Merz Is Not Collaterally Estopped From Arguing
That the Hard Switch Took Place, the IPP Nonetheless States a
Claim T hat the Hard ch`tch Occurred

l\/lerz, the only other party named in Count One, is not collaterally estopped from arguing
that the IPP fails to state a claim against it because the product hop did not occur. (See Dkt. No.
116 at 1.)1”f Merz was not a party to the action in Nomendo l or Namenda II, and the IPP did not
move for collateral estoppel with respect to Merz in this action. (See Dkt. No. 113.)

Nonetheless, for the same reasons discussed in Nomenda IH, 1 find that the IPP has stated
a plausible claim that the product hop occurred

ln Namenda HI, I found it persuasive for purposes of the DPPS’ federal claims that both
the Namendo I and Nameno’a II courts had identified exclusionary conduct that occurred prior to

the entry of the preliminary injunctionl See Namenda IH, 2016 WL 4992690, at *10~*11. As a

 

l‘* Merz would also not be collaterally estopped from arguing that, under the facts alleged in the lPP
Complaint, it had absolutely nothing to do with the hard switch. However, likely because Merz chose to be
represented by the same counsel as Actavis and 1rlorest, and likely because these parties chose to submit a
consolidated brief in support of their motions to dismiss both the DPP and lPP Cornplaints, Merz never raised this
argument separate and apart from Actavis and Forest. (See Forest Br. at 15»33.) 'l`he Court therefore does not
address it.

29

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 30 of 135

result, 1 held that the DPPs had alleged an injury on the basis that “they were forced to pay for
certain patients’ memantine treatment at brand-name prices because these patients switched to
Namenda XRprior to the entry of the injunction.” Namenda III, 2016 WL 4992690, at * 12
(emphasis in original). Plaintiffs’ injury, the Court found, was that they were forced to pay for
Namenda XR “after generic entry-when absent Defendants’ anticompetitive conduct, their
patients’ prescriptions would have been filled by a far cheaper generic.” Id. (emphasis in
original). ln other words, the DPPs had adequately pled that Forest’s announcement
discontinuing Namenda IR, as well as the tactics that accompanied the announcement, was
sufficiently coercive

The very same reasoning applies to the IPP Complaint. The lPP alleges it was injured
because it was deprived of the opportunity to buy lower-priced generic Namenda IR and forced
to buy more expensive branded Namenda XR. (CAC 11 202.) Further, like the DPP Complaint,
the IPP Complaint alleges that once patients switched their prescriptions as a result of the “hard
switch” tactics, “reverse commuting” back to Namenda IR was highly unlikely. (Iol 11 126.)
These allegations are substantively identical to those in the DPP Complaint, and they therefore

survive a motion to dismiss for the same reasons articulated by this Court in Namenda LU.

c) The IPP Szgfjiciently Pleads leat It Was Injured as a Resuh‘ of
the Hard' Switck

According to Actavis, Forest, and Merz, the lPP has failed to allege a cognizable antitrust
injury based on Forest’s announcement that it was discontinuing the Namenda IR formulation,
because the IPP will not be able to establish “antitrust injury,” i. e. , that these tactics actually
caused consumers to switch from Namenda lR to Namenda XR. (Forest Suppl. Br. at 10.)

“Antitrust inj ury” is a component of antitrust standing under federal law. “Unlike the

United States government, which is authorized to sue anyone violating the antitrust laws, a

30

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 31 of 135

private antitrust plaintiff must show ‘standing’ to sue” in a federal antitrust case. Phillip E.
Areeda & Herbert Hovenkamp, Funclamentals ofAnlitrust Low, § 3.01[A] (4th ed. 2018 suppl.).
Among other standing requirements a plaintiff must show that it has suffered “antitrust injury,”
which is “defined as the kind of injury that the antitrust laws were intended to prevent and ‘flows
from that which makes defendants’ acts unlawful.”’ Id. (citing Brunswick Corp. v. Puel)lo Bowl-
O-Mat, Inc., 429 U.S. 477, 489 (1977)).

Previously, with respect to the DP Action, this Court held that the DPPS would be
required to show at the summary judgment stage that “patients switched to Namenda XR because
of the announced withdrawal of Namenda IR . . . prior to the injunction.” Namenda IH, 2016
WL 4992690, at *12. However, that holding related to the wholesaler plaintiffs ’ claims under
federal low, which unquestionably requires that a private plaintiff demonstrate antitrust standing
before he can proceed with his claim.

l-lere, however, the IPP alleges no claims under federal law. So that argument fails as a
matter of law. To the extent Actavis, Forest, and Merz raise the federal requirement of “antitrust
injury” as grounds for dismissal of the 27 state law claims in Count One, this argument is
irrelevant

Actavis, Forest, and Merz have not briefed whether each of the 27 state laws under which
the IPP brings monopolization claims each contains a similar “antitrust injury” or “antitrust
standing” requirement (See Forest Suppl. Br. at 10-11.) McLaughlln v. Am. Tobaceo Co., 522
F.3d 215 (2d Cir. 2008), cited by Actavis, Forest, and l\/lerz, is inapposite, not the least because it
is a RICO case-with federal mail and wire fraud as the predicate acts_and not an indirect

purchaser case based on state antitrust laws lcl. at 222. Therefore, 1 conclude that they have no

31

Case 1:15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 32 of 135

basis to argue that the IPP has not sufficiently alleged injury under any of the 27 state law
monopolization theories

fn supplemental briefing, Actavis, Forest, and Merz argue for the first time that the IPP
Complaint does not plausibly allege any antitrust injury because the plaintiffs’ expert in the DP
Action “disclaimed any need to assess why patients switched to Namenda XR.” (Forest Suppl.
Br. at 10.) They highlight the fact that one of the DPPs’ experts in that Action, Dr. Russell
Lamb, calculated “aggregate overcharge damages” rather than “individualized analysis” for
purposes of class certification Namenda V, 2018 WL 3970674, at *10. ln the DP Action, the
Court found that this was sufficient to defeat Defendants’ motion for summary judgment,
because direct purchasers would have been indifferent to individual consumers’ choices and
instead would have paid attention to the market as a whole. Icl. at *30.

The methodology used by the DPPS’ expert%namely, evidence on a motion for summary
judgment in the DP Actionwis of no relevance in deciding whether the IPP has pleaded (not
proven) a state antitrust violation This argument is a red herring and entirely unpersuasive on a
motion addressed to the pleadings

2. The IPP States a Claim for Monopolization Based on the Settlement
Agreements

As discussed, when a patent holder provides favorable terms to an alleged infringer as
part of a settlement agreement, this is called a “reverse payment.” Actavis, 570 U.S. at 141. The
Supreme Court has held that “a reverse payment, where large and unj ustified, can bring with it
the rile of significant anticompetitive effects.” ld. at 158. Reverse payments comprised of cash,
nominally conferred as compensation for avoided litigation ccsts, are most suspect, but reverse
payments may also provide value in the form of early entry licenses, a period of exclusivity, or

cash for avoided litigation costs. King Drug Co. ofFlorence, Inc. v. sz'thklz`ne Beecham Corp.,

32

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 33 of 135

791 F.3d 388, 403 (3d Cir. 2015) (“We do not believe Actavz`s’s holding can be limited to reverse
payments of cash .”); accord In re Loestrin 24 Fe Antitrust Litig., 814 F.Bd 538, 552 (lst Cir.
2016).

As mentioned above, Count One for monopolization under the laws of 27 states alleges
that, in addition to engaging in an anticompetitive hard switch, Actavis, Forest, and Merz
“entered into unlawful agreements” with generic manufacturers “to settle patent infringement
suits as part of an overall anticompetitive scheme.” (CAC jljl 193.)

Actavis, Forest, and Merz have moved to dismiss Count One on the ground that the IPP
has failed to state a claim that the settlement agreements were, in and of themselves, unlawful.
(Gen. Defs’ Suppl. Br. at 3; Forest Suppl. Br. at 4.)

a) The IPP Brings a Reverse Payments Case Under Actavis

Defendants flrst argue that the IPP actually disclaims reliance on a reverse payment
theory under Actavis, 570 U.S. 136. (Gen. Defs. Suppl. Br. at 3; Forest Suppl. Br. at 4.) They
support this argument with several quotations from the lPP’s brief in opposition to their original
motions to dismiss. (Gen. Defs. Suppl. Br. at 4; Forest Suppl. Br. at 4.) These include the
following statements made by the IPP, among others: “Forest desperately tries to convert the
[IPP]’s theory of its case into a reverse payment settlement case, which it is not.” (lPP Resp. to
Forest Br. at 25.) “The [IPP] has not pled any reverse payment agreement claims.” (Ia'.)

However, despite this language, the lPP argues, in this very same brief, “Even under an
Actavis analysis, the [lPP]’s Cornplaint survives See Directs’ Brief, which the [IPP] adopts and
incorporates by reference.” (Icl. at 27.) Over several pages, the IPP then fleshes out a claim
under Actavis, including that the early entry licenses should trigger scrutiny because the

negotiated entry dates fell after expiration of the ‘703 patent and only three months before

33

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 34 of 135

expiration of the pediatric exclusivity period, (l'cl. at 27) and that the acceleration clauses in the
settlement agreements, like most favored nation clauses, constitute reverse payments under
Actavz`s, (z'cl. at 29). ln supplemental briefing, moreover, the IPP argued that the payments in the
settlement agreements were unlawful because they exceeded expected litigation costs. (lPP
Resp. to F crest Suppl. Br. at 10.)

So the pertinent question is: does the CAC allege facts that adequately plead a claim under

Actavis, even if the IPP identified the proper legal theory only in the alternative?

b) The IPP States a Claimfor Unlawful Reverse Payments in the
Form ofEarl]) Entry Licenses, Caslz Payments, and Unspecg`fied
Benefits

Defendants argue-as they did in their original motion to dismiss~that early entry
licenses are per Se pro-competitive and do not constitute reverse payments in violation of the rule
laid out in Actavz's. (Forest Suppl. Br. at 6.) In particular, Defendants point out that the early
entry licenses permitted the Generic Defendants to enter three months before the pediatric
exclusivity period expired (Gen. Defs. Suppl. Br. at 5 .)

Defendants also argue that any monetary payments the Generic Defendants received as
part of the settlement agreements constituted avoided litigation costs, as lawfully permitted by
Acz‘avz`s. (Forest Suppl. Br. at 6-7; Gen. Defs. Suppl. Br. at 5-7.)

Finally, they state that the lPP’s allegations with respect to the reverse payments are bare
and conclusory, and they therefore must be dismissed under Twombly, 550 U.S. at 557. (F crest
Suppl. Br. at 6; Gen. Defs. Suppl. Br. at 6-7.)

ln Namenda Hl, this Court held that the DPPs had stated a claim against Actavis, Forest,
and Merz based on the reverse settlement agreements with generic manufacturers 2016 WL

4992690, at *15. As part of that decision, the Court said it could not determine as a matter of

34

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 35 of 135

law that the settlement agreements were not anticompetitive simply because they allowed for
entry prior to the end of exclusivity Icl. The Court distinguished Actos I, 2015 WL 5610752, at
*13, which had found that certain early entry licenses did not constitute anticompetitive reverse
payments, because the plaintiffs in that case had not alleged a two-step anticompetitive scheme
involving a post-settlement product hop. l'a'.l

This same reasoning is applicable to the instant motion. Defendants have not cited any
new, controlling case law which holds that, as a matter of law, early entry licenses are immune
from antitrust scrutiny. And as discussed above, the opinions in King Drug, 791 F.3d at 403, and
Loestrz`n 24 Fe, 814 F.3d at 552, suggest that no item of value that was transferred from plaintiff
to defendant is immune from antitrust scrutiny as a matter of law. Rather, all benefits conferred
as part of a Settlement agreement are subject to antitrust review under the Rule of Reason. See
also 2 William C. Holmes, latellectual Properly and Antitrust Law § 38:3 (Sept. 2018 update)
(recent decisions on reverse payments “appear to favor a burden-shifting analysis keyed into the
size of the reverse payment, proof of demonstrated anticompetitive effects, and the presence or
absence of plausible justifications for the payment, with the trier balancing anticompetitive
effects against procompetitive justifications.”).

Regarding the alleged cash payments for avoided litigation costs, the Court held in
Namenda IH that Actavis required courts to compare a given payment to estimated future
litigation costs and to “consider whether a payment ‘reflects traditional settlement
considerationsJ such as avoided litigation costs or fair value for services’ to determine if it was
justified.” 2016 WL 4992690, at *14 (internal quotation omitted). “These intrinsically fact-

based determinations,” the Court found, “cannot be made on a pre-answer motion to dismiss.”

35

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 36 of 135

lcl. The Court also rejected Defendants’ argument that the FTC had created a universal safe
harbor for litigation costs up to 87 million. ld. at 29.

Actavis, Forest, and Merz now argue for the first time in supplemental briefing that “the
FTC has subsequently extended the safe harbor to additional reverse payment consent orders.”
(F crest Suppl. Br. at 7). The Court has read these consent orders. They do exclude
“compensation for saved future litigation expenses of up to $7 million.” See, e.g., Stip. Order at
3~4, FTC v. Allergan, No. l7-cv-312 (N.D. Cal. lan. 23, 2017), ECF No. 4. But they do not
announce a shift in FTC policy that would automatically immunize all payments under $7
million in all lawsuits and contexts from allegations of anticompetitive conduct under Actavis.

Finally, the Court disagrees with the Defendants that the IPP has not met its burden under
Twoml)ly With respect to the reverse payments simply because the Complaint does not estimate
the value of the payments or anticipated litigation costs. (Gen. Defs. Suppl. Br. at 6.) The
Complaint alleges that the Generic Defendants “very likely received something of value in
exchange for the agreement to delay entry,” (CAC il 76) and no more is required at the motion to
dismiss stage. Courts do not “require that the plaintiffs provide precise figures and calculations
at the pleading stage” because “very precise and particularized estimates of fair value and
anticipated litigation costs may require evidence in the exclusive possession of the defendants, as
well as expert analysis.” Loestrin, 814 F.3d at 552; see also la re Opana ER_ Am‘z`lrusr Litl`gal‘ion,

162 F. Supp. 3d 704, 718 (N.D. lll. 2016) (“precise valuation may require discovery”).

c) T he IPP Sufjiciently Alleges That It Was Injurerl as a Result of
the Settlement Agreements.

Finally, Defendants argue that the IPP fails to adequately plead that the settlement
agreements caused it antitrust injury. (Gen. Defs. Br. at 26.) The lPP’s injuries are too

speculative, they argue, because “Plaintiffs sole theory of harm . . . is that consumers would

36

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 37 of 135

have been able to purchase lower-price generic products earlier” had the litigation not settled.
(lcl.) Obviously, this would have lowered the amount the IPP would have to reimburse
individual consumers who were beneficiaries under its plans.

The lPP alleges that, absent the unlawful settlement agreements, one of three events
would have occurred that would have allowed for earlier entry of generic Namenda: (i) the
generics would have prevailed in the patent litigation against Forest and Merz; (ii) the Generic
Defendants would have launched “at ris ” prior to the resolution of the patent litigation; or (iii)
Forest and Merz would have settled the litigation legally with an earlier generic entry date.
(CAC jj si .)

The lPP’s theory is similar to that of the DPPs, and in Namenda III this Court found that
the DPPs had adequately alleged antitrust injury as a result of the settlement agreements
Namenda IH, 2016 WL 4992690, at *15.

Specifically, with respect to the first early entry scenario, this Court held that, while the
DPPs had alleged no facts to suggest that Forest’ s and Merz’s patent was invalid or that the
Generic Defendants would have prevailed in litigation, this could be left to the summary
judgment stage. Icl. (“To survive a motion for summary judgment, [the DPPs] will have to
substantiate these allegations with evidence suggesting that the settlement agreements did, in
fact, delay generic entry and that the delay had the effect of allowing Forest to complete the hard
switch.”). There is no reason this Court should now find otherwise with respect to the CAC in
the lP Action.

With respect to the second possible early entry scenario, an “at ris ” launch, the IPP has
alleged that the FDA tentatively approved the ANDAs of several of the generic companies in

early 2010, (CAC jj 82, 83), and that an unusually large number of generic manufacturers (14)

37

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 38 of 135

submitted ANDAS with Paragraph IV certifications for Namenda IR, as compared to other
branded drugs, (id. jj 69). Defendants argue that this is insufficient to show that an “at risk”
launch was anything more than speculative, particularly given the expense of “at risk” launches
and the fact that the Delaware court had issued claim construction opinions in the patent
litigation that were unfavorable to the generic manufacturers (Forest Br. at 4l-42.) Again,
however, this Court heard these very same arguments in Namenda HI and found that they were
more appropriately determined after discovery at the summary judgment stage. 2016 WL
4992690, at *15.

Finally, with respect to the third, “alternative settlement” theory, the IPP alleges that, in
the absence of unlawful settlement agreements that caused the Generic Defendants to act against
their self-interest when settling, earlier entry would have been possible. (CAC jj 84.)
Defendants argue that this impermissibly second guesses an otherwise pro-competitive
settlement (Forest Br. at 44 (“Plaintiffs [sic] cannot premise an antitrust theory on the claim that
they [sz'cj could imagine a different agreement that might have been even more procompetitive.”)
(emphasis in original).) Once again, however, the Court rejected this argument in Namenda IH,
2016 WL 4992690, at *15; and other courts have expressly recognized the viability of the
“alternative settlement” theory in this type of litigation fn re Anclrogel Antitrust Litig. d\lo. Il),
No. 09-md-2084, 2018 WL 2984873, at *16 (N.D. Ga. June 14, 2018) (collecting cases).

This Court thus concludes that the IPP has stated a claim for monopolization on the basis
of the settlement agreements

3. The Court’s Earlier Ruling Regarding the DPPS’ Overarching
Scheme Claim Does N ot Support Dismissing Count One

Defendants next argue that the fPP fails to state a claim for an “anticompetitive scheme”

under Count One. (Forest Suppl. Br. at 9.) Defendants argue that, because the IPP fails to state a

38

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 39 of 135

claim for either an.anticompetitive hard switch or for anticompetitive settlement agreements it
cannot use an “overarching scheme” claim to tie this conduct together. But since this Court has
already found that the IPP does state a claim on the basis of both the hard switch and the
settlement agreements this argument fails

ln addition, any ruling regarding the duplicative nature of the overarching scheme claim
was confined to the DP Action. The DPPs had brought five claims, the first three of which
alleged violations of Section 2 of the Sherman Act. (15-cv-7488, Dkt. No. 29 jjjj 237-65.) ln the
DPP Complaint, Count 1 was based on the hard switch, and Count 111 was based on the
settlement agreements (Icl.) Count ll alleged an “overarching scheme” based on the hard switch
and settlement agreements (lol.) Counts 1 through 111 were all asserted against Actavis, Forest,
and Merz. (Icl.) ln Namenda IH, this Court held that the “overarching scheme” claim was
duplicative of the claims related to the product hop and the settlement agreements 2016 WL
4992690, at *16.

The lPP Complaint is structured differently lt contains four Counts, the first two of
which allege antitrust offenses under the laws of 27 states (CAC jjjj 191»210.) As discussed
earlier in this opinion, Count One alleges monopolization against Actavis, Forest, and Merz
based on both the hard switch and the settlement agreements (Id.) Count Two alleges a
conspiracy to monopolize against all Defendants-Actavis, Forest, Merz, and the Generic
Defendants-and bases these allegations on the settlement agreements but not on the hard
switch. (ld.) Plainly, Counts One and Two are not duplicative because (i) they are asserted
against different groups of defendants and (ii) they are grounded in different conduct
(conspiracy to monopolize being a separate theory from actual monopolization).

The Court therefore denies Actavis, Forest, and Merz’s motion to dismiss Count One.

39

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 40 of 135

4. The Statute of Limitations Argument Is Inadequately Briefed With
Respect to the IP Action

1n their original brief in support of their motion to dismiss both the DP and IP Actions,
Actavis, Forest, and Merz argued that the DPPs’ claims were time-barred (Forest Br. at 62~65.)

ln Namenda IH, this Court rejected Defendants’ argument that the DPPs’ claims based on
the settlement agreements Were time-barred because the DPP Complaint was filed more than five
years after the last settlement agreement was executed 2016 WL 4992690, at *16. Relying on
Berkey Photo lnc. v. Easi‘man Koa’ak Co. , 603 F.2d 263, 295_96 (2d Cir. 1979), it held that “a
purchaser suing a monopolist for overcharges paid within the previous four years may satisfy the
conduct prerequisite to recovery by pointing to anticompetitive actions taken before the
limitations periods”_but confined the damages period to four years before the filing of the DP
Action based on the four-year statute of limitations in the Sherman Act. Icl.

The original brief’ s discussion of the statute of limitations and the IPP Complaint was
limited to two footnotes The first footnote urged the Court to limit the lPP’s damages “to four
years prior to the filing of the Complaint-August 19, 2011, as opposed to the damages period
asserted by IPPS [sz'cj as of April 14, 2010.” (Ia’. at 62 n.4l.)

This l cannot do. As Defendants themselves have acknowledged the limitations period
for each state’s antitrust law is not uniformly four years (See App’x 2.) Moreover, the parties
have not briefed whether Berkey Photo, 603 F.2d at 267¢68, which considered the question of
ongoing injury with respect to the Sherman Act, is applicable to antitrust claims brought under
state law.

ln their second footnote, Defendants argue: “[Tjhe antitrust laws of 26 states alleged by

IPPs [sz`cj, the consumer protection laws of 21 states alleged by IPPs [sic], and the unjust

40

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 41 of 135

enrichment claims of 28 states alleged by the IPP have limitations periods of five years or less
(see Appendices 2-4), making it likely that these claims are also time-barred” (Icl. at 65 n.42.)15

“Likely” is not a standard that results in dismissal This Court cannot make a sweeping
inference about statutes of limitation for state antitrust laws on the basis of federal cases
interpreting the Sherman Act. Nor will it independently undertake a review each state’s
requirements armed with only a number in the cell of a table and without the movants’ having
briefed the issues If the issue is important enough to movants, they can call relevant cases under
relevant laws to the court’s attention l will not do Defendants’ work for them.

As a result, Actavis, Forest, and Merz’s motion to disnnss-Mr, in the altemative,
shorten-the Count One claims on statute of limitations grounds is denied without prejudice
However, as 1 will not immediately entertain a new motion, they will have to wait until discovery

is over to make any renewed motion.

B. The IPP States a Claim for Monopolization Under the Laws of Some States
But Not Others

1 now turn to Defendants’ arguments regarding the individual state law claims alleged

under Count One.

 

‘5 The Generic Defendants adopt this argument in Actavis, Forest, and Merz’s brief with their own footnote:

“For the reasons set forth in Forest’s motion to dismiss Plaintiff’ s claims are also barred by the statute of
limitations.” (Gen. Defs. Br. at 50 n.27.) My holding above applies equally to the Generic Defendants.

41

Case 1:15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 42 of 135

l. The IPP Has Article III Standing To Bring State Law Monopofization
Claims on Behalf of Class Meinbers Who Made Purchases in Those
States

. Defendants argue that the IPP may bring class claims only under the laws of eleven
states-Delaware, Florida, GeorgiaM, Kansas, Nevada, New Jersey, New York, Pennsylvania17,
South Carolina, and Virginia_because, as the Named Plaintiff, the IPP “lack[s] standing to
assert claims under the laws of the states in which they [sic] do not reside or in which they [sic]
suffered no injury.” (Forest Br. at 65_66; Gen. Defs. Br. at 32~33.)

In supplemental briefing, however, Defendants concede that, pursuant to the Second
Circuit’s recent ruling in Langan v. Johnson & Johnson Consumer Cos., 897 F.3d 88, 96 (2d Cir.
2018), this is a “question of predominance under Rule 23(b)(3), not a question of standing under
Article III.” (Gen. Defs. Suppl. Br. at 9 (quoting Langan, 897 F.3d at 96.)

ln Langan, which came before the Second Circuit on review of a grant of class
certification, the Second Circuit denied Defendants’ motion to de~certify the class and dismiss
the case because the named plaintiff had not suffered injury~in-fact in each state where she
asserted claims:

[W]e write to make explicit what we previously assumed in fn re
Foodservz`ce Inc. Prl'cing Lz'rigation, 729 F.3d 108 (2d Cir. 2013):
as long as the named plaintiffs have standing to sue the named
defendants, any concern about whether it is proper for a class to
include out-of~state, nonparty class members with claims subject to
different state laws is a question of predominance under Rule

23(b)(3), id. at 126e27, not a question of ‘adjudicatory competence’
under Article III[.]

 

16 The IPP Complaint does not allege any claim under Georgia law, under any of Counts One through Four.
(CAC ‘|H] 191d231.)

17 The IPP Complaint does not allege any claim under Pennsylvania law, under any of Counts One through
Four. (CAC W 191~231.)

42

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 43 of 135

897 F.3d 88, 93 (2d Cir. 2018). Since Langan, a number of district court opinions have followed
its reasoning to deny motions to dismiss state law claims on Article lll standing grounds because
the named plaintiff did not make in-state purchases and thereby suffer injury»in-fact in those
states. See, e.g. , Dcmz'el v. Toorsie Roll Indus., LLC, No. l7-cv-754l, 2018 WL 3650015, at *5
(S.D.N.Y. Aug. 1, 2018) (applying Langan to hold that named plaintiffs had Article lll standing
to assert claims on behalf of “nonparty class members with claims subject to different state
laws”)', Donnenfeld v. Pefro, Inc., No. 17-cv-2310, 2018 WL 4356727, at *12 (E.D.N.Y. Sept.
12, 20l8) (denying defendant’s motion to dismiss state consumer protection claims in states in
which the plaintiff did not reside); Holve v. McCormick & Co., Irzc. , No. l6-cv-6702, 2018 WL
3861406, at * 10 (W.D.N.Y. Aug. 14, 2018) (holding that named plaintiff had Article lll standing
to bring class claims under l\/laryland state law). Thus, the Court will not presently grant
Defendants’ motion to dismiss a broad swath of the lPP’s state law claims for lack of Article lll
standing

l write briefly to note that Lcmgan gives rise to certain prudential concerns for CAFA
class actions. lt seems clear enough that Sergeants Benevolent cannot state a claim under the
laws of at least some states whose laws are pleaded in its Complaint Put otherwise, if there were
no CAFA and the IPP brought a monopolization claim under the law of, say, Utah, that action
would be dismissed on motion because the IPP could not state a claim under the relevant law.
No state court would allow it to continue as a plaintiff on the theory that the proper time to deal
with this question Was at class certification An entity that has no claim fails to state a claimh~
not as a matter of Article lll standing (the issue addressed in Langan) but under Rule l2(b)(6) or
its state court equivalent Yet a number of courts, purporting to follow Langan, have concluded

that, because a class plaintiff who fails to state a claim under a particular state’s law (i. e. , it

43

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 44 of 135

cannot recover for the alleged violation of law for its own account) nonetheless has Article lll
standing, the issue of whether the plaintiff fails to state a claim should abide a decision on a
motion for class certification

This court does not read Langan any more broadly than it purports to reach. Nothing in
Lcrngan, as l read it, precludes a defendant from moving to dismiss a CAFA plaintist claims
under a particular statute pursuant to Rule 12(b)(6), on the grounds that the plaintiff fails to state
a claim for its own account~_a question entirely different from whether it has constitutional
standing CAFA-which confers no substantive rights on any litigant, but simply permits certain
cases that do not otherwise belong in a federal court to be brought here-cannot be read to
enable plaintiffs to state claims when the laws of the several states specifically provide to the
contrary. lt is imperative that too much not be read into Langan since neither CAFA nor state
consumer protection laws require counsel to compete with other advocates for the positions of
class counsel and lead plaintiff, both of which create healthy incentives to find the best class
representative(s) possible.

For those courts that read Langan more broadly than l do, it is enough that a district court
can conclude that a class plaintiff is not an appropriate class representative because he/it fails to
state a claim at the class certification stage. But that comes at cost. A district court’s inability to
address these arguments at the motion to dismiss stage increases a plaintiffs leverage with
respect to settlement negotiations, Without any additional effort on its part.

So While l accept that Langan forecloses any argument that a CAFA plaintiffs claims
should be dismissed on motion for lack of Article lll standing, l decline to read it as foreclosing
consideration of a properly made Rule 12(b)(6) motion at the motion to dismiss stage-»-a subject

that the Court of Appeals nowhere addressedl

44

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 45 of 135

2. The IPP Fails to State a Claim for Monopolization in Three States
’l` hat Follow Illinois Brz'ck (Florida, Massachusetts, and Utah)

Defendants next argue that the lPl’ fails to state a claim under Rule l2(b)(6) under the
antitrust laws of Florida, l\/lassachusetts, Puerto Rico, Rhode lsland, and Utah, because these
states follow the rule of Illinoz`s Brick and prohibit indirect purchaser actions. (Forest Br. at 66;
Gen. Defs. Br. 35-36; Gen. Defs. Suppl. Br. at 10 n./fl.)ig They are correct about three of these
states.

a) Florida

Count One of the IPP Complaint alleges a claim for monopolization under Fla. Stat.

§§ 501.201, er seq. (CAC il 201(d).) Actavis, Forest, and Merz argue that because the Florida
Antitrust Act applies Illz`noz's Brick, the IPP cannot recover as an indirect purchaser. (Forest
Suppl. Br. at 10 n.4.)

l first note that the lPP incorrectly cites to the Florida Deceptive and Unfair Trade
Practices Act (“FDUTPA”), Fla. Stat. §§ 501 .201, et seq., rather than the Florida Antitrust Act,
fd. §§ 542.15, et seq. l construe this as a typographical error but hold that Defendants are correct
that the Florida Antitrust Act does not permit indirect purchaser recovery “Florida adheres to
the ‘direct purchaser’ rule enunciated in lllinoz's Brick.” Mack v. Bristol-Myers Squibb Co., 673
So.2d 100, l02 (Fla. Dist. Ct. App. 1996).

The Court therefore DISMISSES the lPP’s Florida Antitrust Act claim under Count One.

b) Massaclwsetts
Count One of the IPP Complaint alleges a claims for monopolization under l\/lass. Gen.

Laws, ch. 93A. (CAC 1[ 201 (i).) Defendants move to dismiss the Massachusetts law claim under

 

13 Defendants also argue that any states that have not expressly adopted or rejected Illinois Bri`ck should be
treated as barring indirect purchaser claims (Gen. Defs. Br. at 36 n.16 (citing Iri re Digital Music Antin'ust Litig.,
812 F. Supp. 2d 390, 413 (S.D.N.Y. 2011).) However, Defendants have not indicated which states these would be.

45

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 46 of 135

Count One on the basis that Massachusetts follows illinois Brl'ck. (Gen. Defs. Suppl. Br. at 10
n.4 (citing Ciara’i v. Ho]jfman-La Roche, Ltd., 762 N.E.3d 303, 308 (Mass. 2002).)

Again, l note that the IPP has incorrectly cited to chapter 93A, Massachusetts’ consumer
protection statute, rather than chapter 93, its antitrust statute. l again treat this as a typographical
error, particularly since the lPP’s conspiracy to monopolize claim is brought under chapter 93. l
dismiss the claim anyway because Ciardi is squarely on point. Chapter 93A (consumer
protection) allows indirect purchaser claims; chapter 93 (antitrust) does not, “Because the
Antitrust Act is to be construed in harmony with judicial interpretations of comparable F ederal
antitrust statutes, the rule of law established in Hlinois Brz`ck Co. v. lllinoz's . . . would apply with
equal force to preclude claims brought under G.L. c. 93 by indirect purchasers in
Massachusetts.” Ciardi, 762 N.E.Zd at 308 ; see also fn re Epz`Pen (Epinephrz'ne Injecrz'on, USP)
Mkrg., Sales Practices & Anrz'z‘msth'rz'g., No. 17-md-2785, 2018 WL 3973153, at *32 n.20 (D.
Kan. Aug. 20, 2018).

The Court therefore DlSl\/IISSES the lPP’s l\/lassachusetts law claim under Count One.

c) Puerto Rico

Count One of the IPP Complaint alleges a claim for monopolization under the Puerto
Rico Antitrust Act (“PRAA”), 10 P.R. Laws §§ 263, et seq. (CAC ii 20l(aa).) Defendants move
to dismiss because, while Puerto Rico does not expressly prohibit suits by indirect purchasers,
the PRAA is modeled after the Clayton Act, under which indirect purchasers lack standing
pursuant to the Supreme Court’s decision in filinois Brick. (Forest Suppl. Br. at 10 n.4.) The
IPP counters that the PRAA does not limit standing to direct purchasers (lPP Resp. to Gen.
Defs. Br. at 11~12 (citing Rivera-Mrmiz v. Horizon Li'nes Inc., 737 F. Supp. 2d 57, 61 (D.P.R.

2010)).)

46

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 47 of 135

Again, the correct citation for the PRAA is 10 L.P.R.A. §§ 257, er Seq., as section 263
covers price discrimination, specifically The monopolization offense is found at 10 L.P.R.A.
§ 260. l once again construe this as a typographical error.

The Court recognizes that many district courts in the continental United States have
dismissed indirect purchaser claims under the PRAA for lack of standing, based on the idea that
the PRAA is modeled on federal statutes that do not extend standing to indirect purchasers See,
e,g. , Opcma ER, 162 F.Supp.3d at 723 (collecting cases); fn re Digiral Musz'c Anfr'trust Litig. , 812
F. Supp. 2d 390, 413 (S.D.N.Y. 2011).

Nonetheless, this Court finds that the U.S. District Court for the District of Puerto Rico
has more faithfully interpreted the standing requirements of the PRAA, in light of how the
Supreme Court of Puerto Rieo reads that statute. Rivera-Muniz, 737 F. Supp. 2d at 61 (citing
Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R. 497, 520 (P.R. 1994)).

ln Pressure Vessels, the Supreme Court of Puerto Rico interpreted the private damages
section of the PRAA to hold that private remedies were available to any plaintiff who met the
following conditions: (1) the person was harmed in his business or property (2) by reason of (3)
actions prohibited by law. 137 D.P.R. at 518. The Supreme Court of Puerto Rico reasoned that,
in order to satisfy this second prong, a plaintiff need only allege that “as a consequence of the
legal violation, he has been injured.” Id. at 520. Based on this interpretation of the PRAA in
Pressure Vessels, the Court in Rivera-Muniz held, “Because Puerto Rico liberally construes its
standing requirements in private antitrust cases, it is immaterial whether Plaintiffs are direct or
indirect purchasers.” Rivera-Muniz, 737 F. Supp. 2d at 61 (internal citation omitted).

Defendants’ motion to dismiss this claim is, therefore, DENIED.

47

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 48 of 135

d) Rhode lsland

Count One of the IPP Complaint alleges a claim for monopolization under R.l. Gen.
Laws §§ 6~36-1, er seq. (CAC 11 201(t).) Defendants move to dismiss this claim on the grounds
that Rhode lsland’s lllinoz's Brz`ck repealer statute went into effect on July 15, 2013. (Forest
Suppl. Br. at 10 n.4.) Several federal district courts have held that the statute does not have
retroactive application See, e.g., fn re Ejj%xor Anrz'trust Lirig., No. ll-cv-5661, 2018 WL
4466050, at * 16 (D.N.J. Sept. l8, 2018) (also analyzing general presumption against retroactive
application in Rhode lsland law); fn re Niaspan Anrirrusrl.z'n`g., 42 F. Supp. 3d 735, 759 (E.D.
Pa. 2014) (same).

The Court agrees with Defendants and with the weight of federal case law and finds that
the IPP cannot bring claims under Rhode lsland’s antitrust law for conduct occurring before luly
15 , 2013. As a result, the Court DISMISSES IN PART the Rhode lsland law claim under
Count One, to the extent it seeks damages prior to that date. See Niaspan, 42 F. Supp. 3d at 759
(restricting end payor plaintiffs from “recover[ing] for any overcharges incurred before the . . .
Rhode lsland repealer statute took effect).

e) Utah

Count One of the lPP Complaint alleges a claim for monopolization under Utah Code
§§ 76-10-1301, et seq. [sic]. i9 (CAC 11 201(w).) Defendants move to dismiss this claim on
Illfnois Brick grounds, arguing, “lndirect purchasers may only bring claims under the Utah
Antitrust Act if they are citizens or residents of Utah.” (Gen. Defs. Br. at 35-36 n.15 (citing

Utah Code § 76-10~3109).)

 

19 Since this provision governs prostitution offenses, and since Count Two cites the Utah Antitrust Act at
Utah Code §§ 76-10-3101, et seq., (CAC 11207(x)), the Court once again assumes this is a typographical error.

48

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 49 of 135

Despite Defendants’ characterization this is not in fact an lllinois Brick argument but
instead an argument about the ability of the Named Plaintiff to state a claim under the Utah
Antitrust Act pursuant to F ederal Rule of Civil Procedure l2(b)(6). The statute reads, in relevant
part: “A person who is a citizen of this state or a resident of this state and who is injured or is
threatened with injury in his business or property by a violation of the Utah Antitrust Act may
bring an action for injunctive relief and damages, regardless of whether the person dealt directly
or indirectly with the defendant.” Utah Code § 76-10-3109.

“The majority of courts that have been presented with this statute require at least one
Utah citizen or resident be a named plaintif .” Ejjfexor, 2018 WL 6003 893, at * 17 (collecting
cases); see also GEICO Corp. v. Auroliv, lnc., No. 16-13189, 2018 WL 5077767, at *27 (E.D.
l\/lich. Aug. 30, 2018) (dismissing Utah antitrust claim with prejudice.)

Sergeants Benevolent, the sole Named Plaintiff in this case, has not alleged anywhere in
the Complaint that it is a citizen or resident of Utah. Therefore, it fails to plead an element
required to state a claim under the Utah Antitrust Act. The possibility that some beneficiary of
the lPP may have retired to Utah is not enough, because none of the lPP’s beneficiaries is a
named plaintiff Defendants’ motion to dismiss the Utah monopolization claim under Count One
pursuant to Rule 12(b)(6) is, therefore, GRANTED.

3. The lPP’s Failure To Satisfy Pre-Suit Notification Requircments Does
Not Warrant Dismissal of the Claims in Three States (Hawaii,
Arizona, and Nevada)

ln supplemental briefing, Defendants argue for the first time that the IPP’ s state antitrust
claims under the laws of Arizona, l-lawaii, and Nevada fail because the IPP has not alleged that it
has complied with state law notice requirements (Forest Suppl. Br. at 12; Gen. Defs. Suppl. Br.

at 12-13.)

49

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 50 of 135

a) Hawaii‘?o

Count One of the lPP Complaint alleges an antitrust under l-law. Rev. Stat §§ 480, et seq.
(CAC 11 201(e).) The l-lawaii Antitrust Act reads, in relevant part: “A class action for claims for
a violation of this chapter other than claims for unfair or deceptive acts or practices may be filed,
and may be prosecuted on behalf of indirect purchasers by a person other than the attorney
general as follows: (1) A filed copy of the complaint and all relevant supporting and exculpatory
materials in possession of the proposed class representative or its counsel shall be served on the
attorney general not later than seven days after filing of the complaint.” Haw. Rev. Stat. § 480-
13.3(a).

Generic Defendants argue that notice of suit must be provided to the state’s attorney
general and that failure to do so requires dismissal (Gen. Defs. Suppl. Br. at 12 (citing Haw.
Rev. Stat. § 480-13.3).) The IPP responds that at least two courts have allowed plaintiffs to
proceed under the Hawaii Antitrust Act, despite their failure to comply with pre-suit notice
requirements (lPP Resp. to Gen. Defs. Suppl. Br. at 16 (citing fn re Aggrenox An)‘l'trusr Lirig.,
94 F. Supp. 3d 224, 253~54 (D. Conn. 2015) (Aggrenox ]); fn re A]?ermarker Fill‘ers Anfz'rrusr
Lz`rig., No. 08-md~4883, 2009 WL 3754041, at *6 (N.D. lll. Nov. 5, 2009)).)

The Court finds the cases cited by the lPP to be persuasive on the question of whether
failure to comply with the statutory requirement is fatal to a claim under the Hawaii Antitrust
Act. in Aj‘ermarket Fz`lrers, 2009 WL 3754041, at *6, the court held that the statutory scheme
did not imply that dismissal was the proper remedy for failing to comply With the notification `

requirement l\/loreover, defendants could not use the notification requirement “as a shield to

 

29 Although this Court would ordinarily proceed through the state law claims in alphabetical order, there
exists much more fulsome case law regarding the pre-suit notice requirement under the Hawaii Antitrust Act than
there does for any of the other states.

50

Case 1:15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 51 of 135

avoid answering for alleged anti~competitive behavior.” Id. The court in Aggrenox I, 94 F.
Supp. 3d at 253~54, adopted this reasoning

The case cited by Defendants, fn re Asacol Antitrust Litig. , No. lS-cv-12370, 2016 WL
4083333, at *14 n.14 (D. l\/lass. July 20, 2016) (Asacol I), is not persuasive There, the court
admitted that “[c] ourts are divided on whether Hawaii’s statute necessitates dismissal” but
dismissed the claim without looking specifically to Hawaii law. Id.

l-lowever, even if l were to find that the Hawaii statute required dismissal of the lPP’s
claim in Hawaii state court, l would find that Federal Rule of Civil Procedure 23 is
comprehensive with respect to pre-filing requirements in federal court, as held by the United
States Supreme Court in Shady Grove Orthopea’ic Associates v. Allstate Insurance Co. , 559 U.S. '
393 (2010). “The Second Circuit has not taken up the problem of the effect of Shady Grove’s
split opinions.” 111 re Aggrenox Antitrust Litig., No. 14-md-2516, 2016 WL 4204478, at *5 (D.
Conn. Aug. 9, 2016) (Aggrenox H). According to Justice Scalia’s plurality opinion, “the only
test of a Rule’s validity under the Rules Enabling Act is ‘whether it regulates procedure,”’ which
the Court “found that Rule 23 did.” fn re Trilegiant Corp., 11 F. Supp. 3d 82, 116 (D. Conn.
2014). According to Justice Stevens’ concurrence, if the state rule conflicts with Rule 23, the
state rule will yield only if it is not “so bound up with the state-created right or remedy that it
defines the scope of that substantive right or remedy.” Shady Grove, 559 U.S. at 419-20
(Stevens, J., concurring).

l find that Hawaii’s limitation on class actions is “a state law that restricts the types of
claims eligible for class treatment beyond the limits established by Rule 23.” fn re Restasis

Antitrust Litig., No. lS-md-2819, 2018 WL 5928143, at *6 (E.D.N.Y. Nov. 13, 2018). lt thus

51

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 52 of 135

conflicts with the federal rule Ia'. Under the plurality approach, therefore, the Hawaii Antitrust
Act’s notice provision would yield to Rule 23.

Moreover, a majority of federal courts have held that, pursuant to Justice Stevens’
approach, the pre-suit notice requirement is not substantive See, e.g., Restasz`s, 2018 WL
5928143, at *6. Aggrenox [, 94 F. Supp. 3d at 254, is particularly persuasive There, the court
reasoned that the plain language of the Hawaii statute itself “does not appear . . . to create a
substantive right to recovery that only ‘vests’ after some action or inaction of the state attorney
general Rather, it creates a right to ‘bring an action based on unfair methods of competition’ in
section 480-2, without any reference to notice, and delineates procedural prerequisites for class
actions under the chapter in section 480-13.3.” Id. The court there also observed that
defendants had not drawn the court’s attention to any arguments, e. g. , from the legislative
history, that would counsel a different reading Id.

This Court agrees with the weight of federal case law, which holds the pre-suit notice
provision in the Hawaii Antitrust Act would, first of all, not require dismissal of the suit in state
court and that, even if it did, would not override Rule 23 to bar a claim in federal district court.

The Court therefore DENIES Defendants’ motion to dismiss the Hawaii law claim under
Count One

b) Arizona

Count One of the IPP Complaint alleges an antitrust claim under Ariz. Rev. Stat. §§ 44-
1403, et seq. (CAC il 201 (a).) The Arizona Antitrust Act provides, in relevant part; “A person
filing a complaint, counterclaim or answer for any violation of the provisions of this article shall

simultaneously with the filing of the pleading in the superior court or, in the case of pendent state

52

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 53 of 135

law claims in the federal court, serve a copy of the complaint, counterclaim or answer on the
attorney general.” Ariz. Rev. Stat. § 44-1415(a).

ln supplemental briefing, Defendants argue that notice of suit must be provided to the
state’s attorney general when the complaint is filed, and that failure to comply with the notice
provision is grounds for dismissal (Gen. Defs. Suppl. Br. at 12 (citing Ejj"exor, 2018 WL
4466050, at *10-*11; Asacoll, 2016 WL 4083333, at *14~*15).) In response the IPP cites fn re
Broiler Chicken Antitrust Litig., 290 F. Supp. 3d 772, 817 (N.D. lll. 2017), where the district
court allowed claims under Arizona’s Antitnist Act to proceed, despite the plaintiffs’ failure to
comply with the statutory notice requirements (IPP Resp. to Gen. Defs. Suppl. Br. at 16.)

This Court does not see a meaningful distinction between the pre~suit notification
requirement under the Hawaii Antitrust Act and that under the Arizona Antitrust Act, even if
other courts have found to the contrary. Moreover, in addition to requiring those filing
complaints to notify the attorney general, the statute by its terms also obliges those answering
complaints to notify the attorney general lt is hard to imagine that failure to comply with this
requirement would necessitate dismissal

The Court is not persuaded by the reasoning in Ejj%xor, 2018 WL 4466050, at *10-*11,
or in Asacol I, 2016 WL 4083333, at *14-*15, which found that there was no conflict between
Rule 23 and the Arizona pre-filing requirement lnstead, this Court agrees with the court in
Restasis, 2018 WL 5928143, at *6, which found that the United States Supreme Court had held
in Shaciy Grove that Rule 23 is “not silent on the question of whether a particular claim is eligible
for class treatment.” Restasis, 2018 WL 5928143, at *6. Rule 23 contains its own limitations on
those claims eligible for class treatment; “[t]herefore, a state law that restricts the types of claims

eligible for class treatment beyond the limits established by Rule 23 conflicts with the federal

53

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 54 of 135

rule.” Icz'. Like Hawaii’s statute, therefore, this Court could only find that this requirement was
grounds for dismissal if it also found the requirement to be substantive

For the reasons already discussed, however, because this Court finds that, Arizona’s pre-
suit notice requirement is purely procedural Defendants’ motion to dismiss the Arizona antitrust
claim under Count One is DENIED.

c) Nevada

Count One of the IPP Complaint alleges an antitrust claim under Nev. Rev. Stat.
§§ 598A.060, er seq. (CAC ‘|l 201(n).) The Generic Defendants argue that notice of suit must be
provided to the state’s attorney general or the claim cannot proceedl (Gen. Defs. Suppl. Br. at 12
(citing Nev. Rev. Stat. § 598A.210(3)).) The statute states, in relevant part: “Any person
commencing an action for any violation of the provisions of this chapter shall, simultaneously
with the filing of the complaint with the court, mail a copy of the complaint to the Attomey
General.” Nev. Rev. Stat. § 598A.210(3).

Defendants argue that failure to notify the attorney general requires dismissal (Gen.
Defs. Suppl. Br. at 12 (citing Ejj%xor, 2018 WL 4466050, at *10»*11; Asacol[, 2016 WL
4083333, at *14~*15).) ln response, the IPP does not cite any cases that discuss Nevada law
particularly, but instead argues generally that “pre-suit notice requirements are procedural and,
therefore, superseded by federal law.” (IPP Resp. to Gen. Defs. Suppl. Br. at 16 (citing Mace v.
Varz Ru Credit Corp., 109 F.3d 33 8, 346 (7th Cir. 1997).)

Only scant federal case law interprets the Nevada Antitrust Act’s statutory notice
requirement in light of Shady Grc)ve, and the Court is not aware of any Nevada cases that discuss

whether the requirement is substantive or procedural in nature

54

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/1`8 Page 55 of 135

Again, however, the Court sees no meaningful difference between the text of Nevada’s
statute and that of Hawaii’s. The Court remains unpersuaded by the reasoning of the two cases
cited by Defendants, for the reasons discussed above

As a result, Defendants’ motion to dismiss the Nevada law claim under Count One is
DENIED.

4. The IPP Faiis To State a Claim for Monopolization Under the Law of
Kansas

Defendants argue that the IPP may not maintain a claim for monopolization (as opposed
to conspiracy to monopolize) under the laws of Kansas, New Yorl<, and Tennessee because those
statutes do not permit recovery for unilateral anticompetitive conduct (Forest Br. at 67.)21 For
example, commentators have observed that “Section 50-132 [of the Kansas Restraint of Trade
Act] would not appear to extend to cases of unilateral monopolization.” 6 lulian von
Kalinowski, Peter Sullivan, & Maureen McGuirl, Antitrust Laws and Traa’e Regnlati`on § 116.03
(2d ed. 2018); see also Commonwealth Electrical Inspection Servs. v. Towr) ofClar'ence, 6
A.D.3d 1185, 1186 (N.Y. App. Div. 2004) (New York’s Donnelly Act does not create a cause of
action for unilateral anticompetitive conduct); fn re Dz'tropan XI Antitrusr Littg. , 529 F. Supp, 2d
1098, 1109 (N.D. Cal. 2007) (the Tennessee Trade Practices Act does not create a cause of
action for unilateral monopolization).

But the IPP Complaint does not allege monopolization via unilateral action. lt pleads
“plead some sort of concerted action” in support of its non-conspiracy monopolization claims.

(See Forest Br. at 67.) The most obvious example is the lPP’s allegation, in support of Count

 

2‘ Although Actavis, Forest, and Merz purport to seek dismissal of the IPP’s monopolization claims at CAC
‘[|1[ 207(g), 207(p) and 207(w), those paragraph numbers actually correspond to Count Two of the IPP Complaint#
conspiracy to monopolize_which is not unilateral conduct by definition As it has several times throughout this
opinion, the Court assumes that this is a typographical error, and it treats the pleadings as if Actavis, Forest, and
Merz instead move to dismiss the equivalent state law claims under Count One of the IPP Complaint

55

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 56 of 135

One, that Forest and Merz “entered into unlawful agreements with the Generic [] Defendants.”
(CAC il 193). That is by definition not unilateral action. The IPP Complaint also plausibly
alleges that Forest’s hard switch was executed with the participation of other parties; those
parties may not have been named as defendants but they did not have to be. For example, Forest
signed “an exclusive distribution contract in November, 2014 for Namenda lR with Foundation
Care, a mail-order-only pharmacy.” (CAC il 95). Forest also “agreed to pay rebates to health
plans to make sure they put Namenda XR on the same tier as Namenda lR so that members
would not have an incentive to choose Namenda lR and patients did not have to pay higher co~
payments for Namenda XR.” (CAC il 110). There is nothing unilateral about any of this.
Unilateral conduct might include, in the pharmaceutical context launching a false advertising
campaign against a competitor; filing a sham petition with the FDA; filing a sham patent with the
PTO; or initiating sham litigation against a competitor None of that is alleged here

However, Actavis, Forest, and Merz also argue that, under the law of these three states,
monopolization, absent conspiracy, is not a cognizable cause of action Since Count Two alleges
conspiracy to monopolize in effect what Defendants argue is that Counts One and Two are
necessarily duplicative insofar as they are raised under the law of these three states.

a) Kansas

Defendants cite fn re Relafen Anriirnsr Litigarion, 221 F.R.D. 260, 283 (D. Mass. 2004),
for the proposition that Kansas “prohibits combinations and conspiracies only” and move to
dismiss on that basis. (F crest Br. at 67.) The lPP argues that it has pled concerted action in the
form of the settlement agreements as the foundation for its Kansas law claim under Count One.

(lPP Resp. to Gen. Defs. Br. at 14.)

56

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 57 of 135

The Kansas Restraint of Trade Act (“KRTA”) provides, in relevant part, “No person,
servant, agent or employee of any person doing business within the state of Kansas shall conspire
or combine with any other persons, within or without the state for the purpose of monopolizing
any line of business[.]” Kan. Stat. § 50-132; see also Good v. Dickinson, 278 P. 7 30, 732 (Kan.
1929) (sale of business, although bilateral conduct, did not constitute trust or combination as
required to allege monopolization). The Kansas Supreme Court has observed (albeit in dicta)
that, when bringing a claim for monopolization, conspiracy is “legal requirement under Kansas
antitrust law.” Bergstrom v. Noah, 974 P.2d 520, 528 (Kan. 1999); but see Bellinder v.
Mz`crosoji‘ Corp., Nos. 00-c-0855, 00-C-00092, 99-cv-17089, 2001 WL 1397995, at *1 (Kan.
Dist. Ct. Sept. 7, 2001) (certif`ying class action under Kan. Stat. § 50-132 where plaintiffs alleged
that Microsoft “abused its monopoly power” but did not allege conspiracy). The weight of
published, appellate case law in Kansas holds that the IPP may not proceed on a theory of
monopolization unless accompanied by allegations of conspiracy

Other federal district courts have agreed that monopolization, absent conspiracy, does not
state a claim under the KRTA. Relafen, 221 F.R.D. at 283; EpiPen, 2018 WL 3973153, at *33.

Obviously, the IP’s claim for conspiracy to monopolize is in Count Two, not Count One
and this court will dismiss duplicative counts. Defendants’ motion to dismiss the Kansas claim
under Count One is, therefore GRANTED.

b) New York

The Donnelly Act prohibits “[e]very contract, agreement, arrangement or combination”
that establishes a monopoly or restrains competition N.Y. Gen. Bus. Law § 340(1). As the New
York Court of Appeals has held, the term “arrangemen ” “must be interpreted as contemplating a

reciprocal relationship of commitment between two or more legal or economic entities similar to

57

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 58 of 135

but not embraced within the more exacting terms, ‘contract’, ‘combination’ or ‘conspiracy’.”
State v, Mobz`l Or'l Corp., 344 N.E.2d 357, 359 (N.Y. 1976); see also Glob. Rez`ns. Corp. U.S.
Branch v. Equftas Ltd. , 969 N.E.2d 187, 192 (N.Y. 2012) (“An antitrust claim under the
Donnelly Act . . . must allege both concerted action by two or more entities and a consequent
restraint of trade within an identified relevant product market.”)

ln other words, a plaintiff must allege concerted action to bring a claim under the
Donnelly Act, which the IPP does here (See supra.) However, unlike the Kansas statute there
is no requirement that a plaintiff use the word “conspiracy” in order to state a claim.

At least one other federal district court has refused to dismiss a Donnelly Act claim that
alleged concerted action but not conspiracy. fn re K-Dur Anrz'trusr Liz‘ig. , No. 01-cv-1652, 2008
WL 2660782, at *3 n.15 (D.N.J. Mar. 10, 2008).

Defendants’ motion to dismiss the New York claim linder Count One is, therefore
DENIED.

c) Tennessee

Similar to the Donnelly Act, the Tennessee Trade Practices Act (“TTPA”) declares
unlawful “[a]ll arrangements, contracts, agreements, trusts, or combinations between persons or
corporations made with a view to lessen, or which tend to lessen, full and free competition,” as
well as those “designed, or which tend to” control prices. Tenn. Code. § 47-25~101. The
Supreme Court of Tennessee interprets the TTPA broadly. “lts broad and comprehensive
provisions cover every conceivable case of an agreement or contract made to lessen or destroy
competition and control prices.” Srandard Oil Co. v. State 100 S.W. 705, 716 (Tenn. 1907).
See also Freeman Indus., LLC v. Eastman Chem. Co., 172 S.W.3d 512, 522 (Tenn. 2005)

(observing that “the language of Tennessee’s antitrust statutes have not changed significantly

58

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 59 of 135

since Stanclard Oil” and finding that the TTPA prohibits “agreements” and “airangements” that
affect competition).

Defendants cite no relevant law in support of the proposition that the TTPA requires a
plaintiff to allege conspiracy

Accordingly, Defendants’ motion to dismiss the Tennessee claim under Count One is,

therefore DENIED.

C. ln Conclusion, the IPP Has Stated A Claim for Monopolization Under Count
One With Respect to the Laws of 23 States

ln sum, the Court finds that the lPP has adequately pled facts supporting its allegations of
monopolization based upon both the hard switch and the settlement agreements

The Court also finds that, as a matter of law, the lPP may pursue its Count One claims for
monopolization under the laws of all states except Florida, Kansas, l\/lassachusetts, and Utah.
Those claims are hereby DISMISSED. The lPP’s claim for monopolization under Rhode lsland
law is hereby DISMISSED IN PART to the extent it seeks damages for injuries occurring

before luly 15, 2013.

Vl. Count TWo: Conspiracy To Monopolize Under the Laws of 27 States Against
Actavis, Forest, Merz, and the Generic Defendants

Second, the IPP brings an additional 27 state law claims grouped under the heading
“Count TWo: Conspiracy to Monopolize Under State Law.” (CAC at 52.) The claims under
Count Two are for the most part, identical to the 27 claims under Count One (Ia’. il 207.)

Count Two differs from Count One in three significant respects

First, Count Two alleges conspiracy to monopolize rather than actual monopolization
“Defendants have intentionally and unlawfully conspired in order to allow Forest monopolize

[sic] the market for memantine hydrochloride in violation” of state laws. (Id.)

59

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 60 of 135

Second, the IPP asserts claims for conspiracy to monopolize under Count Two against
Actavis, Forest, Merz, and the Generic Dej%ndanrs, who are not named in Count One. (Id. at
52.)

Third, whereas Count One alleges injuries to indirect purchasers stemming from both the
hard switch and the settlement agreements, Count Two alleges injuries to indirect purchasers
stemming from the settlement agreements only. (Ia'. 11 205.)

Beyond that, there are extremely minor, and likely inadvertent, differences between the
state law causes of action underlying Counts One and Two. For example Count One alleges
monopolization under the laws of Florida and New Hampshire but does not allege
monopolization under the laws of illinois or Oregon. (Compare id jill 201, 207.) Count Two, by
contrast, alleges conspiracy to monopolize under the laws of lllinois and Oregon but does not
allege conspiracy to monopolize the laws of Florida and New Harnpshire. (Id.) There are also
several differences%again, probably typographical errors_in the citations to the state codes.
(See, e.g., ial 1111 201(i), 207(i).)

Defendants move to dismiss Count Two in all or large part for many of the same reasons
as they did for Count One including:

¢ The IPP has expressly disclaimed reliance on Actavis, 570 U.S. at 158, and, in
any event, cannot prove that the agreements contained unlawful “reverse

payments, (Forest Br. at 34~60);

» Any injuries the lPP alleges it suffered due to the settlement agreements is
purely speculative (r`d. at 40-46);

¢ The claims are “likely” time~barred by the applicable state statutes of
limitations, (z'a'. at 65 n.42).

¢ The IPP lacks Article lll standing to assert claims in states where it has not
made purchases and thereby suffered injury in fact, which are all but nine
states, (i`d. at 65-66);

60

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 61 of 135

0 Illinois Brick bars the lPP’s claims in six states, (Gen. Defs. Suppl. Br. at 10»
1 1)', and

0 The IPP has failed to satisfy pre-suit notice requirements in four states, (Gen.
Defs. Suppl. Br. at 11-»13).

For the reasons discussed in the preceding sections of this opinions, none of these
arguments has merit, with the exception of the arguments that (i) Massachusetts bars indirect
purchasers from recovering under its antitrust act; (ii) Utah bars indirect purchasers from
recovering under its antitrust act unless they are citizens or residents of Utah; and (iii) Rhode
lsland barred indirect purchasers from recovering under its antitrust act until the amendments of
July 15, 2013. Therefore, the Massachusetts and Utah claims under Count Two are hereby
DISMISSED, and the Rhode lsland claim under Count Two is hereby DISMISSED IN PART,
to the extent it seeks damages for injuries occurring before July 15, 2013.

Defendants also raise a handful of arguments specific to Count Two, viz.:

» The lPP does not adequately allege a conspiracy because it pleads only
parallel conduct without the necessary “plus factors” that would be indicative

of agreement; (Gen. Defs. Br. at 20; Forest Br. at 60);

0 The Illinois Antitrust Act grants a right to bring a class action to the Illinois
attorney general only (Gen. Defs. Br. at 35 n.15); and

o Oregon adheres to the law oflllinois Brick and therefore precludes recovery
for indirect purchasers, (Gen. Defs. Br. at 35).

As with Count One the Court first analyzes the argument of general applicability, and

then turns to the Illinois and Oregon arguments

61

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 62 of 135

A. The IPP States a Claim for Conspiracy To Monopolize

Defendants argue in their original briefing22 that the lPP fails to allege a conspiracy,
thereby necessitating dismissal of Count Two, because it has not pled sufficient “plus factors” to
support an inference of conspiracy. (Forest Br. at 60; Gen. Defs. Br. at 20.)

This is, of course an argument with respect to the elements of an antitrust conspiracy
under federal law. Neither party has briefed the elements of conspiracy_let alone what is
adequate at the motion to dismiss stage_-under each state’s law. l-lowever, both parties have
apparently used federal antitrust law as a guidepost, and this Court does the same The Court
reminds the IPP that it will be required to show at the class certification stage that common legal
issues with respect to the conspiracy elements of each state’s law predominate over any
individual issues.

Under the guideposts laid out by federal law, the IPP has pled sufficient circumstantial
evidence to support a conspiracy to monopolize

“[C]ourts have not given much attention to conspiracy to monopolize as a distinct
antitrust offense.” 2-16 Earl W. Kintner et al, Federal Anrirrust Law § 16.39 (2017).
Nonetheless, “in deciding whether there is concerted action, courts routinely apply the same
analysis under both Sections 1 and 2” of the Sherman Act. 2 von Kalinowski, Sullivan, &
McGuirl, supra, § 26.02; See also Areeda & Hovenkamp, supra, § 41.01[A]. “ln order to
establish a conspiracy in violation of § 1, whether horizontal, vertical, or both, proof of joint or

concerted action is required; proof of unilateral action does not suffice.” Anderson News, L.L. C.

 

22 By way ofbackground, l note briefly that the Court did not previously have occasion to consider the

conspiracy issue in the DP Action. The DP Action did not expressly assert conspiracy as a cause of action, (15-cv-
7488, Dkt. No. 29 1111 237455), and the DPPS later informed the Court that they had abandoned any “inter-generic
conspiracy claim” raised under Count IV of their Complaint, Namenda l/, 2018 WL 3970674, at *25.

62

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 63 of 135

v. Am. Media, Inc., 680 F.3d 162, 183 (2d Cir. 2012). Put another way, “Since mere parallel
behavior can be consistent With independent conduct, courts have held that a plaintiff must show
the existence of additional circumstances, often referred to as ‘plus’ factors, which, when viewed
in conjunction with the parallel acts, can serve to allow a fact-finder to infer a conspiracy.” Apex
Oil Co. v. Dz`Mauro, 822 F.2d 246, 253 (2d Cir. 1987).

Defendants argue principally that parallel contingent launch provisions, on their own, are
insufficient to establish a conspiracy. (Gen. Defs. Suppl. Br. at 8 (citing In re Nexz`um
(Esomeprazole) Antitmst Litig., 842 F.3d 34, 55 (1st Cir. 2016)). Indeed, some courts in this
district have found that pleading only contingent launch provisions does not survive a motion to
dismissl See Acfos I, 2015 WL 5610752, at *23. l\/[oreover, it is true that when plaintiffs build
their conspiracy cases on contingent launch clauses alone, they often fail at the summary
judgment stage. See, e.g., King Drug Co. ofFlorence, Inc. v. Cephalon, Inc., Nos. 06-cv-1797,
06-cv-1833, 06~cv-2768, 2014 WL 2813312, at *14 (E.D. Pa. lurie 23, 2014). Finally, the
Nexium court found that, at trial, the absence of evidence other than contingent launch provisions
entitled the defendants to judgment as a matter of law on the conspiracy claim. Nexium, 842
F.3d at 55.

However, this Court disagrees that more is presently required because, “to present a
plausible claim at the pleading stage, the plaintiff need not show that its allegations suggesting an
agreement are more likely than not true or that they rule out the possibility of independent action,
as would be required at later litigation stages such as a defense motion for summary judgment
. . . or a trial.” Anderson News, 680 F.3d at 184 (internal citations omitted).

First, the IPP has met its burden to show parallel conduct, as it has alleged that the

Generic Defendants entered into settlement agreements around the same time with Forest and

63

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 64 of 135

Merz that contained the same pertinent provisions (See IPP Resp. to Forest Br. at 36~37; see
also CAC ll 76.) For example, Plaintiff alleges that the Generic Defendants entered into the
settlement agreements in July, September, October, and December of 2009. (CAC jj 75 .)
Plaintiff also alleges that each of these agreements contained acceleration clauses, which led to
agreement not to launch any competing generic formulations until July 11, 2015. (CAC 111 76,
79.) Even at the summary judgment stage, for example, the Nexium court found it significant for
inferring the existence of a conspiracy that each generic competitor “agreed to delay its market
entry on the express condition that every other Generic Defendant do the same.” Nexium, 842 F.
Supp. 3d at 254. The Court will not ignore this potent allegation merely because other courts
have found that, after discovery, additional support is required

Second, the IPP adequately alleges “plus factors” that support an inference of conspiracy
at the motion to dismiss stage. The IPP Complaint directly alleges that the settlements were
“negotiated collectively” or in such a manner that each Generic Defendant was informed of the
pertinent terms of the other agreementsl (CAC jljl 75, 77.) Such collective negotiations, if true,
would certainly constitute circumstantial evidence of a conspiracy.

The IPP Complaint also adequately alleges behavior against interest, which, combined
with allegations of parallel conduct, can be indicative of concerted rather than independent
action. See, e.g., Toys “R” Us, Inc. v. F.TC., 221 F.3d 928, 935 (7th Cir. 2000); Apex Oil, 822
F.2d at 254. Forest, Merz, and the Generic Defendants entered into the settlement agreements
between July and December of 2009, which allowed for generic entry no earlier than July l l,
2015. (CAC ll 19_29.) The FDA’s automatic, 30-month stays allegedly began to expire in April
2010. (CAC ll 72.) The FDA tentatively approved the generics’ ANDAS in January and April of

2010. (CAC ‘|l 82.) This translates to a delay of roughly five years in exchange for only three

64

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 65 of 135

months’ competition within the exclusivity period, which certainly states a claim against interest
that is plausible units face.

Finally, the presence of contingent launch clauses, which are analogous to “rnost favored
nation” provisions, raises antitrust scrutiny, even if they may have certain procompetitive effects
See, e.g., U.S. v. Apple, Inc., 952 F. Supp. 2d 638, 701 (S.D.N.Y. 2013).

The Court finds that the IPP states a claim for conspiracy to monopolize

B. Illinois

Count Two (but not Count One) of the IPP Complaint alleges claims under the illinois
Antitrust Act (“IAA”), 740 lll. Comp. Stat. 10/3, er seq. (CAC ll 207(e).) Defendants move to
dismiss this claim because the statute states, in relevant part, “no person shall be authorized to
maintain a class action in any court of this State for indirect purchasers asserting claims under
this Act, with the sole exception of this State’s Attorney General.” 740 lll. Comp. Stat. 10/7(2)',
(Forest Suppl. Br. at 10 n.4). See also Gaebler v. N.M. Potash Corp., 676 N.E.2d 228, 230 (lll.
App. Ct. 1996); Bobrowfcz v. Cfty ofChicago, 522 N.E.Zd 663, 669 (lll. App. Ct. 1988).

The lPP responds that the restriction “does nothing more than dictate the manner in
which the procedural device of` a class action can proceed” and does not apply in federal court
pursuant to the Supreme Court’s holding in Shady Grove Orthopedfc Assocs., P.A. v. Allstate Ins.
Co,, 559 U.S. 393 (2010). (IPP Resp. to Gen. Defs. Br. at 8~10.)

Courts in this circuit have split as to whether the indirect purchaser class action bar in the
IAA is procedural or substantive, under lustice Stevens’ concurrence in Shody Grove. Compare
Dig. Musz`c, 812 F. Supp. 2d at 416, with Aggrenox II, 2016 WL 4204478, at *6. However, the

Court agrees with those cases in this circuit that have treated the IAA as stating a procedural rule

65

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 66 of 135

applicable in Illinois state courts, rather than a substantive rule applicable to federal courts sitting
in diversity jurisdiction in New York.

First, the same paragraph of the statute begins by stating that “[n]o provision of this Act
shall deny any person who is an indirect purchaser the right to sue for damages.” 740 Ill. Comp.
Stat. 10/7(2). The statute therefore does not limit the substantive rights of an injured party in an
individual action. See Aggrenox H, 2016 WL 4204478, at *6 (“[A]ny indirect purchaser
procedurally blocked from participation in a class action would still have the same remedy in an
individual action.”)

Moreover, were the IAA to prohibit class actions alto gether, the statute would read no
differently than the New York class actions bar at issue in Shady Grove_a fact observed by at
least one other court in this circuit. Aggrerzox H, 2016 WL 4204478, at *6 (“l cannot square
Shady Grove’s allowance of a Rule 23 class action despite New York’s class-action bar With the
dis allowance of a Rule 23 class action in the case of lllinois’s class-action bar simply on the
basis that lllinois’s bar is narrower.”).

Defendants’ motion to dismiss the Illinois claim for conspiracy to monopolize under
Count Two is DENIED.

C. Oregon

Defendants argue that “the laws of Oregon bar recovery for at least part of the period for
which Plaintiff seeks damages.” (Gen. Defs. Br. at 35 (citing Niospan, 42 F. Supp. 3d at 759.)
The lPP responds that “[t]his is a non-issue” given that the class period begins after the
enactment of Oregon’s Illinois Brick repealer. (IPP Resp. to Gen. Defs. Br. at 13.)

Oregon’s Illinois Brick repealer statute became effective on January l, 2010. See Or.

Rev. Stat. § 646.780; Laws 2009, c.304, § 1, eff. Jan. l, 2010. The lPP has proposed a Class

66

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 67 of 135

Period beginning April 14, 2010. (CAC ‘l[ 146.) There is therefore no Illinois Brick problem for
purposes of this case.
Defendants’ motion to dismiss the Oregon claim for conspiracy to monopolize under

Count Two is DENIED.

D. In Conclusion, the IPP Has Stated a Claim for Conspiracy to Monopolize
Under Count Two With Respect to the Laws of 25 States

in sum, the Court finds that the lPP has adequately pled facts supporting its allegations of
conspiracy to monopolize

The Court also finds that, as a matter of law, the IPP may pursue its Count Two claims
for conspiracy to monopolize under the laws of all states except Massachusetts and Utah. Those
claims are hereby DISMISSED. Moreover, the lPP’s claim for conspiracy to monopolize under
Rhode lsland law is hereby DISMISSED IN PART to the extent that it seeks to recover for

injuries incurred prior to July 15, 2013.

VII. Count Three: Consumer Protection and Unfair and Deceptive 'I`rade Practices
Under the Laws of 25 States Against Actavis, Forest, Merz, and the Generic
Defendants

The IPP Complaint next alleges an additional 25 state law claims grouped under the
heading “Count Three: Consumer Protection and Unf`air and Deceptive Trade Practices.” (CAC
at 56.) The lPP asserts this cause of action against all Defendants: Actavis, Forest, Merz, and
the Generic Defendants. (Ia'.)

This cause of action alleges that “Defendants engaged in unfair competition or unfair acts
or unconcionable [Sic] acts or practices in violation of” state consumer protection statutes (CAC
1[1| 212.) Specifically, “There was a gross disparity between the price that [the IPP] and [Class]

members paid for the brand product and the value received, given that a less expensive substitute

67

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 68 of 135

generic product should have been available.” (Id. 1[213.) Count Three also alleges that the IPP
and the Class “were deprived of the opportunity to purchase a generic version of Namenda IR 5
or 10 mg tablets and forced to pay higher prices for Namenda XR.” (Id. il 214.) Together, these
allegations form the factual nucleus on which the 25 state law consumer protection claims are
based.

As they have done with respect to Counts One and Two of the IPP Complaint,
Defendants first advance several broad-based arguments aimed at dismissing Count Three of the
IPP Complaint as a whole or in large part, viz.:

0 The claims are “likely” time-barred under the applicable statute of limitations
(Forest Br. at 65 n.42);

¢ The IPP lacks Article lll standing to bring claims in states where it has not
made purchases and thereby suffered inj ury~in-fact, (Gen. Defs. Br. at 31);

¢ The IPP must satisfy the pleading requirements of Fed. R. Civ. P. 9(b), since
state consumer protection claims are grounded in fraud, (Gen. Defs. Br. at 38);

and

0 ln the alternative, IPP has failed to satisfy the Fed. R. Civ. P. 8 pleading
standard under Twombly and Iqbal, (id. at 37).

For the reasons already discussed, this Court denies the motion to dismiss the claims as
“likely” time-barred In addition, the Court has already held that it will not dismiss a broad
swath of claims for lack ofArticle lll standing, on the basis that the IPP did not suffer injury-in-
fact in states where it did not make purchases However, the Court must consider the other Rule
9(b) and Rule 8 arguments

Defendants next make several separate state-specific arguments viz.:

¢ The IPP may not bring state consumer protection claims where the state
follows Illinois Brick, (ia’,);

¢ The lPP has failed to satisfy the pre-filing requirements under certain states’
statutes (Gen. Defs. Br. at 40; Gen. Defs. Suppl. Br. at 13);

68

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 69 of 135

¢ Certain states require a showing of consumer deception, which the lPP does
not and cannot allege, (Forest Br. at 67 n.47);

¢ Some states require that the claim be based on a consumer transaction or
conduct that is consumer-oriented, which the IPP does not plead, (Forest Br.

at 67-68 n.48);

¢ A subset of consumer protection statutes do not cover antitrust conduct,
(Forest Br. at 68 n.49; Gen. Defs. Br. at 40);

0 Recovery is possible under certain consumer protection statutes only when the
conduct complained of is primarily intrastate, (Forest Br. at 68 n.50', Gen.
Defs. Br. at 40, 41_42);

0 Certain state statutes confer a right of action only on consumers who are
natural persons with regard to transactions made primarily for personal or
household purposes (Forest Br. at 68 n.51), or on consumers who are elderly
or disabled, (Forest Br. at 68 n.52; Gen. Defs. Br. at 40); and

¢ Some states’ consumer protection laws prohibit nationwide class actions or
prohibit class actions altogether, (Forest Br. at 68 n.53; Gen. Defs. Br. at 39,
41-42).

Defendants raise one or several of these arguments as a defense to each state law claim
under Count Three. The table in Appendix 3 of Actavis, Forest, and Merz’s original brief
provides a mostly accurate overview of which arguments correspond to which claims (See
Forest Br. App’x 3 .)

As this Court has done with the other Counts of the IPP Complaint, it first addresses
Defendants’ arguments of general applicability and then addresses each state law claim.

A. The IPP Adequately Pleads Its State Law Claims Under Twombly and Iqbal

Defendants argue that the IPP does not properly plead its claim for violation of state

consumer protection laws under Count Three because (i) it does not cite to specific provisions of

the consumer protection statutes and (ii) it does not plead the elements of each state’s law. (Gen.

69

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 70 of 135

Defs. Br. at 37, 42.) Merely listing citations to the state codes, they argue, does not satisfy Iqbal,
556 U.S. at 678 (2009) or Twoml)ly, 550 U.S. at 570.

The Court disagrees

First, the lPP is not required to identify the particular sections of the code under which
the claims are brought, as long as defendants are on notice of the theory plaintiffs are pursuing
See, e.g., fn re Propranolol Anlirrusr Lz'z‘z'g., 249 F. Supp. 3d 712, 729 (S.D.N.Y. 2017) (denying
defendants’ motion to dismiss even though indirect purchasers did not specify the state code
sections under which the claims were brought).

Moreover, the factual allegations that support the IPP’s claims are well-pleaded
throughout the Complaint, and it is not necessary that the IPP reiterate each of them when listing
its causes of action in the final section of the Complaintl See fn re Domesrz'c Drywall Anrilrusr
Lz'tig. No. l3-cv-2437, 2016 WL 3769680, at * ll (E.D. Pa. July 13, 2016) (“To the extent
Defendants’ one-paragraph [Twombly] argument is an invitation for the Court to comb through
all of Plaintiffs’ consumer protection claims and determine whether the elements have been
adequately pleaded, the Court respectfully declines the invitation.”); see also fn re Pefrol)ras
Sec. Lz`tig., l52 F. Supp. 3d 186, 197 (S.D.N.Y. 2016) (in securities fraud case, complaint “as a
whole” adequately pleaded specific statements made or authorized by specific defendants actual
reliance, and failure to comply with statutory requirements).

Finally, although state laws may vary to some degree in the elements that they require,
the IPP has made an effort to limit its claims to state laws that share substantive foundational
features~such as a right of action for “unfair,” as opposed to “deceptive,” trade practices See,
e.g., Propranolol, 249 F. Supp. 3d at 729 (finding that a high level of detail was “not necessary

at the pleading stage because the ‘elements of unjust enrichment are similar in every state.”’)

70

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 71 of 135

(citing fn re Credit Defaulr Swaps Anlirrasr Litig., No. 13-rnd-2476, 2014 WL 43791 12, at * 18

(S.D.N.Y. Sept. 4, 2014)).

B. The IPP Is Not Required to Plead Its Complaint in Accordance With Federal
Rule of Civil Procedure 9(b)

Defendants next argue that because “allegations of deceptive trade practices . . . amount
to allegations of fraud,” the IPP must satisfy the heightened pleading standard of Rule 9('0).”
(Gen. Defs. Br. at 38 (citing NCC Sunalay Inserts, Inc. v. Worl¢l Color Press, Inc., 692 F. Supp.
327, 330 (S.D.N.Y. 1988); Gen. Defs. Reply at 24.)

The IPP responds that it “has carefully limited its consumer fraud claims to the ‘unfair
methods’ and ‘unfair trade practices’ prongs of the statutes.” (IPP Resp. to Gen. Defs. Br. at 17.)
(See also CAC il 214 (alleging injury “as a direct and proximate result of Defendants’ unfair
competition, unfair or unconscionable acts and practices”).) The IPP also responds that NCC
Srmday Inserts, 692 F. Supp. at 330, was binding only with respect to the Connecticut Unfair
Trade Practices Act, under which the lPP does not bring a claim. (Icl. at 17.)

Courts regularly distinguish between state consumer protection claims that proceed under
a theory of “deceptive practices” and those that proceed under a theory of “unfair practices.”
See, e.g., fn re Paclcaged Seafoocl Proa’s. Amitrust Litig., 242 F. Supp. 3d 1033, 1074 (S.D. Cal.
2017)', fn re Aato. Parls Arzrilrust Litig. (Insrrument Pcmel Clasrers), No. 12-md-2311, 2014 WL
2993753, at *19 (E.D. Mich. July 3, 2014). This is consistent with the federal FTC Act, which
allows recovery for “unfair” as well as “deceptive” acts or practices 15 U.S.C. §§ 45(a)(1),
45(n), and on which “virtually every” state consumer protection law is based, Towarcl Greater
Equalily in Business Transacrlons: A Proposal to Extena' the Liltle FTC Acfs to Small

Bus:'nesses, 96 Harv. L. Rev. 1621, 1622 (1983),

71

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 72 of 135

As for NCC Srmclay lnserrs, that decision-which addresses a statute not at issue in this
case, the Connecticut Unfair Trade Practices Act-does not hold that the heightened pleading
standards lof Rule 9(b) apply to allegations under state consumer protection laws. That case held
only that, “To the extent that fraud is being alleged under the rubric ‘deceptive trade practices,’
Rule 9(b) governs the pleading procedures.” NCC Sunday Irzserls, 692 F. Supp. at 330.

7

The IPP does not allege anything under the rubric of “deceptive trade practices’

 

deliberately so. ln the absence of any “developed argument or legal authority” for Defendants’
argument that l must treat the CAC as alleging deception rather than unfair acts, the claims may
proceed Dig. M'usic, 812 F. Supp. 2d at 408 n.10.

Defendants’ motion to dismiss all Count Three claims on these grounds is, therefore,
DENIED.

C. Illinois Brick Does Not Bar the IPP’s Consumer Protection Claims

Defendants argue-but do not cite any persuasive authority-that consumer protection
claims brought by indirect purchasers are barred in all states that follow Illinois Brz'ck. (Gen.
Defs. Br. at 31-34.) Instead, the cases they cite focus overwhelmingly on unjust enrichment
claims brought by indirect purchasers (Id.)

The Generic Defendants cite only one case in which a court dismissed a consumer
protection act claim that was duplicative of a state antitrust claim; in that instance, however, the
district court based its finding on a case from the Supreme Court of Illinois that specifically
barred plaintiffs from invoking the Consumer Fraud Act to recover for conduct not covered by
the Illinois Antitrust Act. 111 re Wellbarrin XL Anritrasr Lz'rig., 260 F.R.D. 143, 162 (E.D. Pa.

2009)

72

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 73 of 135

The Court DENIES without prejudice the Defendants’ motion to dismiss the majority of
claims under Count Three in one fell swoop. l will consider the Illinois Brick arguments to the

extent that the Defendants have briefed them with respect to each state’s law.

D. The IPP States a Claim Under the Consumer Protection Laws of Some States
But Not Others

1 now turn to the arguments aimed at individual state law claims

At this particular stage, the Court notes that it has been tasked with determining the
intricacies of 25 states’ consumer protection laws in many cases with the benefit of very little
briefing For certain claims Defendants’ arguments for dismissal consists of little more than a
footnote in its brief, which in many cases is a citation to either a single federal district court
opinion in a similar, nationwide class of indirect purchasers or a particular statutory provision,
with little or no explanation of how state courts have interpreted this particular provision

As is its duty, the Court has taken these arguments seriously. Nonetheless, the Court
cautions that, to the extent this very limited briefing invites the Court to sua sponte “comb
through all of Plaintiffs’ consumer protection claims and determine whether the elements have
been adequately pleaded, the Court respectfully declines the invitation.” Domestic Drywall,
2016 WL 3769680, at *11. ln other words this Court responds to the arguments that are
affirmatively raised in Defendants’ briefing but does not undertake an independent assessment of
arguments that are not pointed out by the Defendants-who are represented by able counsel.

Because of Defendants challenge each state’s law on multiple grounds this opinion

proceeds state by state.

1. Alabama
Generic Defendants move to dismiss the Alabama claim under Count Three because the
IPP cites to Alabama’s antitrust statute, Ala. Code § 8-10-3, rather than to its consumer

73

Case 1:15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 74 of 135

protection statute, Ala. Code § 8-10-5. (Gen. Defs. Br. at 37 n.l7.) As this Court has done
throughout this opinion for the benefit of both the IPP and the Defendants, it takes the lPP at its
word that this is a typographical error. (See IPP Resp. to Gen. Defs. Br. at 18 n.S.)

For the first time in supplemental briefing, Defendants argue that the IPP fails to satisfy
the pre~filing notice requirement under Alabama’s consumer protection statute. (Gen. Defs.
Suppl. Br. at 13 (citing Ala. Code § 8-]9-10(€).) That provision states, in relevant part: “At
least 15 days prior to the filing of any action under this section, a written demand for relief . . . ,
shall be communicated to any prospective respondent by placing in the United States mail or
otherwise.” Ala. Code § 8-19-10(e).

lt also states: “The demand requirements of this subsection shall not apply if the
prospective respondent does not maintain a place of business or does not keep assets within the
state, but such respondent may otherwise employ the provisions of this section by making a
written offer of relief and paying the rejected tender into court as soon as practicable after
receiving notice of an action commenced under this section.” Id.

Defendants have not argued that they maintain a place of business or keep assets within
the state, and nothing in the CAC alleges that they so do. (See CAC il‘|l 16-30.) Even if this
Court were to determine that Defendants maintain a place of business or keep assets in the state,
nothing in the statute suggests that notifying defendants is a prerequisite to suit or that an action
that failed to comply with this provision would require dismissal in state court. lndeed, the
relatively flexible notice provisions for out-of-state defendants suggests otherwise Moreover,
the tenor of the provision as a whole suggests that it operates much like a Rule 68 offer of

judgment and is aimed at encouraging settlementl

74

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 75 of 135

Ejfexor, 2018 WL 4466050, cited by Defendants, did not analyze the language of the
various notice provisions at issue or opine on their puipose. That case also did not examine
whether, under the laws of each state, the proper remedy for non-compliance with the notice
remedy would be dismissal. Beyond Ejj€exor, Defendants cite no case for the proposition that
defendant notification requirements under these statutes would require dismissing the claim here.

Defendants’ motion to dismiss the Alabama law claim under Count Three is DENIED.

2. Arizona
The IPP has withdrawn this claim. (lPP Resp. to Gen. Defs. Br. at 17 n.7.)
3. California

Defendants first argue that the California Unfair Competition Law (“CUCL”) requires a
showing of consumer deception (Forest Br. at 67 n.47.) The IPP responds that it has limited its
state consumer protection claims to the “unfair methods” and “urifair trade practices” prongs of
state statutes (lPP. Resp. to Gen. Defs. Br. at 17).

l-lere, the lPP has the better of the arguments For purposes of CUCL, unfair practices
include, among other things, “any unlawful, unfair or fraudulent business act or practice.” Cal.
Bus. & Prof. Code § 17200. Moreover, California’s Supreme Court has held “that because the
prohibitions on ‘unlawful,’ ‘unfair’ or ‘fraudulent’ practices are written in the disjunctive, each
of those ‘prongs’ gives rise to a separate and distinct theory of liability.” 1~16 Cheryl Lee
Johnson (ed.), Californi`a Anti'trust and Unfciir Compefition Law § 16.04 (revised ed. 2018)
(citing Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 973 P.2d 527, 540 (Cal. 1999)); See
also Podolsky v. First Healthcare Corp., 58 Cal. Rptr. 2d 89, 102 (Cal. Ct. App. 1996) (nursing
home’s practice of requiring relatives of patients on Medicarefl\/ledicaid to sign guarantees could
fall under “unlawfu ” prong of the CUCL, even if not deceptive). Therefore, the IPP is correct

that it need not allege deceptive behavior to survive a motion to dismiss

75

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 76 of 135

Defendants next argue that the lPP must plead primarily intrastate conduct in order to
allege a claim under the CUCL. (Forest Br. at 68 n.50). The lPP responds that the Complaint
alleges intrastate effects and that, as a matter of law, a nationwide antitrust class action satisfies
“intrastate” pleading requirements (lPP Resp. to Gen. Defs. Br. at 32.)

The Court agrees that the IPP has pleaded intrastate effects in its Complaint, insofar as
the IPP alleges both that it indirectly purchased Namenda in California, (CAC il 15), and that
hundreds of thousands of consumers nationwide, including, presumably, California residents,
were affected, (i`a’. 1148).

The only case cited by Defendants is inapposite, as it discusses wholly extraterritorial
application of the statute and says nothing about whether the conduct must occur “primarily”
within the state. Meri'di`an Projeci‘ Sys., Inc. v. Hardi'n Consi‘. Co., LLC, 404 F. Supp. 2d 1214,
1225 (E.D. Cal. 2005). ln other cases, California courts have allowed class members who were
either Califomia residents or for whom the relevant transaction had occurred in state to bring
claims under the CUCL. Norwest Morl‘g., Inc. v. Sziperior Court, 72 Cal. App. 4th 214, 222
(Cal. Ct. App. 1999) (class members who were either California residents or for whom the
defendant had purchased insurance within California could bring claims).

Finally, Defendants argue that the IPP has not satisfied California’s pre-filing notice
requirement (Gen. Defs. Br. at 41 (citing Cal. Bus & Prof. Code § 17209).) That provision
reads: “lf a violation of this chapter is alleged or the application or construction of this chapter is
in issue in any proceeding in the Supreme Court of Call'foml'a, a state court ofappeal, or the
appellate division ofa superior court, each person filing any brief or petition with the court in
that proceeding shall serve, within three days of filing with the court, a copy of that brief or

petition on the Attorney General . . . and on the district attorney of the county in which the lower

76

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 77 of 135

court action or proceeding was originally filed.” Id. (emphasis added). That provision, by its
terms, applies only to appellate proceedings in state court. Since this is a diversity case in a
federal district court, the statute does not apply.

As a result, the Court DENIES the Defendants’ motion to dismiss the California claim
under Count Three.

4. District of Columbia

Defendants argue that the IPP fails to state a claim under the D.C. Consumer Protection
and Procedures Act (“DCCPPA”) because it is not a “consumer” within the meaning of that
statute. (Forest Br. at 67-68 n.48 (citing D.C. Code § 28»3905(k).)

The relevant provision of the DCCPPA states: “A consumer may bring an action seeking
relief from the use of a trade practice in violation of a law of the District.” D.C. Code § 28~
3905(k)(1)(A). ‘°When used as a noun,” a “consumer” means “a person who, other than for
purposes of resale, does or would purchase, lease (as lessee), or receive consumer goods or
services, including as a co-obligor or surety, or does or would otherwise provide the economic
demand for a trade practice.” Id. § 28-3901(a)(2)(A). A “trade practice” means “any act
[involving] a sale, lease or transfer, of consumer goods or services.” Id. § 28-3901(a)(6).
When used as an adjective, “consumer” relates to things “i'eceive{d] and normally use[d] for
personalJ household or family purposes.” Id. § 28-390](a)(2)(B)(i).

Sergeants Benevolent, the only Named Plaintiff in this Action, does not fit the definition
of “consumer” under the plain language of the statute. Additionally, the D.C. Court of Appeals
has clarified that “the CPPA was designed to police trade practices arising only out of consumer~
merchant relationships, and does not apply to commercial dealings outside the consumer sphere.”
Ford v. Chartone, Inc., 908 A.2d 72, 81 (D.C. 2006) (internal quotations omitted). “[T]he CPPA

does not protect merchants in their commercial dealings with suppliers or other merchants.” Id.

77

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 78 of 135

at 83. For example, D.C. courts have held that a taxi driver’s claims for coerced purchases of
gasoline and other supplies against his taxi-owners association do not state a claim under the
DCCPPA. Mazandemn v. Indep. Taxz' Owners’Ass’n, Inc., 700 F. Supp. 5 88, 591 (D.D.C.
198 8). The relevant question is whether the plaintiff s activity is akin to that of a merchant.
Ford, 908 A. 3d at 83.

ln addition, “Courts overseeing multidistrict litigation as well as state courts in the
District of Columbia have . . . held that transactions along the distribution chain that do not
involve the ultimate retail customer are not °consumer transactions’ that the [DCCPPA] seeks to
reach. Rather, it is the ultimate retail transaction between the final distributor and the individual
member of the consuming public that the [DCCPPA] covers.” fn re Casr Iron Sor`l Pi`pe &
Fi'rrings Anri'irust Lii‘i'g., No. l4-m-2508, 2015 WL 5166014, at *30 (E.D. Tenn. 2015).

Sergeants Benevolent is not an “individual member of the consuming public.” Ia’.
Moreover, it is immaterial that Sergeants Benevolent pays for pharmaceuticals prescribed to its
members, who do use them for “personal, family, or household pinposes.” D.C. Code § 28~
3901(a)(2)(B)(i). As other courts have held, “when an insurance plan makes a purchase, it does
so, not for personal purposes, but for the plan’s business purposes, i'.e,, to fulfill its side of a
contractual relationship with its members, who pay premiums for its coverage.” Resi‘asi's, 2018
WL 5928143, at *7 (collecting cases).

Because the IPP fails to state a claim under the DCCPPA under Rule 12(b)(6), the Court

GRANTS Defendants’ motion to dismiss23

 

23 Defendants also argue that the DCCPPA requires plaintiffs to allege deceptive conduct, (F crest Br. at 67

n.47), and is inapplicable to antitrust conduct, (Forest Br. at 68 n.49; Gen. Defs. Br. at 40 ii.l9). Howevei‘, because
the Court dismisses the DCCPPA claim under Count Three for failure to state a claim based on a retail purchase for
personal, family, or household purposes, it does not reach these arguments

78

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 79 of 135

5. Florida

Defendants move to dismiss the claim under the Florida Deceptive and Unfair Trade
Practices Act (“FDUTPA”) on the grounds that the IPP does not sufficiently allege intrastate
conduct (Forest Br. at 68 n.50; Gen. Defs. Br. at 40»41 n.20.) Relatedly, Defendants argue that
a plaintiff may not use the FDUTPA to bring claims on behalf of a nationwide class. (Gen. Defs.
Br. at 39 n.18).

The cases cited by Defendants, however, say nothing about an intrastate conduct
requirement and instead stand for the proposition that the FDUTPA covers only those individuals
who live or make purchases in Florida. lt is intrastate injury, not conduct, which implicates the
FDUTPA.

For example, in Oce Printing Sys. USA, Inc. v. Maz'lers Data Servs., Inc., 760 So.2d
1037, 1040 (Fla. Dist. Ct. App. 2000), the court held that plaintiffs, a class of users, brokers, and
servicers of Siemens/Oce ultra-high speed printers, possessed viable causes of action under
FDUTPA only if they were also Florida consumers, and that they would not be entitled to
recovery merely on the basis that Siemens/Oce had entered into certain anticompetitive
agreements or otherwise engaged iii unlawful conduct within the state of Florida. Id.

Likewise, the court in Mom*gomery v. New Pi`per Aircrafr, 209 F.R.D. 221, 228 (S.D. Fla.
2002), held that a nationwide class of aircraft owners could not recover under the FDUTPA
merely because the defendant’s unlawful conduct had taken place within the state. Id. lnstead,
only Florida consumers could take advantage of the FDUTPA. Id.

Finally, Coasral Physician Servs. of Broward Cty., Inc. v. Orti`z, 764 So.2d 7, 8 (Fla. Dist.
Ct. App. 1999), held that the FDUTPA was “for the protection of in-state consumers for either

in-state or out-of-state debt collectors.” Id.

79

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 80 of 135

The lPP alleges that it “indirectly purchased, paid and/or provided reimbursement for
Namenda in . . . Florida.” (CAC il 15.) Moreover, although the IPP brings the IP Action on
behalf of a nationwide Class, it does not purport to enable all members of the Class to recover
under the FDUTPA. For these reasons, Defendants’ motion to dismiss the Florida claim under
Count Three is DENIEI).

6. Hawaii

Defendants argue that the Hawaii Unfair and Deceptive Acts or Trade Practices statute
(“HUDAP”) only “allow[s] suits by consumers who are natural persons with regard to
transactions made primarily for personal or household purposes.” (Forest Br. at 68 n.51). The
statute reads, in relevant part: “No person other than a consumer, the attorney general or the
director of the office of consumer protection may bring an action based upon unfair or deceptive
acts or practices declared unlawful by this section.” Haw. Rev. Stat. § 480-2(d). The preceding
section of the statute defines “consumer” as “a natural person who, primarily for personal,
family, or household purposes, purchases, attempts to purchase, or is solicited to purchase goods
or services or who commits money, property, or services in a personal investment.” Haw. Rev.
Stat. § 480-l.

Sergeants Benevolent Association Health & Welfare Fund is not a natural person. lt is a
trust, incorporated in New York, which reimburses either pharmacies or its members for
purchases of Namenda Additionally, Sergeants Benevolent also does not pay for Namenda
“primarily for personal, family, or household purposes,” regardless of how its member insureds
use Namenda. See Resi‘asis, 2018 WL 5928143, at *7. Therefore, it fails to state a claim under
Rule 12(b)(6) with respect to the l-lUDAP.

Defendants’ motion to dismiss the Hawaii law claim under Count Three is GRANTED.

80

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 81 of 135

7 . Idaho

Defendants first argue that plaintiff has failed to plead deceptive conduct, as required by
the ldaho Consumer Protection Act (“lCPA”). (Forest Br. at 67 n.47.) The lPP responds that the
lCPA confers a right of action based on “unfair” conduct. (IPP Resp. to Gen. Defs. Br. at 17.)
Defendants also argue that the ICPA makes unlawful only specific types of conduct, including
misrepresentations, and does not include antitrust conduct (Gen. Defs. Br. at 40 n.19 (citing lda.
Code § 48-603).) These arguments are treated together.

Like many state consumer protection laws, most of the conducted enumerated in the
lCPA focuses on deceptive, fraudulent, or misleading practices ldaho Code § 48-603.
Nonetheless, there is no firm requirement that a plaintiff show deception since, for example,
“engaging in any unconscionable method, act, or practice in the conduct of trade or commerce”
is expressly contemplated by the Act. lda. Code § 48-603(18); id. § 48-603€. Other courts have
found that plaintiffs may state a claim for anticompetitive conduct, even if that conduct is not
deceptive, under this prong of the lCPA. Iri re New Motor Vehicles Carzaa'fan Exp. Ariti`trust
Litig., 350 F. Supp. 2d 160, 184 (D. Me. 2004).

l\/loreover, the lCPA contains a harmonization provision with the federal FTC Act. ldaho
Code § 48-604(1). And, the Supreme Court of ldaho has held that the lCPA must be “liberally
construed to effect the legislative intent to deter deceptive or unfair trade practices and to
provide relief for consumers exposed to proscribed practices.” fn re W. Acceptance Corp., Inc. ,
788 P.2d 214, 216 (lda. 1990) (emphasis added) (internal quotation omitted). The Court
therefore denies Defendants’ motion to dismiss the lCPA claim.

Defendants next argue that the ICPA requires that the underlying conduct involve a

consumer transaction or conduct that is consumer-oriented (Forest Br. at 67468 n.48 (citing

81

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 82 of 135

Sheei‘ Meral Workers Local 441 Health & Welfare Plarz v. GlctroSmifhKline, p!c, 737 F. Supp. 2d
380, 409 (E.D. Pa. 2010).)

ln Sheet Metal Workers, the court referenced a state court decision, State ex rel. Wasden
v. Dai`cel Chem. lndus., Ltd., 106 P.3d 428, 435 (lda. 2005), which examined the
unconscionability provisions of the ICPA and found that they were “designed to prohibit
unconscionable ‘sales conduct’ that is directed at the consumer.” ]a'. (emphasis added).
Wasden, however, hinged on two factors: whether the alleged price-fixing of sorbates, an
antimicrobial food and animal feed additive, was “sales conduct” for purposes of the lCPA and
whether the defendants had ever sold sorbates to consumers in ldaho. Id. at 430, 43 5 .

Here, by contrast, the Defendants are alleged to have marketed and sold Namenda to
consumers at inflated, anticompetitive prices by, among other things, restricting consumer access
to generic versions of Namenda and announcing the withdrawal of the Namenda lR formulation
directly to consumers Thus, construing the allegations in the light most favorable to the
Plaintiff, l find that the IPP has adequately alleged “consumer conduct” within the meaning of
the statutel See also New Moror Vehicles, 350 F. Supp. 2d at 185 (upholding claim for antitrust
conduct under ICPA).

Defendants’ motion to dismiss is DENIE}).

8. Illinois

Defendants first argue that plaintiffs must allege deception in order to state a claim under
the Illinois Consumer Fraud Act (“ICFA”). (Forest Br. at 67 n.47.) See also Su[li'vari ’s
Wholesale Drug Co., fric. v. Faryl ’s Pharmacy, Iric., 573 N.E.Zd 1370, 1376 (lll. App. Ct. 1991)
(plaintiff’ s “cause of action must stand or fall on whether defendants’ conduct was deceptive”)

(citing Laaghlz`n v. Evariston Hosp., 550 N.E.Zd 986, 993 (lll. 1990)). The IPP argues that it can

82

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 83 of 135

plead its claim under the “unfairness” prong of the ICFA, which is separate from the “deception”
prong. (IPP Resp. to Gen. Defs. Br .at 17.)

At bottom, it is unclear whether Laughlin’s statement that the lCFA’s “reach was to be
limited to conduct that defrauds or deceives consumers or others” was intended to bar all future
claims brought under its “unfairness” prong, or whether its holding was7 instead, restricted to the
price discrimination claims alleged in that particular case. 550 N.E.2d at 993. Subsequent cases
in Illinois imply that “unfairness” has survived Laughlin: “[a] plaintiff may allege that conduct
is unfair under the [l]CFA without alleging that the conduct is deceptive.” Hill v. PS Illinois Tr. ,
856 N.E.2d 560, 568 (lll. Ct. App. 2006). “A deceptive practices claim must meet Rule 9(b)’s
heightened pleading standard, while an unfair practices claim need not because it is not based on
fraud.” Wheeler v. Assurant Speci`alty Prop., 125 F. Supp. 3d 834, 842 (N.D. lll. 2015). lwill
follow the lead of those Illinois courts and decline to dismiss the lPP’s claim as a matter of law
on these grounds

Second, Defendants argue that the lCFA is inapplicable to antitrust conduct. (Forest Br.
at 68 n.49 (citing 8l5 lll. Comp. Stat. 505/2; Laughliri, 550 N.E.2d at 993); Gen. Defs. Br. at 40
n.19.) The IPP responds that the ICFA “should be interpreted in the same manner and to the
same extent as Section 5 of the FTC Act,” which unquestionably includes conduct that violates
the antitrust laws (IPP Resp. to Gen. Defs. Br. at 26 (citing 815 lll. Comp. Stat. 505/2).)

Again, this Court is not persuaded that Laughlirl bars the current claims Latighli'ri held
that price discrimination, which was not actionable under the IAA, was similarly not actionable
under the ICFA. 550 N.E.2d at 993 (“There is no indication that the legislature intended that the
Consumer Fraud Act be an additional antitrust enforcement mechanism.”); accord Butler v.

Jimmy Johrz ’s Franchz`se, LLC, No. 18-cv-0133, 2018 WL 3631577, at *8 (S.D. lll. July 31,

83

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 84 of 135

2018) (“the Illinois Supreme Court has instructed that plaintiffs cannot usc the [ICFA] to get
around the fact that their theory does not fly under the [IAA].”). As a result, Laaghlz'n stands for
the proposition that the lCFA is not a safety net that serves to catch residual anticompetitive
behavior, although it does not speak to whether the ICFA countenances claims that are also
actionable under the IAA.

A subsequent case, Gaebler v. N.M Potash Corp., 676 N.E.2d 228, 230 (Ill. App. Ct.
1996), relied on Laughli'ri to bar claims for anticompetitive conduct that were brought pursuant to
the ICFA only_presumably because plaintiffs had tried to skirt the lAA’s prohibition on indirect
purchaser class actions Ia’. (“[C]lassic antitrust allegations dressed in Consumer Fraud Act
clothing” did not state a claim). However, federal courts in Illinois and the Seventh Circuit have
questioned whether Gael)ler, which interprets Laughlin as preventing the ICFA nom ever being
a remedy for anticompetitive conduct, states the law too broadly. Si'egel v. Shell Oz`l Co., 480 F.
Supp. 2d 1034, 1049 n.12 (N.D. lll. 2007) (noting that no other Illinois appellate courts have
interpreted Laughli'n in this manner). And, consistent with both Laughli`n and Gaebler, other
federal courts have held that “[i]t remains possible . . . that an unfair practice might be covered
by both the antitrust law and the Consumer Fraud Act.” Barson v. Li`ve Nati`ori Eritm ’z‘, Irzc. , 746
F.3d 827, 831 (7th Cir. 2014). The Court finds these recent cases, as well as the lack of
subsequent appellate case law in lllinois, persuasive on the question of whether Gaebler bars
recovery for anticompetitive conduct under the ICFA.

Third, Defendants argue that the ICFA bars class actions (Gen. Defs. Br. at 39, n.18;
Forest Br. at 68, n.53). However, they fail to cite to any provision of the ICFA that does so.
lnstead, they cite to the IAA, which does not purport to apply to other statutes 740 lll. Comp.

Stat. § 10/7(2) (“no person shall be authorized to maintain a class action . . . for indirect

84

Case 1:15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 85 of 135

purchasers asserting claims under this Act”) (emphasis added). in the absence of any arguments,
case law, or citations to the consumer fraud statute, the Court finds that this argument does not
provide sufficient grounds for dismissing the ICFA claim.

Finally, Defendants argue that the ICFA requires plaintiffs to allege a consumer
transaction or conduct that is consumer-oriented (Forest Br. at 67-68, n.48 (citing lll. Comp.
Stat. 505/10a(a)).) But that section reads, in relevant part, “Proof of a public injury, a pattern, or
an effect on consumers and the public interest generally shall be required in order to state a cause
of action under this Section against a party defendant who is a new vehicle dealer or used
vehicle dealer within the meaning ofChapter 5 of the Illinois Vehicle Coa’e or who is the holder
of a retail installment contract within the meaning of Section 2. 12 of the Motor Vehicle Retail
Install)nent Sales Act.” lll. Comp. Stat 505/10a(a) (emphasis added). By its tenns, the statute is
inapplicable to the case at bar.

Defendants’ motion to dismiss the Illinois claim under Count Three is BENIEI).

9. Kansas

Defendants argue that the IPP has failed to allege consumer deception in satisfaction of
the elements of the Kansas Consumer Protection Act (“KCPA”). (Forest Br. at 67 n.47.) The
IPP responds generally that it brings its claims pursuant to the “unconscionable” prong of the
state consumer protection laws. (IPP Resp. to Gen. Defs. Br. at i'l.)

The Court agrees with Defendants’ interpretation of the statute. The KCPA is intended to
“protect consumers from suppliers who commit deceptive and unconscionable practices.” Kan.
Stat. § 50-623; see also ici. §§ 50~626, 50-627._ As with other state laws, the enumerated offenses
under the statute focus overwhelmingly on deceptive or fraudulent acts. Unlike other states,
however, Kansas courts have spoken more uniformly to the issue of whether the

“unconscionability” prong of the statute also requires a showing of deception: “ln order to

85

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 86 of 135

render the contract between the parties unconscionable, there must be some element of deceptive
bargaining conduct present as well as unequal bargaining power.” Cornelison v. Denison State
Bank, 315 P.3d 278 (Kan. Ct. App. 2014) (citing Willman v. Ewen, 230 Kan. 262, 266, 634 P.2d
1061 (1981)); see also State ex rel Stovall v. ConfiMeal. corn, L.L.C., 272 Kan. 1313, 1321, 38
P.3d 707, 713 (2002) (same). And, unlike courts in, for example, lllinois, courts in Kansas have
not affirmatively excused a plaintiff proceeding with a claim for unconscionability from
satisfying the heightened pleading requirements for claims grounded in fraud. Compare
Wheeler, 125 F. Supp. 3d at 842, supra

Because the lPP cites no cases in support of its arguments, and cites one in support of
Defendants’, the KCPA claim is I}ISl\/[ISSED.24

10. Maine

Defendants argue that the Maine Unfair Trade Practices Act (“MUTPA”) provides a
cause of action only for persons who purchase goods “primarily for personal, family, or
household purposes.” (Forest Br. at 68 n.51.) The statute provides a remedy to, in relevant part
“[a]ny person who purchases or leases goods, services or property, real or personal, primarily for
personal, family or household purposes and thereby suffers any loss of money or property, real
or persona .” Me. Rev. Stat. tit. 5, § 213(1).

For the reasons discussed above, the Court finds that Sergeants Benevolent, an insurer,
has not purchased or paid for Namenda “primarily for personal, family, or household purposes.”

See Restasis, 2018 WL 5928143, at *7. lt has paid for the drug because it is an insurer and has a

 

24 Defendants also argue that the KCPA bars class actions (Gen. Defs. Br. at 39 n. l 8; Forest Br. at 68 n.53);
that the statute requires plaintiffs to allege a consumer transaction or conduct that is consumer~oriented (Forest Br. at
67~68 n.48); that the statute is inapplicable to antitrust conduct (Gen. Defs. Br. at 40; Forest Br. at 68 n.49); and
that the statute only allows suits by consumers who are natural persons with regard to transactions made primarily
for personal or household purposes (F crest Br. at 68 n.51). However, because the Court dismisses the KCPA claim
on the grounds that it is inapplicable to antitrust conduct, it does not reach these arguments

86

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 87 of 135

contractual duty to reimburse its members for their purchases Therefore, it fails to state a claim
under Rule 12(b)(6).

Defendants’ motion to dismiss is GRAl\l'l`]ilD.25

11. Massachusetts

in order to bring a claim under Massachusetts’ state consumer protection law, Defendants
argue that the IPP must allege primarily intrastate conduct. (Forest Br. at 68 n.50; Gen. Defs. Br.
at 41 n.20.) Defendants do not cite any case law for this proposition, although they do cite Mass.
Laws ch. 93A, § 1, which defines “trade” and “cornmerce” to include “trade or commerce
directly or indirectly affecting the people of this commonwealth.” Icl. The IPP responds that the
Complaint alleges intrastate effects and that, as a matter of law, a nationwide antitrust class
action satisfies “intrastate” pleading requirements (IPP Resp. to Gen. Defs. Br. at 32.)

On its own, the “affecting people of this commonwealth” language does not persuade the
Court that this claim should be dismissed, particularly as the lPP has alleged sales of Namenda
IR and Namenda XR affecting consumers and third party payers across the country, including in
Massachusetts.

lt is true that an earlier version of the Massachusetts statute contained an exemption for
defendants “of whose gross revenue at least twenty per cent is derived from transactions in
interstate commerce,” as well as for defendants who met certain other criteria. See Dodd v.
Cominercial Union Ins. Co., 365 N.E.2d 802, 808 (l\/lass. 1977). However, the statute no longer

carves out such defendants Rather, the current version of that provision now states, in relevant

 

25 Defendants also argue that the MUTPA requires a showing of consumer deception (Forest Br. at 67 n.4'l .)
However, because the Court dismisses the MUPTA claim on the grounds that Sergeants Benevolent has failed to
state a claim based on purchases made “prirnarily for personal, family, or household purposes,” it does not reach
these arguments

87

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 88 of 135

part, “For the purpose of this section, the burden of proving exemptions from the provisions of
this chapter shall be upon the person claiming the exemptions.” Mass. Laws ch. 93A, § 3.

Next, Defendants argue that G.L. c. 93A does not allow for class actions or indirect
purchaser actions Ciarcii, 762 N.E.2d at 314, is squarely on point: it holds that both class
actions and indirect purchaser actions are permitted under Massachusetts’ consumer protection
law. Ia'.

Finally, Defendants argue in their supplemental briefing that the IPP has not satisfied the
pre-filing notice requirement under chapter 93A. (Gen. Defs. Suppl. Br. at 13 (citing Mass. Gen.
Laws ch. 93A, § 9(3).) Like Alabama’s consumer protection statute, the pre-suit notice
provisions of chapter 93A do not apply if “the prospective respondent does not maintain a place
of business or does not keep assets within the commonwealth.” Ia'. Defendants do not argue,
and nothing in the CAC alleges, that they maintain a place of business or keep assets in
Massachusetts. (See CAC 1111 16-3 0.) Moreover, nothing in § 9(3) suggests that a Massachusetts
court would dismiss an action under Chapter 93A if a plaintiff failed to comply with this
provision Like the Alabama statute, the provision appears to operate like a Rule 68 offer of
judgment, capping damages for defendants who make settlement offers in good faith.

Defendants’ motion to dismiss the Massachusetts law claim under Count Three is
DENIEI).

12. Michigan

Defendants first argue that the IPP is required to allege consumer deception to plead a
claim under the Michigan Consumer Protection Act (“MCPA”). (Forest Br. at 67 n.47.) The IPP
argues that it can base its claim on “unfair” practices (IPP Resp. to Gen. Defs. Br. at 17.)

The IPP is correct “The MCPA is broader than common law torts of fraud inasmuch as

it prohibits ‘not only ‘deceptive’ business practices but also those which are ‘unfair’ and

88

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 89 of 135

‘unconscionable.”” Game On Ventures, lnc. v. Gen. RVCtr., lnc., 587 F. Supp. 2d 831, 839
(E.D. Mich. 2008) (citing Mayhall v. A.H. Ponal Co., 341 N.W.2d 268, 270 (Mich. Ct. App.
1983)). The Court finds that the IPP has adequately alleged conduct falling under
§ 445.903(2)#“Charging the consumer a price that is grossly in excess of the price at which
similar property or services are sold.” (Compare CAC 11213). Therefore, Defendants’ first
argument fails

Defendant next argues that the IPP fails to plead a consumer transaction or conduct that is
consumer-oriented (Forest Br. at 67468, n.48 (citing Sheet Metal Workers, 737 F. Supp. 2d at
412).) Sheet Metal Workers, however, dismissed the plaintiffs’ MCPA claim in a sham patent
litigation case because plaintiffs had not “alleged that [defendant] had an intent to deceive
consumers and because their actions [did] not fall within any of the enumerated prohibited
practices listed in section 445.901 [sic].” Ia'. The facts of Sheet Metal Workers are readily
distinguishable, particularly as the IPP has adequately alleged “unfair” conduct under an
enumerated provision of the statute.

Third, Defendants argue that the MCPA is inapplicable to antitrust conduct because it
only applies to “specific types of conduct,” such as misrepresentations (Gen. Defs. Br. at 40
n.19 (citing l\/Iich. Comp. Laws § 445.903)‘, Forest Br. at 68 n.49.) The IPP opposes this
argument on the basis that the MCPA is “modeled after the FTC Act and extend[s] to prohibit
unfair methods of competition including monopolistic conduct.” (IPP Resp. to Gen. Defs. Br. at
26.)

The IPP is correct. The MCPA does contain harmonization language: it enables injured
persons to bring a class action caused by “a method, act7 or practice in trade or commerce

declared by a circuit court of appeals or the supreme court of the United States to be an unfair or

89

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 90 of 135

deceptive act or practice within the meaning of section S(a){l) of the Federal Trade Comrnission
Act.” Mich. Compiled Laws § 445 .91 1(3)(0). Moreover, federal courts have sustained causes of
action under the MCPA for antitrust conduct. FTC v. Mylan Labs., ]nc., 62 F. Supp. 2d 25, 48
(D.D.C. 1999).
Defendants’ motion to dismiss is DENIED.
13. Missouri

Defendants argue that the lPP fails to adequately plead a consumer transaction or conduct
that is consumer-oriented under the Missouri Merchandising Practices Act (“Ml\iPA”). (Forest
Br. at 67468, n.48 (citing Mo. Rev. Stat. § 407.020(1).)

The Court is not convinced that the provision of the MMPA cited by Defendants contains
such a requirement “The act, use or employment by any person of any deception, fraud, false
pretense, false promise, misrepresentation, unfair practice or the concealment, suppression, or
omission of any material fact in connection with the sale or advertisement of any merchandise in
trade or commerce . . . in or from the state of l\/lissouri, is declared to be an unlawful practice.”
Mo. Rev. Stat. § 407.020(1). “Trade or commerce,” in turn, is defined as “the advertising,
offering for sale, sale, or distribution, or any combination thereof, of any services and any
property, tangible or intangible, real, personal, or mixed, and any other article, commodity, or
thing of value wherever situated.” ]cl. § 407.010(7).

Because Defendants have cited no authority commensurate with the proposition that
Missouri restricts recovery under the MMPA to consumer-oriented conduct not covered by the
IPP Complaint, their motion to dismiss the Missouri claim under Count Three is DENIED.

14. Montana
Defendants argue that the Montana Unfair Trade Practices and Consumer Protection Act

(“MUTPCPA”) only “allow[s] suits by consumers who are natural persons with regards [sic] to

90

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 91 of 135

transactions made primarily for personal or household purposes.” (Forest Br. at 68, n.51 (citing
Monr. sur § 30-14-102).)

The MUTPCPA enables a “consumer” to bring an action for damages, Mont. Stat. § 30-
14-133(1), and defines “consumer” as “a person who purchases or leases goods, services, real
property, or information primarily for personal, family, or household purposes,” ici. § 30»14-
102(1).

As 1 have held with respect to other state laws containing this requirement, l find that
Sergeants Benevolent has failed to state a claim under the MUTPCPA because it did not
purchase Namenda “primarily for personal, family, or household purposes” See Restasis, 2018
WL 5928143, at *7.

Defendants’ motion to dismiss is, therefore, (}Ri§tl\l']_`]ill).26

15. Nebraska

Defendants argue that the IPP fails to adequately plead a consumer transaction or conduct
that is consumer-oriented under the Nebraska Consumer Protection Act (“NCPA”). (Forest Br.
at 67~“68 n.48 (citing Neb. Rev. Stat. § 59-1601).) As with their claim under Missouri law,
Defendants have cited no authority commensurate with the proposition that the NCPA restricts
recovery to “consurner-oriented” conductor that such conduct not covered by the IPP Complaint
Section 59-1601 of the NCPA is broad, with no indications that recovery is restricted to certain
types of conduct: “person” is defined to include trusts,” icl. § 59-1601(1), and “trade and
commerce” is defined to mean, in relevant part, “any commerce directly or indirectly affecting

the people of the State ofl\lebraska,” icil § 59-1601(2).

 

26 Defendants also argue that the MU”[PCPA does not permit class actions (Forest Br. at 68 n.53.) However,
because the Court dismisses the MUTPCPA claim on the grounds that Sergeants Benevolent has failed to state a
claim based on purchases made “primarily for personal, family, or household purposes,” it does not reach these
arguments

91

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 92 of 135

As a result, Defendants’ motion to dismiss the Nebraska claim under Count Three is
DENIED.

16. Nevada

Defendants argue that the Nevada Deceptive Trade Practices Act (“NDTPA”) requires
the IPP to allege deceptive conduct. (F crest Br. at 67 n.47.) The lPP argues that it has limited its
claims to the “unfair methods” and “unfair trade practices” prongs of the statute (IPP Resp. to
Gen. Defs. Br. at 17.)

The NDTPA enumerates deceptive trade practices at sections 598.015 through 598.025 of
the statute. Section 598.0923 of the statute makes it a violation to “knowingly . . . violate a state
or federal statute or regulation relating to the sale or lease of goods or services.” Nev. Rev. Stat.
§ 598.0923(3). This Court adopts the reasoning in E]j”e)cor, 2018 WL 4466050, at "“20, which
found that a plaintiff could state a claim under this section of the NDTPA where the claims were
“predicated on allegations of anticompetitive conduct, which are considered prohibited acts
under Nev. Rev. Stat. § 598A.060.” Ia’.

Defendants next argue that the Nevada Deceptive Trade Practices Act (“NDTPA”)
confers a right of action only to elderly or disabled persons (Gen. Defs. Br. at 40 (citing Nev.
Rev. Stat. § 598.0977); see also Forest Br. at 68 n. 52.) Because the IPP, “a New York trust, is
not an elderly or disabled person located in Nevada,” it cannot bring a claim. (Gen. Defs. Br. at
40.)

l agree with the IPP that private relief in the statute is not so limited. As the IPP
persuasively argues, Nev. Rev. Stat. § 41 .600 operates to provide a right of action to “any person
who is a victim of consumer fraud.” (lPP Resp. to Gen. Defs. Br. at 31 (citing Nev. Rev. Stat.

§ 41 .600; Sonthern Serv. Corp. v. Excel Blc'lg. Servs., Inc., 617 F. Supp. 2d 1097, 1099 (D. Nev.

2007)).) The statute defines “consumer frau ” to encompass acts that violate the NDTPA. See
92

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 93 of 135

Nev. Rev. Stat. § 41 .600(2)(e) (“‘consumer fraud’ means . . . a deceptive trade practice as
defined in NRS 598.0915 to 598.0925, inclusive”). lnSouthern Serv. Corp., 617 F. Supp. 2d at
1100, moreover, the U.S. District Court for the District of Nevada found that “person,” as used in
Nev. Rev, Stat. § 41.600, could include a corporate competitor, which indicates that private relief
under the statute is not restricted to elderly or disabled persons The fact that the law makes
special provision for the elderly and disabled does not mean that others are not covered
elsewhere in the statutel

Other federal district courts to examine this issue are in accord and have not restricted
NDTPA claims to elderly or disabled plaintiffs DDA VP, 903 F. Supp. 2d at 227; Domestic
Drywall, 2016 WL 3769680, at *10.

Defendants’ motion to dismiss the Nevada law claim under Count Three is DENIED.

17. New Hampshire

Defendants argue that the New Hampshire Consumer Protection Act (“NHCPA”) only
applies when the underlying conduct is primarily intrastate (Forest Br. at 68 n.50; Gen. Defs.
Br. at 40-41 n.20). Defendants cite to the provision of the statute that deems unlawful “any
unfair method of competition . . . in the conduct of any trade or commerce within this state.”
N.H. Rev. Stat. § 358-A:2. The IPP alleges it has met this requirement, both with respect to its
Complaint and as a matter of nationwide class action law. (lPP Resp.- to Gen. Defs. Br. at 32.)

Without more, the Court is not persuaded that the “within this state” language in the
statute requires dismissal of the claim. “[C]ourts interpreting New Hampshire’s consumer
protection law disagree as to whether a nationwide scheme in which the plaintiffs pay a higher
price in the state is sufficient to satisfy the statute’s requirement.” fn re Ductile Iron Pipe
Fittings (DLPF) Inalirect Parchaser Antitrust Litig., No. l2-cv-169, 2013 WL 5503308, at *22

(D.N.J. Oct. 2, 2013) (collecting cases). However, based on the language of the statute, this
93

Case 1:15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 94 of 135

Court agrees with those cases that have held that sales of the offending goods into New
Hampshire alleges sufficient intrastate conduct to satisfy the NHCPA. DDA VP, 903 F. Supp. 2d
at 231.

Defendants’ motion to dismiss the New Hampshire claim is, therefore, DENIED.

18. New Mexico

Defendants first argue that the New Mexico Unfair Practices Act (“NMUPA”) requires
plaintiffs to allege deceptive conduct. (Forest Br. at 67, n.47). The IPP says that the NMUPA
also covers unfair or unconscionable conduct. (IPP Resp. to Gen. Defs. Br. at 17.)

The lPP has the better reading of the NMUPA. In addition to deceptive conduct, the
NMUPA also makes unlawful “unconscionable trade practices,” which include those that
“result[] in a gross disparity between the value received by a person and the price paid.” N.M.
Stat. § 57-12~2(E)(2); (compare CAC 11 213). Federal courts have permitted price-fixing claims,
Which typically do not require alleging deception, to proceed under this provision fn re Lz'p.iror
Antil‘rztsr‘ Lil‘ig., No. l2-cv-2389, 2018 WL 4006752, at *20 (D.N.J. Aug. 21, 2018); Domesl‘ic
Drywall, 2016 WL 3769680, at *8. Although this is not a price-fixing case, the Court is
persuaded by these cases that hold that a plaintiff need not allege consumer deception In
addition, and for the same reasons, the Court also rejects Defendants’ argument that the NMUPA
does not provide a remedy for antitrust conduct. (Forest Br. at 68, n.49; Gen. Defs. Br. at 40
n. 19.)

Defendants next argue that the IPP fails to adequately plead a consumer transaction or
conduct that is consumer-oriented under the NMUPA. (Forest Br. at 67-68 n.48 (citing N.M.
Stat. §§ 57-12~2-3).)

As with their claim under Missouri and Nebraska law, however, Defendants have cited

no authority commensurate with the proposition that the NCPA restricts recovery to “consumer-

94

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 95 of 135

oriented” conduct or that such conduct not covered by the IPP Complaint Section 57-12-3 of
the NMUPA states: “Unfair or deceptive trade practices and unconscionable trade practices in
the conduct of any trade or commerce are unlawful.” Section 957-12-2, in turn, defines “trade or
commerce” very broadly, including “the advertising, offering for sale or distribution of any
services and any property and any other article, commodity or thing of value, including any trade
or commerce directly or indirectly affecting the people of this state.” N.l\/l. Stat. § 57-12-2(€).

Defendants’ motion to dismiss is DENIED.

19. New York

Defendants move to dismiss the lPP’s claim under section 349 of New York’s General
Business Law (“NYGBL”) for failure to plead deceptive conduct. (Forest Br. at 67 n.47.) The
IPP argues that it is not required to plead deceptive conduct to recover under the statute and that
allegations of “unfair” conduct suffice (IPP Resp. to Gen.'Defs. Br. at 17.)

The Court agrees with Defendants. Section 349 of the NYGBL does not contain an
“unfair” or “unconscionable” practices prong, and therefore a plaintiff must plead consumer
fraud or deception in order to bring a claim. ln addition, while antitrust conduct is actionable
under section 349, plaintiffs still must allege deception to state a claim. See Dig. Music, 812 F.
Supp. 2d at 410 (analyzing New York cases); see also 7 von Kalinowski, Sullivan, & McGuirl,
supra, § 132.07. Even cases cited by the IPP hold that any plaintiff who brings a claim under
section 349 must allege deceptive conduct in its Complaint See, e.g., fn re Processed Egg
Procls. Antitmst Lz`tz`g. , 851 F. Supp. 2d 867, 907 (E.D. Pa. 2012) (dismissing claim for failure to
allege deception as the basis for injury) (citing Stutman v. Chem. Bank, 731 N.E.2d 608, 611~12

(N.Y. 2000)).

95

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 96 of 135

As a result, Defendants’ motion to dismiss the New Yorl< claim is GRANTE]).27
20. North Carolina
Defendants ask this Court to dismiss the IPP’s claim under the North Carolina Unfair and
Deceptive Trade Practices Act (“NCUDTPA”) because it has failed to allege conduct that is
primarily intrastatel (F crest Br. at 68 n.50; Gen. Defs. Br. at 41 n.20 (both citing N.C. Gen. Stat.
§ 75-1.1).) However, nothing in the section of the statute cited by Defendants indicates that a
claim may be brought pursuant to the NCUDTPA only if the conduct is “primarily intrastate.”
See N.C. Gen. Stat. § 75-1.1.
Second, Defendants argue that the NCUDTPA only permits actions by natural persons
with regard to transactions made primarily for personal or household purposes (Forest Br. at 68
n.51 (citing N.C. Gen. Stat. 75.1~1).) Again, nothing in the cited section indicates that a claim
would be restricted to natural persons or to transactions made primarily for personal or
household purposes In fact, “commerce” is expressly defined to “include[] all business
activities, however denominated,” and exempts only “professional services rendered by a
member cfa learned profession.” N.C. Gen. Stat. § 75-1.l(b).
Defendants’ motion to dismiss is DENIED.
21. Rhode lsland
Defendants argue that the Rhode lsland Deceptive Trade Practices Act (“RIDTPA”)
limits relief to “[a]ny person who purchases or leases goods or services primarily for personal,

family, or household purposes.” R.l. Gen. Laws § 6-13.1-5.2(a); (see also Forest Br. at 68 n.Sl).

 

27 Defendants also argue that NYGBL § 349 requires a plaintiff to allege a consumer transaction or conduct
that is consumer-oriented, (F crest Br. at 67~68 n.48), and that the statute covers only conduct that is primarily
intrastate, (Forest Br. at 68 n.50; Gen. Defs. Br. at 40-41 n.20). However, because the Court dismisses the NYGBL
§ 349 claim for failure to plead deceptive or fraudulent conduct, it does not reach these arguments

96

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 97 of 135

As discussed in previous sections, Sergeants Benevolent fails to state a claim under the
the RIDTPA because it did not purchase Namenda “primarily for personal, family, or household
purposes.” See Restasis, 2018 WL 5928143, at *7.

Defendants’ motion to dismiss is, therefore, GRANTED.Z$.

22. Tennessee

Defendants argue that the TCPA is inapplicable to antitrust conduct. (Forest Br. at 68
n.49', Gen Defs. Br. at 40 n.l9 (citing Tenn. Code § 47-18-104(b)).) There appears to be a split
among Tennessee’s intermediate courts with respect to this question. Some courts have held
expressly that “the TCPA does not apply to ann-competitive conduct.” Bennert v. Visa U.S.A.
Inc., 198 S.W.3d 747, 755 (Tenn. Ct. App. 2006). Others have concluded that anticompetitive
conduct is an “unfair” practice covered by the TCPA. Blake v. Abbon‘ Labs., No. 03A01»9509-
cv-00307, 1996 WL 134947, at *5-»*7 (Tenn. Ct. App. Mar. 27, 1996).

More recent decisions in Tennessee, including Bennett, have reasoned that, by not
incorporating the “unfair methods of competition” language from the federal FTC Act into
Tennessee’s “little F'I`C” Act, the Tennessee legislature intended to prohibit recovery for
anticompetitive conduct under the TCPA. Bennett, 198 S.W.3d at 754~55; see also Sherwood v.
Microsoj‘ Corp., No. M2000-1850-COA-R9-CV, 2003 WL 21780975, at *31-*33 (Ten. Ct.
App. July 31, 2003); Duke v. Browning-Ferrfs Indus. of T enn., Inc., No. W2005-l46~COA~R3-
CV, 2006 WL 1491547, at *8 (Tenn. Ct. App. May 31, 2006). Instead, the legislature intended
that consumers injured by such conduct would have an exclusive remedy under the state antitrust

statute, the Tennessee Trade Practices Act. Sherwood, 2003 WL 21780975, at *33. Blake, by

 

23 Defendants also argue that the RIDTPA requires a showing of consumer deception, (Forest Br. at 67 n.47),
and is inapplicable to antitrust conduct, (Forest Br. at 68 n.49). However, because the Court dismisses the RlDTPA
claim on the grounds that Sergeants Benevolent has failed to state a claim based on purchases made “prirnarily for
personal, family, or household purposes,” it does not reach these arguments

97

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 98 of 135

comparison, did not analyze the legislative history of the TCPA or its incongruities with the
federal FTC Act, instead relying on the statutory mandate that it be “liberally constiued.” 1996
WL 134947, at *6-*7.

Lil<e other federal courts to review this issue, l find that the more recent opinions of the
Tennessee Court of Appeals, such as Bennerr and Sherwood, both persuasive in their own right,
as well as indicative of how the Tennessee Supreme Court would likely rule on this question
See Relajen, 221 F.R.D. at 284; fn re Photochromz'c Lens Anrz`trusr Lr`tz'g., No. 10-md-2173, 2011
WL 4914997, at *4 & n.l4 (Oct. 14, 2011).

Therefore, Defendants’ motion to dismiss the Tennessee claim under Count Three is
GRANTED.29

23. Utah

Defendants first argue that the Utah Consumer Sales Practices Act (“UCSPA”) requires
the IPP to plead deceptive conduct. (Forest Br. at 67 n.47.) The IPP argues that a plaintiff may
state a claim under the UCSPA for “unfair” acts or practices that are not inherently deceptive.
(lPP Resp. to Gen. Defs. Br. at 17.)

The Court agrees with the lPP. The UCSPA expressly allows a plaintiff to plead
“unconscionable” conduct as the basis of its claim, and that this does not require a showing of
fraud or deception See Utah Code § 13-11-5; see also New rl/Iotor Vehicles, 350 F. Supp. 2d
at 205; Gallegos v. LVNVFzmding LLC, 169 F. Supp. 3d 1235, 1245 (D. Utah 2016)

(considering separately claims for deceptive and unconscionable acts).

 

29 Defendants also argue that the TCPA requires a showing of consumer deception (F crest Br. at 67 n.47) and
that the statute does not permit class actions (Forest Br. at 68 n.53; Gen. Defs. Br. 39 n.18.) However, because the
Court dismisses the TCPA claim as inapplicable to antitrust conduct, it does not reach these arguments

98

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 99 of 135

Defendants next argue that the UCSPA is inapplicable to antitrust conduct because
anticompetitive conduct is not enumerated within the statute’s list of “deceptive practices.”
(Forest Br. at 68 n.49', Gen. Defs. Br. at 40 n.19 (citing Utah Code § 13~11»4).) The IPP
responds that the UCSPA contains a harmonization provision with the FTC Act, giving it a broad
reach. (IPP Resp. to Gen. Defs. Br. at 26.)

First, the list of deceptive practices in the statute is not exclusive, by its own terms Utah
Code § 13~11-4(2). Second, Defendants cite to the “deceptive act or practice” provision of the
UCSPA, whereas the IPP has stated that it brings all claims under Count Three pursuant to the
“unfair” or “unconscionable” practices prongs of the relevant statutes I-lere, the relevant
provision is not section 13-11-4 but instead section 13-11-5. Finaily, other federal district courts
have found that allegations of anticompetitive conduct, when brought pursuant to the
“unconscionability” provision of the UCSPA, can survive a motion to dismiss New Motor
Vehicles, 350 F. Supp. 2d at 205; Aftermarker. Filters, 2009 WL 3754041, at *9. Therefore, the
Court declines to dismiss the UCSPA claim on this ground.

Defendants next move to dismiss the UCSPA claim because it applies only to natural
persons making purchases for personal or household purposes (F crest Br. at 68 n.51 (citing
Utah Code §§ 13-1 1-3(2)(a), 13-11-19.)

The Court disagrees that the UCSPA clearly restricts recovery in this manner Utah Code
§ 13-11-5 states, “An unconscionable act or practice by a supplier in connection with a consumer
transaction violates this act, whether it occurs before, during, or after the transaction.” Id. § 13-
11-5 (emphasis added). Utah Code § 13-11-19, which provides a private cause of action, permits
a °‘consumer who suffers loss as a result of a violation of this chapter” to recover actual damages

Id. § 13-11-19(2) (emphasis added). The statute defines “consumer transaction” in Section 13-

99

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 100 of 135

11-3(2) but does not anywhere define “consumer.” That subsection reads, in relevant part:
“‘Consumer transaction’ means a sale . . . or other . . . transfer or disposition of goods . . . , to, or
apparently ro, a person for . . . primarily personal, family, or household purposes.” Utah Code §
13-11-3(2)(a) (emphasis added). “Person,” moreover, expressly includes a “corporation, . . .
trnsz‘, partnership, association, . . . or any other legal entity.” Id. § 13~11-3(5) (emphasis added).

On its face, the definition of “consurner transaction” appears to contemplate sales of
goods to-among other entities~corporations and trusts for their “personal,” “family,” or
“household” purposes This, of course, is possible only through an entity’s members employees
or customers which is consistent with the lPP’s allegations in its Complaint

The Court is not aware of any case law that would prohibit recovery by the IPP for failure
to state a claim on the basis of these statutory provisions The Court is aware of only one case,
from the District of Utah, that purports to interpret “consumer” for purposes of subsection 13~11-
l9. leon Healrh & Firness, [nc. v. ConsumerAjFairs.com, No. 16-cv-l68, 2018 WL 1183372, at
*5 (D. Utah Mar. 6, 2018), motion to certz'jj) appeal denied, 2018 WL 2122855 (D. Utah May 8,
2018). The court in that case reasoned that the plaintiff`, whose products were reviewed on
Defendant’s website, did not have a cause of action under the UCSPA because the plaintiff did
“not allege or argue that it is a consumer harmed by Defendants’ conduct.” [d. The facts of the
lP Action are clearly distinguishable however, because Sergeants Benevolent alleges that,
through its own reimbursements or payments for branded Namenda, it grossly overpaid for the
product relative to its value. (CAC 11213.) ln addition, at least one federal court has allowed a
corporation, which that a competitor engaged in false consumer advertising in the course of

consumer transactions to recover under the UCSPA. See Derma Pen, LLC v. 4Everl’onng Ltd.,

100

Case 1:15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 101 of 135

No. 13-cv-00729, 2017 WL 2258362, at * 15 (D. Utah May 22, 2017), aff’d, 736 F. App’x 741
(lOth Cir. 2018).

ln addition, unlike other consumer protection statutes reviewed by this Court, the UCSPA
contemplates sales made both “to” and “apparently to” a person for personal, family, or
household purposes Utah Code § 13-11-3(2)(a). The Court is not aware of any Utah case that
interprets this language, and the distinction is not clear from the legislative history. The
“apparently to” language was inserted as part of S.B. 75, which expanded the definition of
“consumer transaction” related to identity fraud. 2000 Utah Las Ch. 57 (West) (S.B. 75)
(“‘Consumer transaction’ . . . incliici[es] the use or misuse of personal ideniijj)ing information of
any person in relation to a consumer transaction ro, or apparently ro, a person for primarily
personal, family, or household purposes.”). Later, the identity fraud language was stripped from
the definition, but the phrase “apparently to” was retained. 2004 Utah Laws Ch. 55 (H.B. 195).
Construing the allegations in the Complaint in the light most favorable to the IPP, however, the
Court finds that sales of Namenda were made either to or “apparently to” consumers primarily
for their personal, family, or household purposes Therefore, the Complaint states a claim.

Finally, Defendants argue that class actions are not permissible under the UCSPA.
(Forest Br. at 68 n.53; Gen. Defs. Br. at 39 n.18 (citing Utah Code § 13-11~19(2)).) The UCSPA
states, in relevant part: “A consumer who suffers loss as a result of a violation of this chapter
may recover, but not in a class action, actual damages[.]” Utah Code § 13-11~19(2).

However, another paragraph of the same section permits a consumer to bring a class
action for actual damages provided certain preconditions are satisfied Utah Code § 13-11-
19(4)(a); see also Miller v. Basic Research, LLC, 285 F.R.D. 647, 654-55 (D. Utah 2010).

Specifically, class plaintiffs proceeding under the UCSPA must allege that the specific action

101

Case 1:15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 102 of 135

was declared unlawful pursuant to an administrative rule, a court order, or (in limited cases) a
consent judgment before the consumer transactions on which the action was based occurred. Ici.

Courts that have examined the class action damages bar under the UCSPA have tended to
defer the question of whether an action meets the statutory prerequisites until later stages of the
case See, e.g. , fn re General Morors LLC Ignil‘z'on Swiz‘ch Lz'rig. , Nos. 14-md-2543, l4-mc-2543,
2018 WL 4351892, at *46 n.63 (S.D.N.Y. Sept. 12, 2018) (“The Court defers to another day
whether the provision” that limits damages under the UCSPA “applies here.”); fn re Volr'cswagen
“Clean Diesel ” Mkrg., Sales Practices & Prods. Liability Li'rig., MDL No. 2672, 2018 WL
4777134, at *284*29 (N.D. Cal. Oct. 3, 2018) (“The Court will not make these determinations at
this stage.”).

The Court agrees that this issue is more appropriately handled following discovery, when
the parties can address (i) if the statutory prerequisites have been met with respect to the conduct
and particular transactions alleged and, (ii) in the alternative whether the need to make this
individualized determination in Utah would defeat predominance

Defendants’ motion to dismiss the UCSPA claim is DENIED.

24. Vermont

Defendants move to dismiss the Vermont Consumer Protection Act (“VCPA”) because it
permits only claims brought by natural persons making purchases for personal or household
purposes (Forest Br. at 68 n.51 (citing Vt. Stat. tit 9 § 246l(b).)

This cited provision restricts recovery to a “consumer,” Vt. Stat. tit. 9 § 2461(b).
“Consumer,” in turn, is defined as “any person who purchases leases, contracts for, or otherwise
agrees to pay consideration for goods or services norfor resale in the ordinary course of his or
her trade or business but for his or her use or benefit or the use or benefit of a member of his or

her household, or in connection With the operation of his or her household . . . , or a person who

102

Case 1:15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 103 of 135

purchases, leases, contracts for, or otherwise agrees to pay consideration for goods or services
not for resale in the ordinary course ofhis or her trade or business but for the use or benefit of
his or her business or in connection with the operation of his or her business.” Vt. Stat. tit. 9, §
2451a(a) (emphasis added).

As discussed in preceding sections, Sergeants Benevolent cannot state a claim under this
statute by alleging that it reimbursed for Namenda on behalf of its insured members See
Restdsfs, 2018 WL 5928143, at *7. The language of the statute clearly restricts the term
“consumer” to end users of the product

Therefore, Defendants’ motion to dismiss the VCPA claim is GRANTED.

25. West Virginia

Defendants argue for the first time in their supplemental briefing that the lPP’s claim
under the West Virginia Consumer Credit and Protection Act (“WVCCPA”) must be dismissed
because the IPP has not satisfied the statutory pre-filing notice requirement (Gen. Defs. Suppl.
Br. at 13 (citing W. Va. Code § 46A-6-106(c).) That provision reads, in relevant part: “[N]o
action, counterclaim, cross-claim or third-party claim may be brought pursuant to the provisions
of this section until the person has informed the seller or lessor in writing and by certified mail,
return receipt requested, of the alleged violation and provided the seller or lessor twenty days
from receipt of the notice of violation but ten days in the case a cause of action has already been
filed to make a cure offer.” W. Va. Code § 46A-6-106(c).

Unlike the similar pre-suit notice requirement under the Hawaii Antitrust Act, the state
court remedy for noncompliance with the WVCCPA’s pre-filing notice requirement appears to
be dismissal of the claim. Harrison v. Porsche Cars Noth Ain., Inc., No. 15-0381, 2016 WL
1455864, at *3 (W. Va. Apr. 12, 2016) (unpublished opinion) (dismissing claim for failure to

comply with pre-suit notice provisions).

103

Case 1:15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 104 of 135

Because the notification requirement is an express precondition to filing suit, federal
district courts sitting in diversity have also granted defendants’ motions to dismiss when the
plaintiffs have not complied with this provision Wal‘ers v. Elecrrolux Horne Prods., Inc., 154 F.
Supp. 3d 340, 354 (N.D. W. Va. 2015) (consumer class action); Mnllz'ns v. Ethz'con, Inc., No. 12-
cv-2952, 2017 WL 319804, at *3 (S.D. W. Va. Jan. 20, 2017) (consumer class action); McCoy v.
Sourhern Energy Hoines, Inc., No. 09-cv-127l, 2012 WL 1409533, at *13 (S.D. W. Va. Apr. 23,
2012); Sranley v. Huntingron Nar. Bank, No. ll-cv-54, 2012 WL 254135, at *7 (N.D. W.Va. Jan.
27, 2012) (individual action). Other courts have dismissed the claim without prejudice
Proeessed Egg Prods., 851 F. Supp. 2d at 911.

To this Court’s knowledge, no federal district court has examined the cure offer
requirement in light of the Supreme Court’s holding in Shady Grove. Certainly, the pre-suit cure
offer requirement is “a state law that restricts the types of claims eligible for class treatment
beyond the limits established by Rule 23,” because it requires certain prerequisites to filing suit
that Rule 23 does not. Restasis, 2018 WL 5928143, at *6. lt therefore conflicts with the federal
rule.

The question is therefore whether the cure offer requirement is “so bound up with the
state-created right or remedy that it define the scope of that substantive right or remedy.” Id.
(citing Shady Grove, 559 U.S. at 419420 (Stevens, J., concurring)).

This Court finds that it is. Under the statute, the cure offer, where accepted, tolls the
applicable statute of limitations “for the period the effectuation of the cure offer is being
performed.” W. Va. Code § 46A-6-106(e). Moreover, where the accepted cure offer is
performed, it constitutes a complete defense to the action. Id. § 46A-6-106(h). And, if a

defendant accepts and performs a cure offer, and a plaintiff brings suit anyway, the defendant is

104

Case 1:15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 105 of 135

entitled to attorneys’ fees and costs for defending the action. Id. ln other words, the cure offer
creates substantive defenses and additional remedies under state law.
For this reason, the Court GRANTS Defendants’ motion to dismiss the West Virginia

claim under Count Three.30

E. In Conclusion, the IPP Has Stated a Claim for Violation of State Consumer
Protection Laws Under Count Three Under the Laws of 14 States

ln sum, the Court finds that the lPP Complaint adequately pleads facts supporting its
allegations of unfair trade practices against all Defendants. The Court also finds that, as a matter
of law, the IPP may pursue its Count Three claims for consumer protection law violations under
the laws of all states except Arizona (which claim was withdrawn by the IPP), the District of
Columbia, Hawaii, Kansas, Maine, l\/[ontana, New Yorl<, Rhode lsland, Tennessee, Vermont, and

West Virginia. Those claim are hereby I)ISl\/lISSED.

VIII. Count Four: Unjust Enrichment Under the Laws of 44 States Against Actavis,
Forest, Merz, and the Generic Defendants

Finally, the lPP Complaint alleges 44 state law claims grouped under the heading “Count
Four: Unjust Enrichment.” (CAC at 56.) The IPP asserts this cause of action against all
Defendants: Forest, Actavis, Merz, and the Generic Defendants. (Id.)

This cause of action alleges that “Defendants have benefited from the overcharges” on
Namenda IR and XR; that these benefits were “rnade possible by the unlawful and inequitable
acts alleged” in the Complaint; that “Defendants’ financial benefits are traceable to Plaintiff and

End-Payor Class members’ overpayments”', and that “Plaintiff and End-Payor Class members

 

30 Defendants also argue that the WVCCPA requires plaintiffs to allege deceptive conduct, (Forest Br. at 67
n.47); requires plaintiffs to plead a consumer transaction or conduct that is consumer-oriented (Forest Br. at 67~68
n.48); and is inapplicable to antitrust conduct, (Forest Br. at 68 n.49; Gen. Defs. Br. at 40 n.19). However, because
the Court dismisses the WVCCPA claim for failure to serve a cure offer on the Defendants prior to initiating the
lawsuit, it does not reach these argumentsl

105

Case 1:15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 106 of 135

have conferred an economic benefit upon the Defendants in the nature of profits resulting from
unlawful overcharges.” (CAC W 219-21.) Together, these allegations form the factual nucleus
on which the 44 state unjust enrichment claims are based.

At the outset, the IPP notes that, “{t]o the extent required, this claim is pled in the
alternative to other claims in this Complaint.” (CAC 11 218.) The IPP maintains that “unjust
enrichment is a separate cause of action” from both state antitrust and consumer protection laws,
“which plaintiffs are allowed to plead in the alternative under Federal Rule of Civil Procedure
8Hregardless of consistency and whether based on legal of [sie] equitable grounds.” (lPP Respq
to Gen. Defs. Br. at 41). The IPP also alleges that it has no adequately remedy at law. (CAC
11 23 0.)

As they have done with respect to Counts One, Two, and Three of the IPP Complaint,
Defendants first make several broad-based arguments aimed at dismissing Count Four of the
Complaint as a whole, including:

¢ The claims are “likely” time-barred under the applicable statute of limitations,
(Forest Br. at 65 n.42);

¢ The IPP has failed to satisfy the Fed. R. Civ. P. 8 pleading standard under
Twombly and Iqbal, (Gen. Defs. Br. at 42);

¢ The IPP lacks Article lll standing to bring claims in states where it has not
made purchases and thereby suffered injury-in-fact, (Forest Br. at App’X 4);,

o The IPP has not plausibly alleged that it conferred any benefit on the Generic
Defendants, (Gen. Defs. Br. at 46);

¢ The IPP may not skirt the strictures of illinois Brick by bringing indirect
purchaser claims as equitable actions for unjust enrichment, (Gen. Defs. Br. at
34~36 nn.l2, 14; Forest Br. App’X 4); and

- Equitable claims cannot be used as a backstop where the injuries suffered by
plaintiffs are not cognizable under either the antitrust or consumer protection
laws (Gen Defs. Br. at 43).

106

Case 1:15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 107 of 135

This Court has already addressed the first three of these arguments For the same reasons
discussed in preceding sections, the Court therefore denies Defendants’ motions to dismiss on
those grounds.

The Court addresses the remaining three arguments-related to conferral of a benefit,
Illinois Brick, and equitable claims-in its discussion below.

As with Count Three, Defendants also make several separate, state-specific arguments
aimed at dismissing the individual state law claims under Count Four, vfz.:

0 Certain states have no independent cause of action for unjust enrichment,
(Gen. Defs. Br. at 44‘, Forest Br. at 70 n.55)',

¢ Some states require the plaintiff to allege that the defendant received a direct
benefit from it, (Gen. Defs. Br. at 44-45; Forest Br. at 77 n.57); and

¢ A subset of states require the plaintiff to allege privity with the defendant,
(Gen. Defs. Br. at 47-48), or “something approaching privity,” (Forest Br. at
70).

Defendants raise one or several of these arguments as a defense to each state law claim
under Count Four. The table in Appendix 4 of Actavis, Forest, and Merz’s original brief
provides a mostly accurate overview of which arguments correspond to which claims. (See
Forest Br. App’x 4.)

Again, as this Court has done with the other Counts of the IPP Complaint, it first

addresses Defendants’ arguments of general applicability and then proceeds through each state

claim, determining whether the relevant arguments raised warrant dismissal

A. Count Four Does Not State a Claim With Respect to the Generic Defendants
Under the Laws of Any State

Federal district courts generally recognize that “[t]he elements of unjust enrichment are
similar in every state.” Lazarek v. Ambit Energy Holdings, LLC, No. 15-cV-636l, 2017 WL

4344557, at *6 (W.D.N.Y. Sept. 29, 2017) (citing Credit Default Swaps, 2014 WL 4379112, at

107

Case 1:15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 108 of 135

*18). Both Lazarek and Credit Default Swaps base their reasoning in large part on a law review
article, which compared the elements of unjust enrichment in each state and, finding them to be
similar, proposed that these state laws could be applied to antitrust claims. Daniel R. Karon,
Undoing the Otherwise Perfecr Crime_-Applying Unjust Enrr'ch)nenr to Consumer Price-Fr`xing
Claims, 108 W. Va. L. Rev. 395, 409~10 & n.79 (2005).

That article summarized the elements of unjust enrichment as follows: “( 1) [plaintiff]
conferred a benefit upon the defendant, who had knowledge of the benefit; (2) [t]he defendant
accepted and retained the conferred benefit; and (3) [u]nder the circumstances, it would be
inequitable for the defendant to retain the benefit without paying for it.” Id. at 409.

Notably, the IPP adopts this same formulation in its brief. (IPP Resp. to Gen. Defs. Br. at
3 8.)

The Generic Defendants move to dismiss all of Count Four with respect to themselves w
but not with respect to Actavis, Forest, and Merz_because “Plaintiff" s Complaint does not
plausibly allege that Plaintiff conferred even an indirect economic benefit . . . on the Generic
Defendants.” (Gen. Defs. Br. at 46; Gen. Defs. Suppl. Br. at 17418.) The IPP responds that the
Generic Defendants received a benefit “in the nature of profits resulting from unlawful
overcharges.” (lPP Resp. to Gen. Defs. Br. at 39.)

Even by the lPP’s own logic, however, the unlawful overcharges did not unjustly enrich
the Generic Defendants. lf the benefit alleged is indeed “profits resulting from unlawful
overcharges”¥profits which could have come only from sales of branded Namenda lR and
Namenda XR"-then the CAC alleges no facts consistent with the claim that any benefit flowed

from the IPP or the Class to the Generic Defendants.

108

C ' - -
ase 1.15 cv 06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 109 of 135

ln other words, nowhere has the IPP alleged that it or other members of the Class paid
increased prices for generic versions of Namenda IR. Rather, the gravamen of the IPP
Complaint is that it and other Class members paid increased prices for branded Namenda lR
while generic Namenda lR was kept off of the market All of these overcharge benefits flowed
to Forest.“

lndeed, according to the CAC, the only benefits conferred upon the Generic Defendants
came from Forest and Merz;not from the IPP or class members;and came in the form of:
(i) cash payments for avoided litigation costs; (ii) early entry licenses; and (iii) an acceleration
clause that guaranteed entry no later than other generic manufacturers The lPP has wholly
failed to allege a connection between these benefits, which again are the only benefits to Generic
Defendants mentioned in the CAC, and the loss suffered by the IPP and other Class members
(See CAC 1[221 (“Plaintiff and [IPP] Class members have conferred an economic benefit upon
the Defendants in the nature of profits resulting from unlawful overcharges, to the economic
detriment ofPlainriffand the End-Poyor Class inernbers.”).)32

The Court therefore DISMISSES all 44 state law claims under Count Four with respect

to the Generic Defendants.

_A___f______#_-»--

31 Again, most likely due to their decision to retain the same counsel and to submit a brief jointly with Forest,
Actavis and Merz have not challenged the unjust enrichment claims under Count Four on the basis that no benefit
from the overcharges on Namenda flowed to them, so the Court will not raise and address this argument sun sponte

32 The Resratement (Thr`rd) ofResritun'on and Unjust Enricnmenr states, “While the paradigm case of unjust
enrichment is one in which the benefit on one side of the transaction corresponds to an observable loss entire other,
the consecrated formula ‘at the expense of another1 can also mean ‘in violation of the other’s legally protected
rights,’ without the need to show that the claimant has suffered a loss.” Resratemenr (Third) of Resrimtion and
Unjust Enrr'chment § l (2011). The lPP presumably could have chosen to rely upon this theory to prosecute its
claims of unjust enrichment However, the IPP has also stated expressly in its Complaint and in briefing that it
conferred a benefit on Generic Defendants in the form of overcharges, so the Court does not reach this question

109

Case 1'15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 110 of 135

B. The Unjust Enrichment Claims Under the Laws of Ten States Are Barred By
Illinois Brick (Alaska, Colorado, Connecticut, Delaware, Montana, New
Jersey, ()k]ahoma, South Carolina, Virginia, and Washington)

The remaining Defendants next move to dismiss the claims for unjust enrichment under
the laws of 20 states because allowing the IPP to pursue such claims Would constitute an
impermissible “end run” around the Illinois Brz'ck prohibition on indirect purchaser actions.
(Gen. Defs. Br. at 34~36 nn.l2, 14; Forest Br. App’x 4.)33

As an initial matter, these 20 states include Puerto Rico and Utah. As this Court has
already determined when addressing the arguments brought against Count One, Puerto Rico and
Utah allow indirect purchaser claims. Accordingly, the Court DENIES Defendants’ motion to
dismiss the Puerto Rico and Utah unjust enrichment claims

Whether the remaining 18 state claims can be dismissed based on Illinois Brz'ck depends
on whether the claims stand on their own or simply reflect an alternative election of equitable
remedies by the IPP. Courts in this circuit have observed that “unjust enrichment takes at least
two forms:” autonomous and parasitic. fn re Dig. Music Anl`irrast Lz'tig., 812 F. Supp. 2d 390,
411 (S.D.N.Y. 2011). “Parasitic claims are where the unjust enrichment is based upon a
predicate wrong, such as a tort, breach of contract or other wrongful conduct such as an antitrust
violation.” Id. (internal quotation omitted). “Conversely, unjust enrichment may provide an
independent ground for restitution, and this is known as autonomous restitution.” Id. (internal
quotation omitted).

Logically, “Autonomous claims in an area regulated by an independent body of law are
more problematic than parasitic claims because the premise for such a claim must be that, even if

the defendants’ conduct is blameless under the substantive requirements of federal and state

~_hh____g_%_

33 Because Actavis, Forest, and Merz adopt the Generic Defendants’ briefing in whole, this Court continues to
refer to Generic Defendants’ briefs, even though these defendants were dismissed from Count Four.

110

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 111 of 135

antitrust statutes and state consumer protection statutes, the plaintiffs nevertheless can still obtain
restitution.” Id. at 411-12. This becomes even trickier when the state legislature has expressed a
policy preference restricting certain groups of plaintiffs from recovering

The majority of courts in this circuit have followed the rule that indirect purchasers may
not allege autonomous unjust enrichment claims if that state follows Illinois Brick. “lt is beyond
peradventure that indirect purchasers may not employ unjust enrichment to skirt the limitation on
recovery imposed by Illinois Brick.” Dig. Mnsic, 812 F. Supp. 2d at 412; accord DDA VP, 903 F.
Supp. 2d at 232; Yong Ki Hong v. KBS Arn., Inc., 951 F. Supp. 2d 402, 425 (E.D.N.Y. 2013)
(“Certainly, if such plaintiffs were permitted to repackage their antitrust claims as unjust
enrichment actions, the entire thrust and purpose of the antitrust standing doctrine would
disintegrate.”).

This Court agrees with the logic of those decisions, which is respectful of states’ own
policy determinations about who may recover for anticompetitive conduct. lt therefore
DISMISSES the following ten autonomous unjust enrichment claims brought in states that
follow the rule of Illinois Brick: Alaska, Colorado, Connecticut, Delaware, Montana, New
Jersey, Oklahorna, South Carolina, Virginia, and Washington.

Defendants seek dismissal of claims in an additional eight states that follow Illinois Brick
but for which the Complaint pleads a viable antitrust or consumer protection claim: Alabama,
ldaho, Massachusetts, Minnesota, Missouri, New York, Rhode lsland, and South Dakota. (Gen.
Defs. Br. at 34-36.) By definition, these are parasitic claims rather than autonomous claims

“As to parasitic claims premised on a violation of state law, these claims boil down to an
election of remedies.” Dig. Musfc, 812 F. Supp. 2d at 413. This turns on a case-by-case

examination of whether each state’s antitrust or consumer protection statute has “override[n]” or

111

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 112 of 135

“limit[ed] . . . the scope of restitutionary relief” that would normally be available to a plaintiff at
equity. Id.

No party has briefed the extent to which each of these eight states’ antitrust and consumer
protection laws limits a plaintiffs ability to recover in equity. Absent such argument or briefing,
this Court will not undertake an independent assessment of whether and to what extent these
each of these statutes restricts equitable recovery.

Therefore, Defendants’ motion to dismiss these eight parasitic unjust enrichment claims

is DENIED, without prejudice to consideration of the issue at a later date on proper briefing

C. Autonomous Unjust Enrichment Claims in States That Do Not Follow
Illinois Brick Survive (Arkansas and Wyoming)

Defendants also argue that, in an antitrust case, claims for unjust enrichment cannot lie
where the injuries suffered by plaintiffs are not cognizable under either the antitrust or consumer
protection laws (Gen Defs. Br. at 43.) This is true regardless of whether those states follow
Illinois Brick. On these grounds they move to dismiss any autonomous unjust enrichment
claims remaining, which would be those under the laws of Arkansas and Wyoming.

The lPP responds that recovery under a theory of autonomous enrichment is not
contingent on statutory claims (IPP Resp. to Gen. Defs. Br. at 39~40.)

The Court is aware of some cases that support Defendants’ argument F or example, in
Sheez‘ Merol Workers Loca! 441 Healrh & Welfare Plan v. Glaxosz'rhKlz'ne, plc, 737 F. Supp. 2d
380, 426 (E.D. Pa. 2010), the court applied the respect-for-state-policies rationale undergirding
Digr'rol Mn.s‘ic and held that it would dismiss all autonomous unjust enrichment claims “unless
plaintiffs have presented convincing caselaw establishing that a state recognizes unjust
enrichment as an autonomous cause of action.” lof at 426; accord Niospan, 42 F. Supp. 3d at

763.

112

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 113 of 135

This Court finds, however, that such a determination inappropriately shifts the burden at
the motion to dismiss stage to the nonmoving party-particularly in light of the fact that unjust
enrichment claims can morph from parasitic to autonomous once a court determines that the
predicate statutory claims do not survive. Rather than asking the plaintiff to shoulder the burden
of these contingencies the Court finds it is more appropriate at this stage that the parties moving
to dismiss bear the burden of arguing that the state does not recognize an autonomous cause of
action for unjust enrichment, as Defendants do here with respect to California, Illinois, and
Mississippi. (See Forest Br. App’X 4.)

ln the alternative, the party moving to dismiss may argue that the policy reasons barring
recovery under the predicate statues are strong enough to require dismissing any autonomous
unjust enrichment claim in that state. For example, at least one district court has held that it
would “decline to allow autonomous restitution where recovery under state antitrust and
consumer protection statutes is specifically prohibited.” fn re Flonase Antitrust Litig., 692 F.
Supp. 2d 524, 542 n.13 (E.D. Pa. 2010). The Court agrees that such an approach accords respect
to states’ own substantive policy determinations

Here, however, the Court has not had occasion to determine whether recovery is “strictly
prohibited” under the antitrust and consumer protection laws of Arkansas and Wyoming. This is
because (i) the IPP did not allege antitrust or consumer protection claims in those states, and
(ii) Defendants did not independently raise reasons why the IPP would be prohibited from
recovering under the antitrust laws of Arkansas and Wyoming, beyond the fact that the IPP
simply did not allege those claims in the first place. Cf. In re TFT~LCD (Flat Panel) Antitrust

Litig., 599 F. Supp. 2d 1179, 1191 (N.D. Cal. 2009) (defendants briefed policy reasons why

113

Case 1'15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 114 of 135

plaintiffs could not recover under the antitrust laws and, therefore, by extension, the unjust
enrichment laws, of Arkansas, Virginia, Montana, and Puerto Rico).

ln sum, this Court agrees with the reasoning of fn re Carcz’izem CD Ann`rrust Lirl'g. , 105 F.
Supp. 2d 618, 669 (E.D. Mich. 2000). That case reasoned that a federal policy requiring
dismissal of all autonomous unjust enrichment claims in an antitrust case would both “fail[] to
read Plaintiffs’ complaint in the light most favorable to Plaintiffs and confuse[] Plaintiffs’ right
to recover an equitable remedy under a common law claim based upon principles of unjust
enrichment With its right to recover a remedy at law for an alleged violation of a state’s antitrust
laws.”

Therefore, the Court DENIES Defendants’ motion to dismiss the claims under Arkansas
and Wyoming law, without prejudice to consideration of the issue at a later date on proper

briefing

D. The IPP States a Claim for Unjust Enrichment Under the Laws of Some
States But Not Others

The Court now turns to Defendants’ state-specific arguments for dismissing the IPP’s

unjust enrichment claims under Count Four. (Gen. Defs. Br. at 44%50.)
1. Alabama

Defendants argue that the IPP cannot allege a claim for unjust enrichment in Alabama
because to do so it must allege that it conferred a direct benefit on the Defendants. (F crest Br. at
70 n.57 (citing Danny Lynn Elec. & Plnmbfng, LLC v. Veolz'o ES Solz`d' Waste Se., Inc. , No. 09~
cv-192, 2011 WL 2893629, at *6 (M.D. Ala. July 19, 2011); Gen. Defs. Br. at 45 n.24 (same).)

The IPP responds that unjust enrichment does not require a direct benefit because it does

not require privity. (lPP Resp. to Gen. Defs. Br. at 43.) The IPP also cites several federal

114

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 115 of 135

district court cases that denied motions to dismiss based on the “direct benefit” requirement,
none of which discuss that requirement in the context of Alabama law. (Id.)

“The essence of the theories of unjust enrichment or money had and received is that a
plaintiff can prove facts showing that defendant holds money which, in equity and good
conscience, belongs to plaintiff or holds money which was improperly paid to defendant because
of mistake or fraud.” Hancock-Hazleti Gen. Consr. Co. v. Trane Co., 499 So. 2d 1385, 1387
(Ala. 1986) (ernphasis in original). The IPP Complaint plainly alleges that Defendants “hold”
money, in the form of overcharges on Namenda lR and Namenda XR that “belongs to” the IPP
or to other members of the Class. lt is a foundational principle of antitrust law that overcharges
are passed along the distribution chain to consumers

The case cited by Defendants is distinguishable ln Danny Lynn Electric & Plurnbing,
2011 WL 2893629, at *6, plaintiffs’ payments of inflated fees to a company did not directly
benefit individual employees of the company, whose annual bonuses were tied to that company’s
profits Id. lt could not be said, in other words, that the individuals “held” money, through their
bonuses, that belonged to the fee payers ld.

Defendants’ motion to dismiss this claim is DENIED.

2. Arizona

Defendants argue that the claim for unjust enrichment under Arizona law should be
dismissed because the IPP does not allege that it “directly” benefitted the Defendants. (Gen.
Defs. Br. at 45 n.24 (citing In re Reji"igerant Compressors Antitrust Litig. , No. 09-1\/11)-02042,
2013 WL 1431756, at *26 (E.D. Mich. Apr. 9, 2013)).)

Arizona law, however, does not appear to require that the plaintiff confer any benefit
directly on the defendant See Murdock~Bryanr Const., Inc. v. Peorson, 703 P.2d 1197, 1202~03

(Ariz. 1985). fn that case, the court found that the excavation and site preparation subcontractor

115

Case 1'15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 116 of 135

had conferred a benefit on a joint venture partner, even though that partner had signed the IV
agreement with the prime contractor after the excavation and site preparation subcontractor‘s
work had already been performed Id.

Other federal district courts have also rejected the so-called “direct benefit” argument to
hold that indirect purchasers may state a claim for unjust enrichment under Arizona law. See fn
re Lz'doa'erm Anritrr¢srLz'rig., 103 F. Supp. 3d 1155, 1175-76 (N.D. Cal. 2015). Those courts
reasoned, in part, that unjust enrichment in Arizona is a “flexible, equitable remedy,” and “[a]
benefit may be any type of advantage, including that which saves the recipient from any loss or
expense.” Id. The Ll`doderm court found, accordingly, that indirect purchasers still stated a
claim even though they had dealt directly with intermediaries in the chain of distribution, rather
than defendants [d. ; see also Flonase, 692 F. Supp. 2d at 543.

Defendants’ motion to dismiss this claim is DENIED.

3. California

Defendants argue that California has no independent cause of action for unjust
enrichment (Gen. Defs. Br. at 44.)

While some California courts have held that there is no independent recovery in unjust
enrichment, others have simply restyled a claim for unjust enrichment as a claim sounding in
quasi-contract, and still other courts have treated these claims in the ordinary course,
enumerating its elements. 55 Cal. Jur. 3d Resriz‘ufion § 2 (noting inconsistent treatment of unjust
enrichment claims and collecting cases). F or example, the Ninth Circuit recently held, in the
same opinion, that “in California, there is not a standalone cause of action for ‘unjust
enrichment,’ which is synonymous with ‘restitution,”’ but later held that “[w]hen a plaintiff
alleges unjust enrichment, a court may construe the cause of action as a quasi-contract claim

seeking restitution.”’ Asz‘iana v. Hain Celesz‘ial Grp., 783 F.3d 753, 762 (9th Cir. 2015).
116

C ' - -
ase 1.15 cv O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 117 of 135

Because this Court apparently may construe the claim as one for quasi-contract, the Court

DENIES Defendants’ motion to dismiss
4. District of Columbia

Defendants argue that the claim for unjust enrichment under the District of Columbia’s
law should be dismissed for the lPP’s failure to allege that it conferred a direct benefit on the
Defendants. (Gen. Defs. Br. at 45 n.24 (citing Refrigercmf Compressors, 2013 WL 1431756, at
"‘?-6)-)

The Court disagrees Reji”igerant Compressors relied on cases that did not analyze D.C.
law. See also Lidoclerm, 103 F. Supp. 3d at 1176 (finding Defendants’ citation to Reji”igemnt
Compressors “not helpful”). Defendants have cited no other case law requiring D.C. law to be
so construed, and the Court is aware of none. See fd. (“l find that in absence of cases arising
under District of Columbia law that support defendants’ proposed narrow definition of direct
benefit, the claims under District of Colurnbia law can proceed.”).

Defendants’ motion to dismiss this claim is DENIED.

5. Florida

Defendants also that the claim for unjust enrichment under Florida law should be
dismissed because the lPP must allege that it conferred a direct benefit on the Defendants. (Gen.
Defs. Br. at 45, n.24 (citing Cenmry Senior Servs. v. Consumer Heolth Ben. Ass ’n, Inc. , 770 F.
Supp. 2d 1261, 1267 (S.D. Fla. 2011).)

The Court agrees with the district court’s thoughtful analysis in In re Processed Egg
Procls. Antitrust Litig. , 851 F. Supp. 2d 867, 928»29 (E.D. Pa. 2012), which upheld a claim for
unjust enrichment under Florida law against the same challenge That case surveyed several
Florida cases and determined that while some Florida courts had not allowed plaintiffs to rely on

the doctrine of unjust enrichment absent a direct benefit, other courts had allowed these claims to

117

Case 1'15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 118 of 135

proceed [d. For example, on a motion to dismiss, an appellate court overturned a trial court’s
dismissal of a medical services provider’s unjust enrichment claim, which was based on
uncompensated treatment of defendant HMO’s members Merlcle v. Healrh Optz`ons, Ino., 940
So. 2d 1190, 1199 (Fla. Dist. Ct. App. 2006). Florida courts have also confirmed that recovery
under quasi-contract is available “even where the parties had no dealings at ali with each other.”
Commerce P ’ship 809<5’ L.P. v. Equl`ty Commcrz'ng Co., Inc., 695 So. 2d 383, 386 (Fla. Dist. Ct.
App. 1997).

Therefore, at this stage, the Court DENIES Defendants’ motion to dismiss

6. ldaho

Defendants move to dismiss the claim for unjust enrichment under ldaho law because the
IPP fails to allege privity (or “sornething approaching privity”) and that the IPP conferred a
direct benefit on Defendants. (Forest Br. at 70 nn.56-57; Gen. Defs. Br. at 45 n.24.) Defendants
cite Beco Const. Co., Inc. v. Bannock Poving Co., Inc., 797 P.2d 863, 867 (lda. 1990).

The Court agrees and dismisses this claim as to all Defendants. First, the Beco
Com'rruction court rejected the plaintiff’s contention that “the equitable principle of unjust
enrichment does not require the plaintiff and the defendant to have any other relationship beyond
the nexus that one party may not unjustly enrich itself at the expense of the other.” Iol

Second, other ldaho courts have similarly restricted recovery in the absence of a direct
relationshipl See, e.g., Stevenson v. andermere Reczl Estate/Capl'ral Grp., lnc., 275 P.3d 839,
842-44 (lda. 2012) (“The Stevensons’ argument, reduced to its essence, is that because they
conferred a benefit upon lefferson, and Jefferson conferred a benefit upon Windennere, they can
cut out the middleman and directly recover from Windermere for unjust enrichment . . . We are

unwilling to expand the doctrine of unjust enrichment to the extent advocated by the

118

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 119 of 135

Stevensons.”); Mecl. Recovery Servs., LLC v. Bonneville Billing & Collectfons, Inc., 336 P.3d
802, 806 (lda. 2014) (summarizing cases).

Defendants’ motion is GRANTE]).

7. Illinois

Defendants argue that Illinois has no independent cause of action for unjust enrichment
and that, in the alternative, the IPP has failed to allege privity with Defendants or conferral of a
direct benefit on Defendants. (Gen. Defs. Br. at 44, 45 nn.22, 24.) Defendants also argue that
the lPP has failed to allege a duty owed to it by Defendants which is required under Illinois law
for recovery in unjust enrichment (Gen. Defs. Br. at 48 n.26.)

First, Illinois appears to recognize an independent cause of action for unjust enrichment
“To state a cause of action based on a theory of unjust enrichment a plaintiff must allege that the
defendant has unjustly retained a benefit to the plaintiff s detriment, and that defendant’s
retention of the benefit violates the fundamental principles of justice, equity, and good
conscience.” HPlHealrh Care Servs., Inc. v. Mt. Vernon Hosp., Inc., 545 N.E.2d 672, 679 (Ill.
1989). However, it is also true that, recently, intermediate appellate courts have called this into
question See Cleary v. th`lip Morrfs Inc., 656 F.3d 511, 517 (7th Cir. 2011) (noting apparent
disagreement in Illinois law). This Court follows the controlling view of the illinois Supreme
Court and declines to dismiss the lPP’s unjust enrichment claim under Illinois law.

A plaintiff in Illinois is likewise not required to allege privity or allege a direct benefit
See Freeman Indus., LLC v. Eastman Chem. Co., 172 S.W.3d 512, 525 (Tenn. 2005) (listing HPI
Health Care as a case that “concluded that the benefit received by a defendant need not be direct
to establish an unjust enrichment claim”).

Defendants cite Cleary, 656 F.3d at 517, to support their contention that defendants must

receive a benefit from plaintiff in a “direct way.” (Gen. Defs. Br. at 45.) However, Cleary was

119

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 120 of 135

decided on the basis that the plaintiffs had not alleged any detriment that would make the
defendants’ retention of profits from cigarette sales unjust since plaintiffs had not proven that
they would have refrained from purchasing defendants’ cigarettes even defendants had disclosed
their true nature and risk. 656 F.3d at 519. Because the IPP has alleged a detriment here, in the
form of overcharges Cleory is inapposite

Finally, Defendants cite Martis v. Grinnell l\/[ut. Rez`ns. Co., 905 N.E.Zd 920, 928 (lll.
App. Ct. 2009), for the proposition that the IPP must allege a duty owed to it by Defendants in
order to state a claim for unjust enrichment (Gen. Defs. Br. at 48 n.26.) Contrary to
Defendants’ argument however, Morris dismissed plaintiffs claim because plaintiffs claim
under the Illinois Consumer Fraud Act (“ICFA”) had been dismissed; therefore, there was no
underlying fraud count upon which the plaintiff could establish a duty in unjust enrichment 905
N.E.2d at 928. Here, by contrast the Court has found that the IPP has stated a claim under the
ICFA.

Therefore, Defendants’ motion to dismiss the lPP’s claim for unjust enrichment under
Illinois law is DENIED.
8. Kansas

Defendants argue that the IPP fails to state a claim for unjust enrichment under Kansas
law because it does not allege either (i) that the IPP and the Defendants are in privity or (ii) that
the IPP conferred a direct benefit on Defendants. (Gen. Defs. Br. at 44, 45 nn.22, 24.)

Kansas does not require privity. “Our past cases establish that recovery under quasi-
contract or unjust enrichment is not prohibited simply because the subcontractor and the owner
of the property are not in privity. This conclusion is consistent with the theory of quasi-contract
and unjust enrichment which does not depend on privity.” Haz-Mar Resporzse, Inc. v. Certij?ed

Wasre Servs. Ltd., 910 P.2d 83 9, 847 (Kan. 1996).
120

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 121 of 135

Other district courts have been similarly unable to find any authority for the proposition
that plaintiffs in Kansas are required to allege a “direct benefit.” See Processea" Egg Prods., 851
F. Supp. 2d at 930 (E.D. Pa. 2012)', Pockaged Seafoocl Proa’S., 242 F. Supp. 3d 1033, 1090 (S.D.
Cal. 2017); Licloderm, 103 F. Supp. 3d at 1177»78; Auto. Parts Antitrusr Litig. (Instrumenr Panel
Clusters), 2014 WL 2993753, at *30. ln particular, this Court adopts the thoughtful analysis in
Processed Egg Proa’s. , 851 F. Supp. 2d at 929-30, which summarized several Kansas cases that
permitted plaintiffs to maintain unjust enrichment claims absent “direct” benefits

Accordingly, Defendants’ motion to dismiss this claim is DENIED.

9. Maine

Defendants argue that to plead a claim for unjust enrichment under l\/iaine law, the IPP
must allege that it conferred a benefit directly on the Defendants. (Gen. Defs. Br. at 45 n.24.)

The Defendants again cite Rej$'igerant Compressors, 2013 WL 1431756, at "‘25, which
dismissed a similar claim for unjust enrichment albeit without any analysis of Maine’s laws

Beyond Refrz`geranr Compressors, the Court is aware of one trial-level case from Maine
purporting to condition recovery on a direct benefit Rivers v. Amato, No. CIV. A. CV-00-131,
2001 WL 1736498, at *4 (l\/le. Super. Ct. June 22, 2001). ln that case, however, a prospective
buyer claimed unjust enrichment against the owner of a piece of property, on the theory that the
buyer’s negotiations with a third-party developer had led to the owner’s repudiating their original
contract and entering into a higher-priced land sale contract with that developer Id. The court
there found that the prospective buyer had failed to allege that any cognizable benefit was
conferred Id.

At present, and in the absence of any additional briefing by Defendants on this issue,
neither Rej$"igemnt Compressors nor Rivers convinces the Court that Maine’s unjust enrichment

law requires a plaintiff to allege a direct benefit in order for its claim to survive a motion to

121

Case 1'15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 122 of 135

dismiss See also TFT-LCD (Flar Panel), 2011 WL 4501223, at *11 (denying motion to dismiss
claim under Maine’s unjust enrichment law for failure to allege direct benefit).

Defendants’ motion is DENIED.

10. Massachusetts

Defendants argue that Massachusetts law similarly requires that the IPP confer a direct
benefit on Defendants in order to state a claim for unjust enrichment (Gen. Defs. Br. at 45
n.24.) Defendants again cite Refrigeranr Compressors, which does not contain any analysis of
Massachusetts law and does not cite to any cases containing analysis of Massachusetts law.
2013 WL 1431756, at *25.

Moreover, Massachusetts law does not appear to include such a requirement See, e.g. ,
Meslma v. Scrivanos, No. CW.A. 2011 01849 BLS 1, 2012 WL 414476, at *4 (Mass Super. Ct.
Dec. 21, 2011) (plaintiff employees successfully pleaded unjust enrichment claim against
restaurant owner on the basis that owner was unjustly enriched by tips that customers left for
employees). See also Packaged Seafooa' Prods., 242 F. Supp. 3d 1033, 1091 (S.D. Cal. 2017)
(noting absence of direct benefit rule in Massachusetts cases).

Defendants’ motion to dismiss is DENIED.

11. Michigan

Defendants argue that Michigan law also requires the lPP to allege that it conferred a
direct benefit on Defendants, again citing Rejrigeranr Compressors. (Gen. Defs. Br. at 45 n.24
(citing 2013 WL 1431756, at *25).) The IPP responds that other courts have sustained claims for
unjust enrichment under Michigan law by indirect purchaser classes (IPP Resp. to Gen. Defs.
Br. at 43 (citing fn re Sz¢boxone (Buprenorphine Hyclrochloricle and Naloxone) Anrirrasr Lirz`g,

64 F. supp. 3d 665, 706 (E.n. Pa. 2014)_)

122

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 123 of 135

This Court is persuaded that, under l\/iichigan law--which strictly grounds a claim for
unjust enrichment in quasi-contract--the relationship between the lPP and the Defendants is too
attenuated to support a claim of unjust enrichment See A & M Supply Co. v. Microso]? Corp.
(“A & M ll”), No. 274164, 2008 WL 540883, at *2 (l\/lich. Ct. App. Feb. 28, 2008) (requiring
direct benefit). ln A & M l, the Court of Appeals vacated and remanded the trial court’s
certification of a class of “individuals who purchased, leased, or licensed a copy of Windows 95
or Windows 98 from an entity other than l\/licrosoft.” A & M Supply Co, v. Microsoft Corp.

(“A & M l”), 654 N.W.2d 572, 575 (Mich. Ct. App. 2002). ln a later proceeding, A & MII, the
Court of Appeals dismissed the unjust enrichment claims by indirect purchasers against
Microsoft because there was no “direct contact” between,the parties, nor any showing that
“l\/licrosoft received any direct payment or other benefit from those purchasers.” 2008 WL
540883, at *2.

Although there may be limited exceptions to the “direct benefit” requirement where the
plaintiff and defendant are directly in contact, see Kammer Asphalt Pavlng Co. v. E. China Twp.
Sch., 504 N.W.2d 635, 641 (l\/Iich. 1993), the lPP has not alleged that either it or any Class
members had direct contact with Actavis, Forest, or Merz. See also Hollowell v. Career
Decfsions, Inc. , 298 N.W.2d 915, 920 (l\/lich. Ct. App. 1980) (“The process of imposing a
‘contract-in-law’ to prevent unjust enrichment is an activity which courts should approach with
some caution.”).

Therefore, Defendant’s motion to dismiss this claim is GRANTED.

12. Mississippi
Defendants cite Cole v. Clrevron USA, Inc., 554 F. Supp. 2d 655, 671 (S.D. l\/liss. 2007),

for the proposition that unjust enrichment is not a separate cause of action in Mississippi.

123

Case 1'15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 124 of 135

After reading Cole and the case on Which it relies, Coleman v. Conseco, ]nc., 238 F.
Supp. 2d 804, 813 (S.D. Miss. 2002), the Court is not convinced that Mississippi courts have
barred unjust enrichment as a separate cause of action. Although Mississippi courts discuss
unjust enrichment as a “theory of recovery,” this is not incompatible with its being considered a
cause of action. See Esrare of Johnson v. Aclkins, 513 So. 2d 922, 926 (Miss. 1987) (“The
doctrine of unjust enrichment or recovery in quasi-contract applies to situations where there is no
legal contract but Where the person sought to be charged is in possession of money or property
which in good conscience and justice he should not retain but should deliver to another[.]”)
(citing Hans v. Hans, 482 So.2d 1117, 1122 (Miss. 1986)).

Other federal courts have agreed “Contrary to Coleman and its federal progeny . . . there
is a substantial body of l\/lississippi case law that treats unjust enrichment as a separate cause of
action.” fn re Liglzr Cigarerres Mktg Sales Practices Lz'rig., 751 F. Supp. 2d 183, 193 (D. Me.
2010).

Defendants’ motion to dismiss this claim is DENIED.

13. New York

Defendants argue that New York requires both privity and conferral of a direct benefit in
order allege a claim for unjust enrichment (Gen. Defs. Br. at 45 n.24; ia'. at 48; Forest Br. at 70
nn.56-57.) The privity argument is a non-starter. “[A] plaintiff need not be in privity with the
defendant to state a claim for unjust enrichment[.]” Sperry v. Crompron Corp., 8 N.Y.3d 204,
215, 863 N.E.2d1012, 1018 (2007).

The New York Court of Appeals has announced a rule that the relationship between the
parties may not be “too attenuated” in a claim for unjust enrichment Sperry v. Crompton Corp.,
8 N.Y.3d 204, 216, 863 N.E.2d 1012, 1018 (2007). In Sperry, for example, the Court of Appeals

dismissed a claim by end purchasers of rubber products against manufacturers of processing

124

Case : - - -
1 15 cv 06549 CI\/|-RWL Document 186 Fi|eo| 12/26/18 Page 125 of 135

chemicals that had allegedly been sold to the rubber product manufacturers at a marl<up. Sperry
v. Crompton Corp., 8 N.Y.3d 204, 209, 863 N.E.2d 1012, 1013~14 (2007).

Later, the New York Court of Appeals dismissed on the same grounds a claim for unjust
enrichment brought by a real estate broker, which had conducted due diligence on certain
properties against a rival brokerage firm, which had purchased those due diligence reports from
the developer and eventually won the commission to sell the properties in the original broker’s
stead Georgia Malone & Co. v. Rieder, 19 N.Y.Bd 511, 519, 973 N.E.2d 743, 748 (2012). Over
a dissent, the Court of Appeals held that “regardless of whether [the defendant rival firm] was a
good-faith purchaser of the due diligence materials the complaint fails to present a sufficient
connection between [plaintiff and defendant] to form the basis of an unjust enrichment claim.”
ld.

However, wrongdoing can create the requisite relationship between benefactor and
beneficiary The First Department has synthesized the rule as follows'. “a plaintiff must plead
some relationship between the parties that could have caused reliance or inducement and . . . the
relationship cannot be too attenuated.” Philz`ps Im"l lnvs., LLC v. Pektor, 117 A.D.3d 1, 4, 982
N.Y.S.2d 98, 100”01 (2014)', see also Mandarin Trading Ltd. v. Wildenstein, 944 N.E.2d 1104,
1111 (N.Y. 2011).

in Philt'ps luternatfonal lavestments, for example, the First Department denied a motion
to dismiss an unjust enrichment claim against a group of limited partnerships that had swooped
in to purchase viable properties in a real estate transaction-cutting plaintiff, who had done
much of the development work, out of the deal#because they “knew of the alleged wrong being
done to plaintiff and of their essential role in the allegedly wrongful scheme.” Philips Int ’l

lnvestments, LLC v. Pektor, 117 A.D.3d l, 8, 982 N.Y.S.2d 98, 103 (2014).

125

Case 1'15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 126 of 135

At this time, the Court cannot hold that the relationship between the IPP and the
Defendants is too attenuated as matter of law, since the IPP has plausibly pled that Defendants
derived an economic benefit from charging monopolistic and artificially inflated prices for
Namenda, a direct and proximate result of Defendants’ unlawful practices Cf Daran v.
Baurisra, 2015 N.Y. Slip Op. 50507(U), 19, 2015 WL 1567020, at *18 (N.Y. Sup. 2015) (“lt is
against equity and good conscience to permit [the defendant] to retain the proceeds . . . if the
Class is able to prove the alleged fraudulent scheme.”)

Other district courts examining this requirement with respect to indirect purchaser class
actions are in accord See Processea' Egg Prods., 851 F. Supp. 2d at 93 0; DDA VP, 903
F.Supp.2d at 234; Saboxone, 64 F. Supp. 3d at 709_10.

The Court therefore DENIES Defendants’ motion to dismiss the claim for unjust
enrichment under New York law, Without prejudice to renewal at a later date.

14. North Carolina

Defendants cite Ejj‘ler v. Pyles, 380 S.E.2d 149, 152 (N.C. Ct. App. 1989), for the
proposition that a plaintiff must allege that it conferred a direct benefit on a defendant (Forest
Br. at 70 n.57; Gen. Defs. Br. at 45 n.24.) The E]j?er court affirmed the trial court’s entry of
summary judgment in favor of defendant because the record did “not satisfy plaintiffs burden of
showing that she conferred a benefit directly on defendant.” Ejj‘ler, 380 S.E.2d at 152 (emphasis
added).

The North Carolina Supreme Court has defined the elements of the claim more broadly,
without reference to a “direct” benefit: “ln order to establish a claim for unjust enrichment a
party must have conferred a benefit on the other party. The benefit must not have been conferred

officiously, that is it must not be conferred by an interference in the affairs of the other party in a

126

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 127 of 135

manner that is not justified in the circumstances The benefit must not be gratuitous and it must
be measurable.” Booe v. Shadriclc, 369 S.E.2d 554, 556 (N.C. 1988).

l\/ioreover, “cases decided after Ejj‘ler have held that an indirect benefit can support an
unjust enrichment claim.” Laa v. Constable, No. 16 CVS 4393, 2017 WL 536361, at *5 (N.C.
Super. Feb. 7, 2017) (collecting cases); see also Barzcly v. Gibson, No. 16 CVS 456, 2017 WL
3207068, at *5 (N.C. Super. July 26, 2017) (same).

Generally, federal district courts that have recognized this split in North Carolina
authority have not dismissed unjust enrichment claims on pre-answer motions Licloderm, 103 F.
Supp. 3d at 1178 (citing other federal cases). ln particular, the court in Processed Egg Proa's. ,
851 F. Supp. 2d at 931432, found that the more expansive language of Booe, from the North
Carolina Supreme Court, was more persuasive than the language of Ejj‘ler, from the intermediate
appellate court Icl. This Court agrees that, given both the divide in authority and the clear
language of Booe, a case from the North Carolina Supreme Court, it cannot dismiss the claim on
these grounds

Therefore, the Court DENIES Defendants’ motion to dismiss the North Carolina claim
for unjust enrichment

15. North Dakota

Defendants argue that unjust enrichment under North Dakota law requires the plaintiff to
have conferred a direct benefit on the defendant citing Ritter, Laber & Assocs., lnc. v. Koch Oil,
lnc., 680 N.W.2d 634, 642 (N.D. 2004) and Relafen, 225 F.R.D. at 28. (Forest Br. at 70 n.57;
Gen. Defs. Br. at 45 n.24.)

ln Rirter, defendant and plaintiffs worked on the same construction proj ect; the defendant

argued that the plaintiffs which had not chosen to contract with it directly at the outset of the

127

Case 1'15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 128 of 135

project could not later sue it for unjust enrichment 680 N.W.2d at 642 (citing Apache Corp. v.
MDURes. Grp., [no., 603 N.W.2d 891 (N.D. 1999)).

Apache, however, does not stand for the proposition that, in North Dakota, unjust
enrichment claims universally require a direct benefit Rather, that case holds that, when parties
involved in a single project do not all contract with one another, “[t]he separate contracts convey
clearly the limited kinds of liability and exposure each party has in mind . . . . Respect for that
contract arrangement requires the courts to refuse restitution between the parties who did not
contract with each other.” Apache, 603 N.W.Zd at 895 (citing Dan B. Dobbs, Law ofRemea'z'es,
§ 4.1(2), p. 372 (2d ed 1993)). Accoral 112 re /laro. Parrs (Fael Senders) Anfz`rrasr Lirig., 29 F.
Supp. 3d 982, 1025 (E.D. Mich. 2014) (declining to dismiss indirect purchasers’ unjust
enrichment claim under North Dakota law on the basis of Apache) ; la re Aaro. Parrs (Bearr'ngs)
An!irrast le‘z'g,, 50 F. Supp. 3d 836, 864~65 (E.D. Mich. 2014).

Moreover, North Dakota courts have upheld unjust enrichment claims even where no
direct benefit was alleged See, e.g., Opp v. Marzke, 559 N.W.2d 83 7, 840 CN.D. 1997) (well
driller had stated claim for unjust enrichment against landowner even though she had not asked
him to drill the well and did not reside on the property; since defendant “provide[dj her family a
place to live on the property,” she benefitted from the well).

Defendants’ motion to dismiss the North Dakota claim is DENIED.

16. Rhode lsland

Defendants argue that Rhode island law requires the lPP to allege that it conferred a
direct benefit on Defendants. (Gen. Defs. Br. at 45 n.24.) Defendants again cite Re]$"igeranr
Compressors, Which dismissed the Rhode lsland unjust enrichment claim without any analysis of

Rhode lsland law. 2013 WL 1431756, at *25.

128

C ' - -
ase 1.15 cv O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 129 of 135

ln Rhode lsland, there are three elements of unjust enrichment R & B Elec. Co. v. Amco
Const. Co., 471 A.2d 1351, 1355 (R.l. 1984). “First, a benefit must be conferred upon the
defendant by the plaintiff Second, there must be an appreciation by the defendant of such
benefit Finally, there must be an acceptance of such benefit under such circumstances that it
would be inequitable for him to retain the benefit without paying the value thereof.” la'. at 1356.
None of these elements requires conferral of a direct benefit

l\/Ioreover, “[tjhe most significant requirement for a recovery on quasi contract is that the
enrichment to the defendant be unjust.” la'l Because the Rhode lsland courts have not stated
clearly that an action for unjust enrichment requires that the plaintiff have conferred a benefit on
the defendant directly, and because Defendants have cited no case that so holds, the Court denies
Defendants’ motion to dismiss this claim on such grounds

l-lowever, because the conduct underlying this claim is based on antitrust violations and
because Rhode lsland did not recognize a cause of action for indirect purchasers under its
antitrust statute until July 15, 2013, the Court DISMISSES IN PART this claim to the extent the
IPP seeks to recover for injuries incurred before that date.

17 . Tennessee

Defendants argue that a plaintiff in Tennessee must demonstrate either (i) that it “has
exhausted all remedies against the person with whom the plaintiff enjoyed privity of contract” or
(ii) that any attempt to exhaust these remedies would be futile, before it may recover in unjust
enrichment Freeman ludus., LLC v. Eastman Chem. Co., 172 S.W.3d 512, 525-26 (Tenn.
2005)', (see also Gen. Defs. Br. at 46-47). Defendants further contend that the lPP’s assertions at
paragraphs 222-23 of its Complaint demonstrate that that the IPP intends to rely on a futility
theory, but that, under Tennessee law, “a bare allegation of futility is not enough.” (Gen. Defs.

Br. at 46»47.)
129

Case 1'15-cv-06549-C|\/|-RWL Document 186 Filed 12/26/18 Page 130 of 135

Freemarz Indtzs., 172 S.W.Sd at 526, held that, at the summary judgment stage, an
affidavit from plaintiff s counsel averring that he Was “unaware of any viable claims” against the
party with which the plaintiff had been in privity, Without any further factual basis, was
insufficient to show that he was entitled to recover in unjust enrichment Id.

The IP Action, however, is at the motion to dismiss stage, where plaintiff has adequately
alleged that any claim against the pharmacies or distributors would be futile. (CAC jl‘ll 222-23.)
lt is thus easily distinguishable from Freeman Ina'usz‘ries, and the IPP must be given the
opportunity to prove up its futility argument after discovery is complete

Defendants’ motion to dismiss the Tennessee claim is DENIED.

18. Utah

Defendants argue that, under Utah law, a plaintiff must allege that it conferred a benefit
directly on a defendant (Gen. Defs. Br. at 45 n.24 (citing Concrez‘e Prods. Co. v. Salt Late Cly.,
734 P.2d 910, 911-12 (Utah 1987).)

In Concrete Proa's., 734 P.2d at 911, a concrete supplier delivered materials to a
subcontractor hired for a public works proj ect. Id. The supplier, which was never paid,
unsuccessfully sued the subcontractor and then turned around and attempted to sue the county
government on the theory that the county had not required the general contractor to post a bond.
Id. The court found that the subcontractor could not recover in unjust enrichment against the
county because there was no benefit to the county whatsoever-“[i]nstead, [the county] will
incur the expenses of cleaning and maintaining curbs and gutters with no resale value or intrinsic
economic worth.” Ia’. at 912. Although the Concrez‘e Proa’ucts court distinguished an earlier
case, Breirling Bros. Const. v. Utah Gola’en Spikers, Inc., 597 P.2d 869 (Utah 1979), by stating
that “[n]o direct benefit such as that demonstrated by the plaintiff in Breitling, is present here,”

Concrere Proa’s., 734 P.2d at 911~12 (ernphasis added), the use of the word “direct” in that
130

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 131 of 135

case’s dicta does not convince the Court that a plaintiff must allege a direct benefit as part of its
prima facie case.

Other district courts have also found that Utah law does not require a direct benefit
Processed Egg Proals., 851 F‘ Supp. 2d at 932-34; Auto. Parts (Bearings), 50 F. Supp. 3d at
864-65; Packagecl Seafooci Prods. , 242 F. Supp. 3d at 1092»93.

Defendants’ motion to dismiss the Utah unjust enrichment claim is, therefore, DENIED.

19. Washington

Defendants claim that Washington unjust enrichment law requires plaintiffs to allege a
direct benefit (Gen Defs. Br. at 45 n.24 (citing Keil v. Scholten, No. 48051-1-1, 2002 WL
988562, at *5 (Wash. Ct. App. Feb. 4, 2002) (unpublished opinion).)

in Kez`l, a group that had formed a joint venture to purchase a commercial real estate
property sued a real estate broker for unjust enrichment seeking recovery of two hundred
thousand dollars he had earned as a commission from the sale proceeds Id. at *4. But for the
broker’s fraud and misrepresentations concerning the sale, the group argued, it never would have
paid the four hundred thousand dollars cash at closing from which the broker earned his fee. Id.
at *5. The court found that the group could not recover the broker’s commission on a theory of
unjust enrichment because, pursuant to the sale documents, it was the property owner’s
obligation to pay the brokerage fee, not the group’s. Ici.

Similarly, in State v. Am. Tobacco Co., No. 96~2-15056-SEA, 1996 WL 931316, at *8#9
(Superior Ct. Wash. Apr. 9, 1999), the court found that the State of Washington had not stated a
claim for unjust enrichment against tobacco producers, because the benefit that the state alleged
to have conferred, in the form of medical payments, was too attenuated Id.

However, in Chem. Bank v. Wash Pub. Power Supply Sys. , 691 P.2d 254, 544 (Wash.

1984), the Supreme Court of Washington held that a group of bondholders, which had funded a
131

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 132 of 135

nuclear power plant construction project that later went bankrupt had provided a “benefit” to the
projects’ participants_municipal entities that had bargained for a share of the plants’ power
output_such that restitution was appropriate Ia'. at 558. The court reasoned that “the
Restatement’s definition of benefit is quite broad;” that the bond revenues-although flowing
through a third party_had been raised on the request of the participants; and that, “[f]inally, it
was for the paiticipants’ benefit that the plants were being built in the first place.” Icl'.

This Court is not aware of any federal district court cases discussing the “direct benefit”
requirement under Washington unjust enrichment law in the antitrust context However, this
Court concludes that it must follow the reasoning of the Washington Supreme Court in Chemical
Bank. The IPP has alleged that unlawful overcharges for branded Namenda IR and Namenda
XR flowed ultimately to Defendants, even though there were intermediaries in the chain of
distribution This is analogous to the bondholder financing that flowed to the participants in
Chemical Bank. Moreover, it was on Defendants’ account that higher prices for Namenda Were
passed through to the consumer.

Therefore, the Court DENIES Defendants’ motion to dismiss

20. West Virginia and Wisconsin

Defendants argue that a plaintiff must allege conferral of a direct benefit on a defendant
in order to bring a claim for unjust enrichment in West Virginia and Wisconsin. (Gen. Defs. Br.
at 45 n.24 (citing Re]i‘igeranr Compressors, 2013 WL 1431756, at 25~26)). Re]f‘igemnr
Compressors, however, neither analyzes the law under either of these jurisdictions nor cites any
case that does.

As a result and in the absence of any additional briefing, Defendants’ motion to dismiss

these claims is DENIED.

132

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 133 of 135

21. Wyoming

Lastly, Defendants argue that the IPP has failed to allege that it conferred a direct benefit
on Defendants, as required under Wyoming law. (Forest Br. at 70 n.57 (citing Boyce v.
Freeman, 39 P.3d 1062, 1065-66 (Wyo. 2002).) ln Boyce, 39 P.3d at 1063, the plaintiff gave a
pickup truck to an employee of the defendant because the employee told the plaintiff that the
defendant would pay for the truck. Id. Plaintiff was never paid for the truck and brought an
unjust enrichment claim against the defendant alleging that the employee had used the truck on
the job and, therefore, that the defendant-employer was unjustly enriched. Id. The Supreme
Court of Wyoming found that because nothing in the record showed that the employer knew it
was expected to pay for the truck, or that the employer induced the plaintiff to give the truck to
its employee, “[w]e see no evidence leading us to conclude that . . . good conscience requires
[the defendant] to pay[.]” Id. at 1066. The opinion concluded, in part, that the employer had
“received no direct benefit from this action.” Id.

ln Boyce, the Supreme Court of Wyorning also described the elements of unjust
enrichment as follows: “(1) Valuable services were rendered, or materials furnished, (2) to the
party to be ¢:lmiqga¢:t`j (3) which services or materials were accepted, used and enjoyed by the
party, and, (4) under such circumstances which reasonably notified the party to be charged that
the plaintiff, in rendering such services or furnishing such materials, expected to be paid by the
party to be charged. Without such payment the party would be unjustly enriched.” Ia'. at 1065
(citing Coones v. F.D.I.C., 894 P.2d 613, 617 (Wyo. 1995) (emphasis added).)

The Court finds that the Boyce opinion as a whole establishes that a plaintiff seeking to
recover under a theory of unjust enrichment under Wyoming law must allege a direct benefit

Other federal district courts sitting in diversity are in accord. See, e. g. , Aftermurket.

Filters, 2010 WL 1416259, at *2~3.
133

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 134 of 135

Therefore, Defendants’ motion to dismiss the Wyoming claim is GRANTED.

E. In Conclusion, the IPP Has Stated a Claim for Unjust Enrichment Under
Count Four With Respect to Actavis, Forest, and Merz Under the Laws of 31
States

In sum, the Court finds that the lPP Complaint has adequately pled facts supporting a
claim for unjust enrichment against Actavis, Forest, and Merz only. The Court thus dismisses all
claims under Count F our with respect to the Generic Defendants.

The Court also finds that, as a matter of law, the IPP may pursue its Count Four claims
for unjust enrichment under the laws of all states except Alaska, Colorado, Connecticut
Delaware, ldaho, Michigan, Montana, New lersey, Oklahoma, South Carolina, Virginia,
Washington, and Wyoming. Those claim are hereby DISMISSED.

The Court also DISMISSES IN PART the lPP’s claim under Rhode lsland law, to the

extent the IPP seeks recovery for injuries occurring prior to July 15, 2013.

IX. Conclusion

ln conclusion, the Court holds as follows:

With respect to Count One for monopolization, the claims under the laws of Florida,
Kansas, Massachusetts, and Utah are DISMISSED in their entirety. The claim under the law of
Rhode lsland is DISMISSED IN PART, to the extent that the IPP seeks to recover on the basis
of injuries occurring before July 15, 2013.

With respect to Count Two for conspiracy to monopolize, the claims under the laws of
Illinois, Massachusetts, and Utah are DISMISSE]) in their entirety. The claim under the law of
Rhode lsland is DISMISSED IN PART, to the extent that the lPP seeks to recover on the basis

of injuries occurring before July 15, 2013.

134

Case 1:15-cv-O6549-C|\/|-RWL Document 186 Filed 12/26/18 Page 135 of 135

With respect to Count Three for consumer protection and unfair and deceptive trade
practices the claims under the laws of Arizona, the District of Columbia, Hawaii, Kansas,
l\/laine, l\/lontana, New York, Rhode Island, Tennessee, Vermont, and West Virginia are
DISMISSED in their entirety.

With respect to Count Four, unjust enrichment all claims are DISMISSED ONLY
WITH RESPECT TO the Generic Defendants. For the remaining Defendants, Actavis, Forest,
and Merz, the claims under the laws of Alaska, Colorado, Connecticut Delaware, ldaho,
i\/lichigan, Montana, New Jersey, Oklahoma, South Carolina, Virginia, Washington, and
Wyoming are DISMISSED in their entirety. The claim under the law of Rhode lsland is
DISMISSED IN PART, to the extent that the IPP seeks to recover on the basis of injuries
occurring before July 15, 2013.

The Clerk of Court is respectfully requested to remove Docket Number 133 from the
Court’s list of pending motions

Pursuant to this Court’s memorandum endorsement at Docket Number l65, the Clerk of
Court is also respectfully requested to remove Docket Number 150 from the Court’s list of

pending motions

Dated: December ltv 2018

fact "

 

 

Chief Judge

BY ECF TO ALL PAR'I`IES

135

